Exhibit 10.1

Execution Version

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of September 19, 2019 (this
“Amendment”), by and among NEXSTAR BROADCASTING, INC., a Delaware corporation
(the “Borrower”), NEXSTAR MEDIA GROUP, INC., a Delaware corporation (“Nexstar
Media”), each of the other Loan Parties listed on the signature pages hereto,
BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”),
each person identified on the signature pages hereto as a Term A-5 Lender (the
“Term A-5 Lenders”), each person identified on the signature pages hereto as a
Term B-4 Lender (the “Term B-4 Lenders”), each of the Revolving Credit Lenders
identified on the signature pages hereto (the “Revolving Credit Lenders”) and
the other Lenders party hereto.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
January 17, 2017 (as amended by Amendment No. 1, dated as of July 19, 2017,
Amendment No. 2, dated as of October 26, 2018 and as further amended,
supplemented, amended and restated or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement”), among the Borrower,
Nexstar Media, the Administrative Agent, each lender from time to time party
thereto, and the other parties thereto (capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the Existing
Credit Agreement, as amended by this Amendment (the “Amended Credit Agreement”),
or if no longer defined in the Amended Credit Agreement, in the Existing Credit
Agreement);

WHEREAS, each Term A-5 Lender has agreed to make Term A-5 Loans in such amounts
under the heading “Term A-5 Loan Commitments”, the proceeds of which will be
used for the purpose set forth under the heading “Use of Proceeds”, in each
case, as set forth on the Third Amendment Effective Date Facilities Schedule;

WHEREAS, each Term B-4 Lender has agreed to make Term B-4 Loans in such amounts
under the heading “Term B-4 Loan Commitments”, the proceeds of which will be
used for the purpose set forth under the heading “Use of Proceeds”, in each
case, as set forth on the Third Amendment Effective Date Facilities Schedule;
and

WHEREAS, immediately upon the making of the Term A-5 Loans and Term B-4 Loans,
the Term A-5 Lenders, in their capacities as holders of Term A-5 Loans and (if
applicable) Term A-4 Loans, the Term B-4 Lenders, the Revolving Credit Lenders
party hereto, in their capacity as Majority Lenders and the Required Revolving
Credit and Term A Lenders (in each case, both before and after such amendments),
collectively agree to, on the terms and subject to the conditions set forth
herein, amend the Existing Credit Agreement as set forth herein (including as
set forth on Exhibit A hereto);

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.

Credit Agreement Amendments. Effective as of the Third Amendment Effective Date,
the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Existing Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

2.

New Term Loans. Subject solely to the terms and conditions set forth herein and
in Exhibit A hereto, (x) each Term A-5 Lender hereby agrees to make Term A-5
Loans on the Third Amendment Effective Date in an aggregate principal amount
equal to the amount of its Term A-5 Commitment, and (y) each Term B-4 Lender
hereby agrees to make Term B-4 Loans on the Third Amendment Effective Date in an
aggregate principal amount equal to the amount of its Term B-4 Commitment.

 

3.

Effective Date Conditions. Each of (i) the amendments set forth in Section 1
hereof, (ii) the obligations of each Term A-5 Lender to make Term A-5 Loans and
(iii) the obligations of each Term B-4 Lender to make Term B-4 Loans shall each
become effective on the date (the “Third Amendment Effective Date”, which shall
be September 19, 2019) on which each of the following conditions (and only the
following conditions) shall have been satisfied (or waived):

 

  (a)

the Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals after the Third
Amendment Effective Date) unless otherwise specified, each properly executed by
a Responsible Officer of the signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent:

 

  (A)

executed counterparts of this Amendment;

 

  (B)

with respect to Tribune and each of its Subsidiaries that are required to become
Loan Parties (as defined in the Amended Credit Agreement) pursuant to the terms
of the Loan Documents (the “Acquired Tribune Loan Parties”), executed
counterparts of the joinders by the Tribune Acquired Loan Parties to the
Intercreditor Agreement Among Group Lenders;

 

  (C)

each Security Document set forth on Schedule A hereto required to be executed on
the Third Amendment Effective Date as indicated on such Schedule, duly executed
by each applicable Acquired Tribune Loan Party party thereto, together with
(except as provided in such Security Documents):

(1) certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank;

(2) evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement with respect to the Acquired
Tribune Loan Parties shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent and Collateral
Agent; and

(3) evidence that all insurance required to be maintained by the Acquired
Tribune Loan Parties pursuant to the Loan Documents has been obtained and is in
effect and that the Administrative Agent and Collateral Agent have been named as
loss payee and additional insured under each United States insurance policy with
respect to such insurance as to which the Administrative Agent shall have
requested to be so named;

 

2



--------------------------------------------------------------------------------

provided that if the requirements hereof (other than (a) the execution of each
Security Document set forth on Schedule A hereto required to be executed on the
Third Amendment Effective Date as indicated on such schedule by each applicable
Acquired Tribune Loan Party party thereto, (b) the pledge and perfection of
security interests in the Equity Interests of (i) Tribune and (ii) each direct
Wholly-Owned Subsidiary of Tribune that is organized in the United States and
constitutes a Material Subsidiary and (c) delivery of Uniform Commercial Code
financing statements with respect to perfection of security interests in the
assets of the Acquired Tribune Loan Parties that may be perfected by the filing
of a financing statement under the Uniform Commercial Code) are not satisfied as
of the Third Amendment Effective Date after the Borrower’s use of commercially
reasonable efforts without undue burden or expense to do so, the satisfaction of
such requirements shall not be a condition to the occurrence of the Third
Amendment Effective Date (but shall be required to be satisfied as promptly as
practicable after the Third Amendment Effective Date and in any event within the
period specified therefor on Schedule A hereto);

 

  (D)

a copy of the Organization Documents, including all amendments thereto, of the
Loan Parties, certified, if applicable, as of a recent date by the Secretary of
State or other competent authority of the state of its organization, if
applicable, or similar Governmental Authority, and a certificate as to the good
standing or comparable certificate under applicable Law (where relevant) of the
Loan Parties as of a recent date from the Third Amendment Effective Date, from
such Secretary of State, similar Governmental Authority or other competent
authority and (ii) a certificate of the Secretary or Assistant Secretary or
comparable officer under applicable Law or director of the applicable Loan
Parties dated the Third Amendment Effective Date and certifying (where
relevant) (A) that attached thereto is a true and complete copy of the
Organization Documents of the Loan Parties as in effect on the Third Amendment
Effective Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of the Loan Parties authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the Organization Documents of
the Loan Parties have not been amended since the date of the last amendment
shown on such certificate and (D) as to (if applicable) the incumbency and
specimen signature of each

 

3



--------------------------------------------------------------------------------

  officer executing any Loan Document on behalf of the Loan Parties and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or comparable officer under applicable Law
executing the certificate pursuant to clause (ii) above;

 

  (E)

(i) a customary opinion of Kirkland & Ellis LLP, counsel for the Borrower and
the other Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and (ii) a customary opinion of Wiley Rein, LLP, special
FCC counsel for the Borrower and the other Loan Parties in form and substance
reasonably satisfactory to the Administrative Agent;

 

  (F)

a certificate signed by a Responsible Officer of Nexstar Media certifying that,
to the knowledge of Nexstar Media, the conditions set forth in Sections 3(e) and
(f) are satisfied; and

 

  (G)

a solvency certificate signed by the chief financial officer of Nexstar Media,
dated the Third Amendment Effective Date, in substantially the same form
delivered on the Closing Date, with proper modifications to reference the
consummation of the Tribune Transactions.

 

  (b)

the Administrative Agent and the Amendment No. 3 Lead Arrangers shall have
received at least three (3) Business Days prior to the Third Amendment Effective
Date all documentation and other information about the Acquired Tribune Loan
Parties as has been reasonably requested in writing at least ten (10) Business
Days prior to the Third Amendment Effective Date by the Administrative Agent or
the Amendment No. 3 Lead Arrangers that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering Laws, including without limitation, the Act;

 

  (c)

the Tribune Acquisition shall have been consummated, or substantially
simultaneously with the borrowings of Term A-5 Loans and Term B-4 Loans, shall
be consummated, in all material respects in accordance with the terms of the
Tribune Merger Agreement;

 

  (d)

the Tribune Refinancing shall have consummated, or substantially simultaneously
with the borrowings of Term A-5 Loans and Term B-4 Loans shall be consummated;

 

  (e)

since November 30, 2018, there shall not have been any effect, change,
condition, state of fact, development, occurrence or event that, individually or
in the aggregate, that has had or would be reasonably likely to have a Company
Material Adverse Effect (as defined in the Tribune Merger Agreement);

 

  (f)

(i) the Specified Acquisition Agreement Representations shall be true and
correct in all material respects on and as of the Third Amendment Effective Date
and (ii) the Specified Representations shall be true and correct in all material
respects on and as of the Third Amendment Effective Date; provided that, in each
case, to the extent that such representations and warranties specifically refer
to an earlier

 

4



--------------------------------------------------------------------------------

  date, they shall be true and correct in all material respects as of such
earlier date. As used herein, “Specified Acquisition Agreement Representations”
means such of the representations made by Tribune in the Tribune Merger
Agreement as are material to the interests of the Term A-5 Lenders and Term B-4
Lenders, but only to the extent that Nexstar Media, Tribune Merger Sub or any of
their Affiliates have the right to terminate (after giving effect to any grace
period) its obligations under the Tribune Merger Agreement or to decline to
consummate the Tribune Acquisition as a result of a breach of such
representations in the Tribune Merger Agreement without liability to Nexstar
Media or Merger Sub;

 

  (g)

the Administrative Agent shall have received unaudited consolidated balance
sheets and related statements of income, changes in equity and cash flows of
Nexstar Media and Tribune for the fiscal quarter ending on June 30, 2019, if the
Third Amendment Effective Date has not occurred 45 days thereafter;

 

  (h)

the Administrative Agent and the Amendment No. 3 Lead Arrangers shall have
received, in immediately available funds, (i) the fees in the amounts previously
agreed in writing to be received on the Third Amendment Effective Date and
(ii) payment or reimbursement of all other fees, reasonable out-of-pocket
expenses (including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel LLP, as counsel for the Administrative
Agent and the Amendment No. 3 Lead Arrangers), compensation and other amounts
then due and required to be paid in connection with this Amendment, in the case
of out-of-pocket expenses, to the extent invoiced at least three (3) Business
Days prior to the Third Amendment Effective Date; and

 

  (i)

the Administrative Agent shall have received the Loan Notices with respect to
the Borrowing of Term A-5 Loans and Term B-4 Loans.

For purposes of determining whether the conditions set forth in this Section 3
have been satisfied, by releasing its signature page hereto, the Administrative
Agent and each Lender party hereto shall be deemed to have consented to,
approved, accepted or be satisfied with each document or other matter required
hereunder to be consented to or approved by, or acceptable or satisfactory to,
the Administrative Agent or such Lender, as the case may be.

 

4.

Representations and Warranties. Each of Nexstar Media and the Borrower hereby
represents and warrants, jointly and severally, that on and as of the Third
Amendment Effective Date (such representations, the “Specified
Representations”):

 

  (a)

Each Loan Party (a) is a Person duly incorporated, organized or formed, and
validly existing (to the extent applicable in the relevant jurisdiction), and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, except, in the case of any Loan Party that is not the Borrower,
where the failure of such Loan Party to be duly incorporated, organized or
formed, and validly existing and in good standing could not reasonably be
expected to have a Material Adverse Effect and (b) has all requisite power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.

 

  (b)

The execution, delivery and performance by each Holding Company and each
Covenant Entity of each Loan Document to which such Person is a party, and the
consummation of the Tribune Transactions, are within such Person’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
such Person’s Organization Documents.

 

5



--------------------------------------------------------------------------------

  (c)

This Amendment has been, and each other Loan Document to which any Holding
Company or any Covenant Entity is a party, when delivered hereunder, will have
been, duly executed and delivered by such Person that is party thereto. This
Amendment constitutes, and each other Loan Document to which any Holding Company
or any Covenant Entity is a party when so delivered will constitute, a legal,
valid and binding obligation of such Person, enforceable against each such
Person that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

  (d)

Neither any Holding Company nor any Covenant Entity is engaged nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of any Borrowings or drawings under any Letter of Credit will be
used for any purpose that violates Regulation U or Regulation X of the FRB.

 

  (e)

Neither any Holding Company nor any Covenant Entity is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

  (f)

On the Third Amendment Effective Date, immediately after giving effect to the
Tribune Transactions, the Consolidated Group Entities are Solvent.

 

  (g)

Subject in all respects to the proviso set forth in Section 3(a)(C) above, the
Security Documents are effective to create for the benefit of the Secured
Parties legal, valid and enforceable Liens on, and security interests in, the
Collateral and, (a) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Laws (which filings or
recordings shall be made to the extent required by any Security Document) and
(b) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Security Document), such Security
Document will constitute fully perfected Liens on (to the extent that perfection
can be achieved under applicable Law by making such filings or recordings or
taking such possession or control), and security interests in, all right, title
and interest of the Loan Parties in the Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Loan Documents.

 

  (h)

No Term A-5 Loans or Term B-4 Loans, nor the proceeds from Term A-5 Loans or
Term B-4 Loans, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, any Arranger, any Agent, any L/C
Issuer or the Swing Line Lender) of Sanctions.

 

5.

Post-Effective Date Covenant. With respect to any Acquired Tribune Loan Party
existing as of the Third Amendment Effective Date that has not executed and
delivered each of the required Security Documents or taken the perfection steps
set forth in Schedule A on the Third Amendment Effective Date, cause such
Acquired Tribune Loan Party to promptly, and in any event within the period
specified therefor in Schedule A hereto, to execute and deliver such Security
Documents and take such perfection steps.

 

6



--------------------------------------------------------------------------------

6.

Effects on Loan Documents.

 

  (a)

On and after the Third Amendment Effective Date, each reference in any Loan
Document to “the Credit Agreement” shall mean and be a reference to the Amended
Credit Agreement and each reference in the Existing Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement.

 

  (b)

Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.

 

  (c)

Each of the parties hereto acknowledges and agrees that, on and after the Third
Amendment Effective Date, this Amendment shall constitute a Loan Document for
all purposes of the Amended Credit Agreement.

 

  (d)

The parties hereto acknowledge and agree that the amendment of the Existing
Credit Agreement pursuant to this Amendment and all other Loan Documents amended
and/or executed and delivered in connection herewith shall not constitute a
novation of the Existing Credit Agreement and the other Loan Documents as in
effect prior to the Third Amendment Effective Date.

 

7.

Reaffirmation of the Loan Parties. Each Loan Party hereby consents to the
amendment of the Existing Credit Agreement effected hereby and confirms and
agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document to which any Loan Party is a party is, and the obligations of such Loan
Party contained in the Existing Credit Agreement, this Amendment or in any other
Loan Document to which it is a party are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, in each
case as amended by this Amendment. For the avoidance of doubt and without
limiting the foregoing, each Loan Party hereby confirms that (i) the Guaranties
shall continue in full force and effect and are hereby reaffirmed and (ii) the
existing security interests granted by such Loan Party in favor of the
Collateral Agent for the benefit of the Secured Parties (including, without
limitation, the Term A- 5 Lenders, the Term B-4 Lenders and the Revolving Credit
Lenders) pursuant to the Loan Documents in the Collateral described therein
shall continue to secure the Secured Obligations of the Loan Parties under the
Amended Credit Agreement, the other Group Credit Agreements, as applicable, and
the other Loan Documents as and to the extent provided in the Loan Documents.

 

8.

Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except as permitted by Section 10.01 of the Credit Agreement.

 

9.

GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY,

 

7



--------------------------------------------------------------------------------

  AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED
THAT (A) THE INTERPRETATION OF THE DEFINITION OF “COMPANY MATERIAL ADVERSE
EFFECT” (AND WHETHER OR NOT A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED), (B)
THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF NEXSTAR MEDIA
OR ANY OF ITS AFFILIATES HAVE THE RIGHT TO TERMINATE THEIR OBLIGATIONS UNDER THE
TRIBUNE MERGER AGREEMENT OR DECLINE TO CONSUMMATE THE TRIBUNE ACQUISITION
WITHOUT LIABILITY TO NEXSTAR MEDIA AND (C) THE DETERMINATION OF WHETHER THE
TRIBUNE MERGER HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE TRIBUNE
MERGER AGREEMENT SHALL, IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THEREOF.

 

10.

Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.

Counterparts; Integration. This Amendment may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

12.

Notices of Borrowing. The parties hereto agree that with respect to the
borrowing of Term A-5 Loans and Term B-4 Loans, the Borrower may deliver the
Loan Notice not later than 10:00 a.m. one Business Day prior to the date of such
Borrowing, which Loan Notice may be revocable and conditioned upon the
consummation of the Tribune Acquisition.

 

13.

Release of Liens. The parties hereto agree that all assets Disposed of in the
Tribune Divestiture Transactions shall be sold free and clear of the Liens
created under the Loan Documents and hereby direct the Administrative Agent and
the Collateral Agent to execute and deliver, at the Borrower’s expense, such
documents as the Borrower may reasonably request to evidence the release of all
Liens on such assets created under the Loan Document.

 

14.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

8



--------------------------------------------------------------------------------

15.

Assignments. Solely for the purpose of facilitating the primary syndication of
the Term B-4 Loans, the Borrower hereby waives the consent requirement with
respect to the Borrower under Section 10.06(b)(iii) of the Credit Agreement to
any and all assignments by Bank of America and its Affiliates (the “Assigning
Party”), within 90 days after the Third Amendment Effective Date, of the
Assigning Party’s rights and obligations in its capacity as a Lender under the
Credit Agreement in respect of the Term B-4 Loans to be assigned to the Persons
identified in the allocation memo previously delivered to the Borrower and such
Persons’ respective Affiliates and Approved Funds.

[signature pages to follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

NEXSTAR MEDIA GROUP, INC., as a Holding Company By:  

/s/ Thomas E. Carter

  Name: Thomas E. Carter   Title:   Chief Financial Officer NEXSTAR
BROADCASTING, INC., as the Borrower By:  

/s/ Thomas E. Carter

  Name: Thomas E. Carter   Title:   Chief Financial Officer NEXSTAR DIGITAL,
LLC, as a Guarantor By:  

/s/ Thomas E. Carter

  Name: Thomas E. Carter   Title:   Chief Financial Officer LIN TELEVISION OF
TEXAS, INC., as Guarantor By:  

/s/ Thomas E. Carter

  Name: Thomas E. Carter   Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

501 N. ORANGE HOLDCO, LLC

AL-HUNTSVILLE-200 HOLMES AVENUE, LLC

AR-FORT SMITH-318 NORTH 13TH STREET, LLC

AR-VAN BUREN-179 GLADEWOOD ROAD, LLC

CA-4655 FRUITRIDGE ROAD, LLC

CA-LATS SOUTH, LLC

CA-LOS ANGELES TIMES SQUARE, LLC CA-OLYMPIC PLANT, LLC

CHICAGOLAND TELEVISION NEWS, LLC CLASSIFIED VENTURES HOLDCO, LLC

CO-1006 LOOKOUT MOUNTAIN ROAD, LLC

CO-CLEAR CREEK COUNTY-ARGENTINE PASS, LLC

CO-DENVER-100 EAST SPEER BOULEVARD, LLC

CO-GOLDEN-21214 CEDAR LAKE ROAD, LLC

CT-121 WAWARME AVENUE, LLC

CT-285 BROAD STREET, LLC

CT-WTIC, LLC

FL-633 NORTH ORANGE AVENUE, LLC FL-DEERFIELD PLANT, LLC FL-ORLANDO SENTINEL, LLC
FOXCO ACQUISITION FINANCE CORPORATION FOXCO ACQUISITION SUB, LLC FOXCO
ACQUISITION, LLC IA-ALLEMAN POLK COUNTY, LLC IA-DES MOINES-1801 GRAND AVENUE,
LLC IL-11201 FRANKLIN AVENUE, LLC IL-16400 SOUTH 105TH COURT, LLC IL-2501 WEST
BRADLEY PLACE, LLC IL-3249 NORTH KILPATRICK, LLC IL-3722 VENTURA DRIVE, LLC
IL-720 ROHLWING ROAD, LLC IL-777 WEST CHICAGO AVENUE, LLC IL-HENRY COUNTY-RUSTIC
HILL, LLC IL-MOLINE-3003 PARK 16 STREET, LLC IL-ORION-2880 NORTH 1100 AVENUE,
LLC IL-TRIBUNE TOWER, LLC IN-2350 WESTLANE ROAD, LLC IN-6910 NETWORK PLACE, LLC
IN-TRAFALGAR WTTV, LLC IN-WINDFALL WTTV, LLC KDAF, LLC KIAH, LLC each as a
Guarantor By:   /s/ Thomas E. Carter   Name: Thomas E. Carter   Title:
  Treasurer

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

KPLR, INC.

KRCW, LLC

KSTU LICENSE, LLC

KSTU,LLC

KSWB, LLC

KTLA, LLC

KTVI LICENSE, LLC

KTVI, LLC

KTXL, LLC

KWGN, LLC

LOCAL TV AIRCRAFT, INC. LOCAL TV FINANCE CORPORATION LOCAL TV FINANCE, LLC LOCAL
TV HOLDINGS, LLC LOCAL TV NORFOLK REAL ESTATE, LLC LOCAL TV, LLC

MAGIC T MUSIC PUBLISHING COMPANY, LLC


MD-3400 CARLINS PARK DRIVE, LLC


MD-601 N. CALVERT, LLC

MD-NORTH CALVERT STREET, LLC

MI-3117 PLAZA DRIVE, LLC

MI-DAVIS ROAD, LLC

MO-KANSAS CITY-3020 SUMMIT STREET,

LLC

MO-ST LOUIS-EMIL AVENUE, LLC

NC-HIGH POINT-2005 FRANCIS STREET, LLC

NC-SOFIA-4119 OLD COURTHOUSE ROAD, LLC

OAK BROOK PRODUCTIONS, LLC

OH-CLEVELAND-5800 SOUTH MARGINAL ROAD, LLC

OH-PARMA-4501 WEST PLEASANT VALLEY ROAD, LLC OK-OKLAHOMA CITY-EAST BRITTON ROAD,
LLC OR-10255 SW ARCTIC DRIVE, LLC PA-550 EAST ROCK ROAD, LLC PA-2005 SOUTH QUEEN
STREET, LLC PA-5001 WYNNEFIELD AVENUE, LLC PA-LUZERNE COUNTY-PENOBSCOT MOUNTAIN,
LLC PA-MOOSIC-16 MONTAGE MOUNTAIN ROAD, LLC

PA-MORNING CALL, LLC

PA-RANSOM, LLC

each as a Guarantor

By:   /s/ Thomas E. Carter   Name: Thomas E. Carter   Title: Treasurer

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

PA-SOUTH ABINGTON-RT 11 AND MORGAN HWY, LLC

RIVERWALK HOLDCO II, LLC

RIVERWALK HOLDCO, LLC

TN-MEMPHIS-803 CHANNEL 3 DRIVE, LLC
TOWER DISTRIBUTION COMPANY, LLC
TOWERING T MUSIC PUBLISHING COMPANY, LLC

TREH CM MEMBER 2, LLC TREH COSTA MESA, LLC TRIBUNE (FN) CABLE VENTURES, LLC
TRIBUNE BROADCASTING COMPANY II, LLC TRIBUNE BROADCASTING COMPANY, LLC TRIBUNE
BROADCASTING DENVER LICENSE, LLC TRIBUNE BROADCASTING DENVER, LLC
TRIBUNE BROADCASTING FORT SMITH LICENSE, LLC

TRIBUNE BROADCASTING FORT SMITH, LLC
TRIBUNE BROADCASTING HARTFORD, LLC
TRIBUNE BROADCASTING INDIANAPOLIS, LLC

TRIBUNE BROADCASTING KANSAS CITY, INC.

TRIBUNE BROADCASTING NORFOLK, LLC
TRIBUNE BROADCASTING OKLAHOMA CITY LICENSE, LLC

TRIBUNE BROADCASTING OKLAHOMA CITY, LLC

TRIBUNE BROADCASTING SEATTLE, LLC TRIBUNE ENTERTAINMENT COMPANY, LLC TRIBUNE
MEDIA COMPANY TRIBUNE NATIONAL MARKETING COMPANY, LLC TRIBUNE REAL ESTATE
HOLDINGS II, LLC TRIBUNE REAL ESTATE HOLDINGS, LLC TRIBUNE TELEVISION NEW
ORLEANS, INC. TX-7700 WESTPARK DRIVE, LLC TX-8001 JOHN CARPENTER FREEWAY, LLC
UT-SALT LAKE CITY-AMELIA EARHART DRIVE, LLC VA-216 IRONBOUND ROAD, LLC
VA-NORFOLK-720 BOUSH STREET, LLC
VA-PORTSMOUTH-1318 SPRATLEY STREET, LLC VA-RICHMOND, LLC VA-SUFFOLK-5277
NANSEMOND PARKWAY, LLC each as a Guarantor By:   /s/ Thomas E. Carter   Name:
Thomas E. Carter   Title: Treasurer

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

WA-1813 WESTLAKE AVENUE, LLC WDAF LICENSE, INC. WDAF TELEVISION, INC. WDCW, LLC
WGHP LICENSE, LLC WGHP, LLC WGN CONTINENTAL BROADCASTING COMPANY, LLC WHNT
LICENSE, LLC WHNT, LLC WHO LICENSE, LLC WHO TELEVISION, LLC WI-BROWN DEER-9001
NORTH GREEN BAY ROAD, LLC WI-MILWAUKEE-1100 EAST CAPITAL DRIVE, LLC WITI
LICENSE, LLC WITI TELEVISION, LLC WJW LICENSE, LLC WJW TELEVISION, LLC WNEP, LLC
WPHL, LLC WPIX, LLC WPMT, LLC WQAD LICENSE, LLC WQAD, LLC WREG LICENSE, LLC
WREG, LLC WSFL, LLC WTVR LICENSE, LLC WTVR, LLC WXMI, LLC, each as a Guarantor
By:   /s/ Thomas E. Carter   Name: Thomas E. Carter   Title: Treasurer

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

MISSION BROADCASTING, INC., as a Guarantor By:   /s/ Dennis P. Thatcher   Name:
Dennis P. Thatcher   Title: President and Treasurer

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

/s/ DENNIS P. THATCHER DENNIS P. THATCHER, as a Pledgor

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

/s/ NANCIE J. SMITH NANCIE J. SMITH, as a Pledgor

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Laura L. Olson   Name:
Laura L. Olson   Title:    Vice President

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer, the Term B-4 Lender, a
Term A-4 Lender, a Term A-5 Lender and a Revolving Credit Lender By:   /s/ Laura
L. Olson   Name: Laura L. Olson   Title:   Vice President

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Term A-4 Lender, a Term A-5

Lender and a Revolving Credit Lender

By  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory By  

/s/ Emerson Almeida

  Name: Emerson Almeida   Title: Authorized Signatory

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a
Term A-4 Lender, a Term A-5 Lender and a Revolving

Credit Lender

By   

/s/ Yumi Okabe

  Name: Yumi Okabe   Title: Vice President By   

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

BNP PARIBAS, , as a Term A-5 Lender By  

/s/ David L. Berger

  Name: David L. Berger   Title: Managing Director By  

/s/ Mark Scioscin

  Name: Mark Scioscin   Title: Vice President

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

MUFG BANK, LTD. (f/k/a The Bank of Tokyo-

Mitsubishi UFJ, Ltd.), as a Term A-4 Lender, a Term A-5 Lender and a Revolving
Credit Lender

By   /s/ Matthew Antioco   Name: Matthew Antioco   Title: Director

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Term A-4 Lender, a Term A-5 Lender and a Revolving Credit
Lender By   /s/ Josh Roberts   Name:   Josh Roberts   Title:     Director

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Term A-4 Lender, a

Term A-5 Lender and a Revolving Credit

Lender

By   

/s/ Andy Welicky

  Name: Andy Welicky   Title: Duly Authorized Signatory

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Term A-4 Lender, a Term A-5 Lender and a Revolving Credit
Lender By    /s/ Marisa Lake   Name: Marisa Lake   Title: Officer

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Term A-4 Lender, a Term A-5 Lender and a Revolving Credit
Lender By:    /s/ Scott Sartorius   Name: Scott Sartorius   Title: Vice
President & Managing Director

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Term A-4 Lender, a Term A-5 Lender and a Revolving
Credit Lender By    /s/ Karmyn Paul   Name: Karmyn Paul   Title:   Vice
President

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Term A-4 Lender, a Term A-5 Lender and a Revolving
Credit Lender By   /s/ Thomas M. Manning   Name: Thomas M. Manning  
Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

MIZUHO BANK LTD., as a Term A-5 Lender By    /s/ Andrew Romstein   Name: Andrew
Romstein   Title: Managing Director

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

REGIONS BANK, as a Term A-4 Lender, a Term A-5 Lender and a Revolving Credit
Lender By    /s/ Jason Douglas   Name: Jason Douglas   Title: Director

 

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a
Term A-5 Lender By   /s/ Stacey Harrison   Name: Stacey Harrison   Title: Vice
President

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

Manufacturers Bank as a Term A-4 Lender and a
Term A-5 Lender By   /s/ Dirk Price   Name: Dirk Price   Title: Vice President

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

CIT Bank, N.A., as a Term A-5 Lender By   /s/ Tevehce Sullivah   Name: Tevehce
Sullivah   Title: Managing Director

[Signature Page to Amendment No. 3 (Nexstar)]



--------------------------------------------------------------------------------

Exhibit A

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT A to Amendment No. 23

Published CUSIP Numbers:

Credit Facility 65336RAL2

Revolving Commitment 65336RAS7

Term A-4 Loan 65336RAT5

Term A-5 Loan 65336RAV0

Term B-3 Loan 65336RAU2

Term B-4 Loan 65336RAW8

CREDIT AGREEMENT

Dated as of January 17, 2017

(as amended by Amendment No. 1 dated as of July 19, 2017 and2017,

as further amended by Amendment No. 2 dated as of October 26, 2018 and

as further amended by Amendment No. 3 dated as of September 19, 2019)

among

NEXSTAR BROADCASTING, INC.,

as the Borrower,

NEXSTAR MEDIA GROUP, INC.,

as a Holding Company,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent,

Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBofA SECURITIES, INC.

CREDIT SUISSE LOAN FUNDING LLC

DEUTSCHE BANK SECURITIES INC.

SUNTRUST ROBINSON HUMPHREY, INC.

BARCLAYS BANK PLC

WELLS FARGO SECURITIES, LLC,

as Lead Arrangers with respect to the Term A-4 Loans and Term B-3 LoansMUFG
BANK, LTD. (f/k/a THE BANK

OF TOKYO-MITSUBISHI UFJ, LTD.)

CAPITAL ONE, N.A.SUNTRUST ROBINSON HUMPHREY, INC.

BNP PARIBAS SECURITIES CORP.

CITIGROUP GLOBAL MARKETS INC.

CITIZENS BANK, NATIONAL ASSOCIATION

FIFTH THIRD BANK,,

GOLDMAN SACHS BANK USA

MIZUHO SECURITIES USA LLC

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK and

CAPITAL ONE, N.A.

as Co-ManagersLead Arrangers with respect to the Term A-45 Loans and Term B-34
Loans



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS    1.01   
Defined Terms      2   1.02    Other Interpretive Provisions      5860   1.03   
Accounting Terms; Calculation of Financial Covenant and Other Financial Ratios
and Terms      5861   1.04    Rounding      5962   1.05    Timing of Payment or
Performance      5962   1.06    Times of Day      5962   1.07    Letter of
Credit Amounts      5962   1.08    Certain Calculation and Tests      5962     
ARTICLE II       THE COMMITMENTS AND CREDIT EXTENSIONS    2.01    The Loans     
6063   2.02    Borrowings, Conversions and Continuations of Loans      6164  
2.03    Letters of Credit      6265   2.04    Swing Line Loans      6972   2.05
   Prepayments      7275   2.06    Termination or Reduction of Commitments;
Re-Allocation of Revolving Credit Commitments      7881   2.07    Repayment of
Loans      7982   2.08    Interest      8083   2.09    Fees      8083   2.10   
Computation of Interest and Fees      8184   2.11    Evidence of Debt      8185
  2.12    Payments Generally; Administrative Agent’s Clawback      8285   2.13
   Sharing of Payments by Lenders      8386   2.14    Incremental Credit
Extensions      8487   2.15    Extensions of Term Loans and Revolving Credit
Commitments      8690   2.16    Defaulting Lenders      8892   2.17    Cash
Collateral      9093   2.18    Permitted Debt Exchanges of Term B Loans     
9195      ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY    3.01   
Taxes      9497   3.02    Illegality      97101   3.03    Inability to Determine
Rates      98101   3.04    Increased Costs; Reserves on Eurodollar Rate Loans   
  99102   3.05    Compensation for Losses      100103   3.06    Mitigation
Obligations; Replacement of Lenders      100104   3.07    Survival      101104  
   ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    4.01   
Conditions of Initial Credit Extension      101104   4.02    Conditions to
Subsequent Credit Extensions      103107  



--------------------------------------------------------------------------------

          Page      ARTICLE V       REPRESENTATIONS AND WARRANTIES    5.01   
Existence, Qualification and Power; Compliance with Laws      104108   5.02   
Authorization; No Contravention      104108   5.03    Governmental
Authorization; Other Consents      105108   5.04    Binding Effect      105109  
5.05    Financial Statements; No Material Adverse Effect      105109   5.06   
Litigation      105109   5.07    Ownership of Property; Liens      106109   5.08
   Environmental Compliance      106110   5.09    Taxes      106110   5.10   
ERISA Compliance      107110   5.11    Subsidiaries; Equity Interests; Variable
Interest Entities      107111   5.12    Margin Regulations; Investment Company
Act      107111   5.13    Disclosure      108111   5.14    Intellectual
Property; Licenses, Etc.      108112   5.15    Solvency      108112   5.16   
Security Documents      108112   5.17    Use of Proceeds      108112   5.18   
Insurance      108112   5.19    Labor Matters      108112   5.20    OFAC;
Anti-Money Laundering and Economic Sanctions Laws      109112   5.21    FCC
Licenses      109113   5.22    Sharing Agreements      110114   5.23    Channel
Sharing Agreements      110114      ARTICLE VI       AFFIRMATIVE COVENANTS   
6.01    Financial Statements      110114   6.02    Certificates; Other
Information      111115   6.03    Notices      113117   6.04    Preservation of
Existence, Etc.      114118   6.05    Maintenance of Properties      114118  
6.06    Maintenance of Insurance      114118   6.07    Compliance with Laws     
115119   6.08    Books and Records      115119   6.09    Inspection Rights     
115119   6.10    Intentionally Omitted      115119   6.11    Covenant to
Guarantee the Secured Obligations and Give Security      115119   6.12    Use of
Proceeds      118123   6.13    Compliance with Environmental Laws      119123  
6.14    Further Assurances      119123   6.15    Designation as Senior Debt     
119123   6.16    Payment of Taxes      119123   6.17    Maintenance of Ratings
     119123   6.18    Quarterly Lender Calls      119124      ARTICLE VII      
NEGATIVE COVENANTS    7.01    Liens      120124   7.02    Indebtedness     
123127  



--------------------------------------------------------------------------------

          Page   7.03    Investments      127131   7.04    Fundamental Changes
     129134   7.05    Dispositions      130134   7.06    Prepayments, Etc. of
Indebtedness; Amendments      133137   7.07    Use of Proceeds      133138  
7.08    Transactions with Affiliates      133138   7.09    Restricted Payments
     135139   7.10    Financial Covenant      136141   7.11    Change in Nature
of Business      137141   7.12    Burdensome Agreements      137141   7.13   
Holding Companies      138142   7.14    Sanctions      139144   7.15   
Amendments and Other Documents      139144      ARTICLE VIII       EVENTS OF
DEFAULT AND REMEDIES    8.01    Events of Default      140144   8.02    Remedies
Upon Event of Default      143148   8.03    Exclusion of Immaterial Subsidiaries
     143148   8.04    Application of Funds      144148   8.05    Borrower’s
Right to Cure      144149      ARTICLE IX       ADMINISTRATIVE AGENT    9.01   
Appointment and Authority      145150   9.02    Rights as a Lender      146151  
9.03    Exculpatory Provisions      146151   9.04    Reliance by Agents     
147152   9.05    Delegation of Duties      147152   9.06    Resignation of
Administrative Agent, Swing Line Lender, L/C Issuers and Collateral Agent     
147152   9.07    Non-Reliance on Administrative Agent and Other Lenders     
149154   9.08    No Other Duties, Etc.      149154   9.09    Administrative
Agent May File Proofs of Claim      149154   9.10    Collateral and Guarantee
Matters      150155   9.11    Cash Management Obligations and Secured Hedge
Agreements      150155      ARTICLE X       MISCELLANEOUS    10.01   
Amendments, Etc.      150155   10.02    Notices; Effectiveness; Electronic
Communications      153158   10.03    No Waiver; Cumulative Remedies;
Enforcement      155160   10.04    Expenses; Indemnity; Damage Waiver     
155161   10.05    Payments Set Aside      157163   10.06    Successors and
Assigns      158163   10.07    Treatment of Certain Information; Confidentiality
     163168   10.08    Right of Setoff      164169   10.09    Interest Rate
Limitation      164169   10.10    Counterparts; Integration; Effectiveness     
164169   10.11    Survival of Representations and Warranties      164170   10.12
   Severability      165170   10.13    Replacement of Lenders      165170  
10.14    Governing Law; Jurisdiction; Etc.      166171  



--------------------------------------------------------------------------------

         Page   10.15   Waiver of Jury Trial      166172   10.16   No Advisory
or Fiduciary Responsibility      167172   10.17   Electronic Execution of
Assignments and Certain Other Documents      167172   10.18   Guarantee and
Collateral Matters      167173   10.19   USA PATRIOT Act      169174   10.20  
Pro Rata Nature of Group Loans of the Same Class; Administrative Agent Right to
Adjust      169174   10.21   Intercreditor Arrangements      170175   10.22  
Keepwell      170176   10.23   Designation of Subsidiaries      171176   10.24  
Designation of Excluded VIEs      171176   10.25   Acknowledgement and Consent
to Bail-In of EEA Financial Institutions      171177   10.26   Additional VIE
Borrowers      172177   10.27   ERISA      173179   10.28   Acknowledgement
Regarding Any Supported QFCs      179   10.29   Time of the Essence      174180
  10.2910.30   ENTIRE AGREEMENT      174180  

SIGNATURES

     S-1  



--------------------------------------------------------------------------------

SCHEDULES Facilities Schedule 1.01(b)    Stations 1.01(c)    Media General
Digital Business Assets 1.01(d)    Immaterial Subsidiaries and Immaterial VIEs
1.01(e)    Unrestricted Subsidiaries 4.01A    Security Documents and Outside
Completion Dates 5.06    Litigation 5.07    Real Properties (including Mortgaged
Properties) 5.08    Environmental Compliance 5.11    Subsidiaries; Equity
Interests; Variable Interest Entities 5.21    FCC Licenses and Television
Stations 5.22    Sharing Arrangements 5.23    Channel Sharing Agreements 7.01(b)
   Existing Liens 7.02(s)    Surviving Indebtedness 7.03(g)    Existing
Investments 7.08    Transactions with Affiliates 10.02    Administrative Agent’s
Office, Certain Addresses for Notices EXHIBITS A    Form of Loan Notice B   
Form of Swing Line Loan Notice C-1    Form of Revolving Credit Note C-2    Form
of Term Note D    Form of Compliance Certificate E    Form of Assignment and
Assumption F    Form of Discounted Prepayment Option Notice G    Form of Lender
Participation Notice H    Form of Discounted Voluntary Prepayment Notice I-1   
Form of U.S. Tax Compliance Certificate I-2    Form of U.S. Tax Compliance
Certificate I-3    Form of U.S. Tax Compliance Certificate I-4    Form of U.S.
Tax Compliance Certificate J    Form of Intercreditor Agreement Among Group
Lenders K    Form of VIE Guarantee and Security Agreement (for Non-VIE Borrower
Guarantors)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended by that certain Amendment No. 1 to Credit
Agreement, dated as of July 19, 2017, that certain Amendment No. 2 to Credit
Agreement, dated as of October 26, 2018, that certain Amendment No. 3 to Credit
Agreement, dated as of September 19, 2019 and as further amended, amended and
restated or otherwise modified from time to time, the “Agreement” or “Nexstar
Credit Agreement”) is entered into as of January 17, 2017, among Nexstar
Broadcasting, Inc., a Delaware corporation (the “Borrower” or “Nexstar
Borrower”), Nexstar Media Group, Inc. (f/k/a Nexstar Broadcasting Group, Inc.),
a Delaware corporation (“Nexstar Media”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer. Capitalized terms used but not defined in this introductory
paragraph and the preliminary statements below shall have the meanings set forth
in Article I.

PRELIMINARY STATEMENTS:

Pursuant to that certain Agreement and Plan of Merger, dated as of January 27,
2016 (as amended, supplemented or modified from time to time, including all
schedules and exhibits thereto, the “Merger Agreement”), by and among Nexstar
Broadcasting Group, Inc., a Delaware corporation, Neptune Merger Sub, Inc., a
Virginia corporation and a direct wholly-owned Subsidiary of Nexstar Borrower
(the “Merger Sub”) and Media General, Inc., a Virginia corporation (“Media
General”), the Nexstar Borrower will acquire (the “Acquisition”) Media General
by causing Merger Sub to merge with and into Media General with Media General
being the surviving corporation, on the terms and subject to the conditions set
forth in the Merger Agreement.

The Nexstar Borrower and the VIE Borrowers have requested the applicable lenders
to extend credit to the applicable borrowers under various revolving credit
facilities (including sub-facilities) and term facilities under a credit
agreement with Nexstar Borrower and a credit agreement with each of the Mission
Borrower, the Marshall Borrower and the Shield Borrowers respectively to finance
the Acquisition and the Transaction Expenses and, in connection therewith, to
consummate the Refinancing, including to refinance (i) the loans and borrowings
of the Nexstar Borrower under the Fifth Amended and Restated Credit Agreement,
dated as of December 3, 2012, by and among the Nexstar Borrower, Nexstar
Broadcasting Group, Inc., a Delaware corporation, the lenders from time to time
party thereto and Bank of America, N.A. as administrative agent, collateral
agent, letter of credit issuer and swing line lender (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Existing
Nexstar Credit Agreement”), (ii) the loans and borrowings of Mission
Broadcasting, Inc., a Delaware corporation (the “Mission Borrower”) under the
Fourth Amended and Restated Credit Agreement, dated as of December 3, 2012, by
and among the Mission Borrower, the lenders from time to time party thereto and
Bank of America, N.A. as administrative agent and collateral agent (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Existing Mission Credit Agreement”), (iii) the loans and borrowings of Marshall
Broadcasting Group, Inc., a Texas corporation (the “Marshall Borrower”) under
the Credit Agreement dated as of December 1, 2014 by and among the Marshall
Borrower, the lenders from time to time party thereto and Bank of America, N.A.
as the administrative agent, the collateral agent and the letter of credit
issuer (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Existing Marshall Credit Agreement”), (iv) the loans and
borrowings of WXXA-TV LLC, a Delaware limited liability company and WLAJ-TV LLC,
a Delaware limited liability company (collectively, the “Shield Borrowers”)
under the Credit Agreement dated as of July 31, 2013 by and among the Shield
Borrowers, Shield Media LLC, a Delaware limited liability company and Shield
Lansing LLC, a Delaware limited liability company (collectively, the “Shield
Holdings”), the lenders from time to time party thereto, and Royal Bank of
Canada, as the administrative agent and the collateral agent (the “Existing
Shield Credit Agreement”) and (v) the loans and borrowings of Media General
under the Amended and Restated Credit Agreement dated as of July 31, 2013 by and
among Media General, the guarantors from time to time party thereto, the lenders
from time to time party thereto, and Royal Bank of Canada, as the administrative
agent, the letter of credit issuer, the swing line lender and the collateral
agent (the “Existing Media General Credit Agreement”).

The Nexstar Borrower has agreed to guarantee, and cause Nexstar Media, the other
Holding Companies and certain of Nexstar Media’s Restricted Subsidiaries to
guarantee, the obligations of each VIE Borrower under the applicable VIE Credit
Agreement and certain hedging/cash management obligations of each such VIE
Borrower. To



--------------------------------------------------------------------------------

the extent required under the Nexstar Credit Agreement, each VIE Borrower has
agreed to guarantee, and cause certain of its Restricted Subsidiaries to
guarantee, the Nexstar Borrower’s obligations under the Nexstar Credit Agreement
and certain hedging/cash management obligations of the Nexstar Borrower.

The lenders to the Nexstar Borrower and the lenders to each of the VIE Borrowers
have agreed that (i) certain commitments and/or loans of the same Class under
the applicable Group Credit Agreements shall be held on a pro rata basis among
lenders of the applicable Class under such Group Credit Agreements, (ii) certain
voting rights under the Group Credit Agreements shall be exercised on an
aggregated basis among the lenders under the Group Credit Agreements,
(iii) after the exercise of any remedy under any Group Credit Agreement or other
Group Loan Document, all payments received by the Group Lenders shall be applied
in accordance with the Intercreditor Agreement Among Group Lenders and (iv) they
shall be otherwise bound by the terms of the Intercreditor Agreement Among Group
Lenders.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(e)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(e)(ii).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA (determined using the definition of “Consolidated EBITDA”
and the other defined terms used therein as if references to the Consolidated
Group Entities therein were to such Acquired Entity or Business and its
Subsidiaries or such Converted Restricted Subsidiary and its Subsidiaries, as
the case may be) of such Acquired Entity or Business or such Converted
Restricted Subsidiary, as determined on a consolidated basis for such Acquired
Entity or Business or such Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition” has the meaning specified in the recitals hereto.

“Act” has the meaning specified in Section 10.19.

“Additional Lender” has the meaning specified in Section 2.14(c).

“Administrative Agent” means Bank of America, N.A., and its Subsidiaries and
Affiliates, in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent appointed in accordance with
Section 9.06.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------

“Affiliate Transaction” has the meaning specified in Section 7.08.

“After Year-End Payment” has the meaning specified in Section 2.05(b).

“Agency Fee Letter” means that agency fee letter dated as of the Closing Date by
and among the Nexstar Borrower, the VIE Borrowers and the Group Administrative
Agents.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Non-Loan Party Indebtedness” means the aggregate principal amount of
Indebtedness (a) incurred by Covenant Entities that are Non-Loan Parties under
Section 7.02(b) and (b) assumed or incurred by Covenant Entities that are
Non-Loan Parties under Section 7.02(g).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Allocated Proposed Lenders” has the meaning specified in Section 10.26.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of July 19, 2017, by and among the Borrower, Nexstar Media, the other Loan
Parties party thereto, the Administrative Agent and the other Lenders party
thereto.

“Amendment No. 1 Lead Arrangers” means each of Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the First Amendment
Effective Date), Credit Suisse Securities (USA) LLC, Deutsche Bank Securities
Inc., SunTrust Robinson Humphrey, Inc., Barclays Bank PLC and Wells Fargo
Securities, LLC.

“Amendment No. 1 Transactions” means, collectively, (a) the transactions
contemplated by Amendment No. 1, (b) the negotiation, execution and delivery of
the Amendment No. 1 and related documents and (c) the payment of all fees and
expenses in relation to the transactions described above.

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of October 26, 2018, by and among the Borrower, Nexstar Media, the other Loan
Parties party thereto, the Administrative Agent and the other Lenders party
thereto.

“Amendment No. 2 Lead Arrangers” means each of Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Second Amendment
Effective Date), Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc.,
SunTrust Robinson Humphrey, Inc., Barclays Bank PLC and Wells Fargo Securities,
LLC.

“Amendment No. 2 Transactions” means, collectively, (a) the transactions
contemplated by Amendment No. 2, (b) the negotiation, execution and delivery of
the Amendment No. 2 and related documents and (c) the payment of all fees and
expenses in relation to the transactions described above.

“Amendment No. 3” means that certain Amendment No. 3 to Credit Agreement, dated
as of September 19, 2019, by and among the Borrower, Nexstar Media, the other
Loan Parties party thereto, the Administrative Agent and the other Lenders party
thereto.

 

3



--------------------------------------------------------------------------------

“Amendment No. 3 Lead Arrangers” means BofA Securities, Inc., Credit Suisse Loan
Funding LLC, Deutsche Bank Securities Inc., MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), SunTrust Robinson Humphrey, Inc., BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Citizens Bank, National
Association, Fifth Third Bank, Goldman Sachs Bank USA, Mizuho Securities USA
LLC, Regions Capital Markets, a division of Regions Bank and Capital One, N.A.

“Amendment No. 3 Transactions” means, collectively, (a) the transactions
contemplated by Amendment No. 3, (b) the negotiation, execution and delivery of
Amendment No. 3 and related documents and (c) the payment of all fees and
expenses in relation to the transactions described above.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to each Holding Company or any Covenant Entity related to
terrorism financing or money laundering, including any applicable provision of
the Act and The Currency and Foreign Transactions Reporting Act (also known as
the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b)
and 1951-1959).

“Applicable Discount” has the meaning specified in Section 2.05(e)(iii).

“Applicable Percentage” means (a) in respect of each Term Facility of the same
Class, with respect to any Term Lender of such Class at any time, the percentage
(carried out to the ninth decimal place) of such Term Facility represented by
the principal amount of such Term Lender’s Term Loans of such Class at such
time, (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16 and (c) in respect of each Incremental Facility
under this Agreement, with respect to any Lender under each such Incremental
Facility at any time, the percentage (carried out to the ninth decimal place) of
the aggregate Commitments (or Loans, in the case of Incremental Term Loans) in
respect of such Incremental Facility represented by such Lender’s Commitment (or
Loans, in the case of Incremental Term Loans) at such time. If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth in
the records of the Administrative Agent or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means

(a) in respect of Loans and Commitments under the Revolving Credit Facility or
any Incremental Revolving Facility, and with respect to Letter of Credit Fees
and Commitment Fees, from and after the Closing Date, the applicable percentage
per annum set forth in the Facilities Schedule; and

(b) in respect of Loans under each Class of Term Facility, including each
Incremental Term Loan, from and after the Closing Date, the applicable
percentage per annum set forth in the Facilities Schedule for each such Class.

If applicable, any increase or decrease in the Applicable Rate resulting from a
change in the Consolidated First Lien Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Term Lenders of the applicable
Class or the Required Revolving Credit Lenders, as applicable, the highest
Applicable Rate set forth on the Facilities Schedule with respect to the
applicable Facility shall apply, in each case as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

4



--------------------------------------------------------------------------------

Further, notwithstanding the foregoing, the Applicable Rate in respect of any
tranche of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Application Date” has the meaning specified in Section 2.05(d).

“Appropriate Lender” means, at any time, (a) with respect to Commitments of any
Class, Lenders that have Commitments with respect to such Class, (b) with
respect to Loans of any Class, the Lenders of such Class, (c) with respect to
any Letter of Credit, (i) the relevant L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (d) with respect to the Swing Line Facility, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means, collectively, (a) with respect to the Closing Date Term Loans
(as defined in the Original Credit Agreement) and the Revolving Credit Facility
made available on the Closing Date, (i) Bank of America, N.A., (ii) Credit
Suisse Securities (USA) LLC, (iii) Deutsche Bank Securities Inc., (iv) SunTrust
Robinson Humphrey, Inc., (iv) Barclays Bank PLC and (vi) Wells Fargo Securities,
LLC, (b) the Amendment No. 1 Lead Arrangers and, (c) the Amendment No. 2 Lead
Arrangers and (d) the Amendment No. 3 Lead Arrangers.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii).

“Asset Sale Bridge Facility” means an Incremental Term A Loan facility with a
maturity date of no more than two years incurred in connection with a Permitted
Acquisition or similar Investment, to backstop (x) the receipt of cash proceeds
from the divestiture of certain assets of the Covenant Entities and/or assets to
be acquired in such Permitted Acquisition or similar Investment, which
divestiture is expected to be consummated prior to or substantially concurrently
with such Permitted Acquisition or similar Investment and/or (y) certain amounts
of cash on hand that the Borrower or the target expects to hold at the closing
of such Permitted Acquisition or similar Investment.

“Asset Sale Bridge Financed Divestitures” means, in connection with a Permitted
Acquisition or similar Investment, any Disposition of assets of the Covenant
Entities and/or assets acquired in connection with such Permitted Acquisition or
similar Investment, if (i) such Disposition is contemplated to be consummated
prior to or substantially concurrently with such Permitted Acquisition or
similar Investment, (ii) the proceeds expected to be received from such
Disposition are backstopped by an Asset Sale Bridge Facility and (iii) the
proceeds received from such Disposition will reduce, on a dollar for dollar
basis, the loans funded or expected to be funded under the applicable Asset Sale
Bridge Facility.

“Asset Swap” has the meaning specified in Section 7.05(m).

“Assignment and Assumption” means (a) an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and acknowledged by the Administrative
Agent, substantially in the form of Exhibit E and (b) in the case of any
assignment of Term Loans in connection with a Permitted Debt Exchange conducted
in accordance with Section 2.18, such form of assignment (if any) as may have
been requested by the Administrative Agent in accordance with Section
2.18(a)(viii), or, in each case, any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and the Borrower.

 

5



--------------------------------------------------------------------------------

“Assignment Minimum Amount” means the applicable Assignment Minimum Amount for
each Facility as set forth on the Facilities Schedule.

“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Manager” means (a) the Administrative Agent (or its designated
Affiliate) or (b) any other financial institution or advisor employed by any
Group Borrower (whether or not an Affiliate of the Administrative Agent) to act
as an arranger in connection with any Discounted Voluntary Prepayment pursuant
to Section 2.05(e) of the Group Credit Agreement of such Group Borrower;
provided that the Borrower shall not designate the Administrative Agent or any
Affiliate of the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent or such Affiliate, as applicable (it being
understood that the Administrative Agent shall not, nor shall any Affiliate of
the Administrative Agent, be under any obligation to agree to act as the Auction
Manager); provided, further, that no Consolidated Group Entity or any of its
Affiliates, may act as the Auction Manager.

“Audited Financial Statements” means the audited consolidated balance sheet of
Nexstar Media and its consolidated Subsidiaries and Variable Interest Entities
for the fiscal year ended on December 31, 2015 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of such Persons, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the SecondThird Amendment Effective Date to the
earliest of (a) the Maturity Date for the Revolving Credit Facility, (b) the
date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) $200,000,000; plus

(b) the cumulative amount of Excess Cash Flow of the Consolidated Group Entities
for all fiscal years, commencing with the fiscal year ended on December 31, 2017
(the amount for each fiscal year shall not be less than zero) completed after
the Closing Date and prior to the Available Amount Reference Time, minus the ECF
Percentage of such Excess Cash Flow that has been (or is required to be) applied
after the Closing Date and prior to the Available Amount Reference Time to the
prepayment of Group Term Loans in accordance with Section 2.05(b)(i) of each
Group Credit Agreement; plus

(c) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than (i) any
Specified Equity Contribution or (ii) any other capital contributions or equity
or debt issuances to the extent utilized in connection with other transactions
permitted pursuant to Section 7.03, 7.06 or 7.09 of each Group Credit Agreement)
received by Nexstar Media or any VIE Borrower during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time, but only to the extent (A) such
capital contributions or Net Cash Proceeds received by Nexstar Media have been
contributed by Nexstar Media in cash to the Nexstar Borrower or another Covenant
Entity (provided, that, for the avoidance of doubt, capital contributions made
by Nexstar Media in cash to any Digital Business Entity shall not be included
for

 

6



--------------------------------------------------------------------------------

purposes of this clause (A) after the occurrence of the Digital Spinoff
Effective Date) as common equity on or prior to the Available Amount Reference
Time and (B) such capital contributions or Net Cash Proceeds received by any VIE
Borrower were received in cash as common equity on or prior to the Available
Amount Reference Time; plus

(d) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Consolidated Group Entities or (ii) already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the aggregate amount of all cash dividends and
other cash distributions received by any Covenant Entity during the period from
the Business Day immediately following the Closing Date through the Available
Amount Reference Time from Investments made using the Available Amount pursuant
to Section 7.03(n) in an aggregate amount not to exceed the amount by which the
Available Amount was reduced when making such Investments; plus

(e) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Consolidated Group Entities or (ii) already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the aggregate amount of all Net Cash Proceeds
received by any Covenant Entity during the period from the Business Day
immediately following the Closing Date through the Available Amount Reference
Time in connection with the sale, transfer or other disposition of Investments
made using the Available Amount pursuant to Section 7.03(n) in an aggregate
amount not to exceed the amount by which the Available Amount was reduced when
making such Investments; plus

(f) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, any Covenant
Entity, the fair market value of the Investments of the Covenant Entities in
such Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent such Investments correspond to the designation of a Subsidiary as
an Unrestricted Subsidiary pursuant to Section 10.23 and were originally made
using the Available Amount pursuant to Section 7.03(n) in an aggregate amount
not to exceed the amount by which the Available Amount was reduced when making
such Investments; minus

(g) the aggregate amount of (i) any Investments made or deemed made pursuant to
Section 7.03(n) (including, without limitation, Investments deemed made in the
Digital Business Entities on the Digital Spinoff Effective Date to the extent
the Borrower elects to utilize such Section 7.03(n)), (ii) any Restricted
Payments made pursuant to Section 7.09(j) and (iii) any payments made pursuant
to Section 7.06(a)(iii) and in each case, during the period from the Business
Day immediately following the Closing Date through the Available Amount
Reference Time (and, for purposes of this clause (g), without taking account of
the intended usage of the Available Amount at such Available Amount Reference
Time).

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount.”

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

7



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1⁄2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, provided that the Base
Rate shall never be less than the higher of (i) zero and (ii) the applicable
Rate Floor as set forth in the Facilities Schedule. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Honor Date” has the meaning specified in Section 2.03(c)(i).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Broadcast Licenses” means with respect to any Person, all FCC Licenses granted,
assigned or issued to such Person to construct, own or operate the Stations or
any Shared Services Party Stations, together with all extensions, additions and
renewals thereto or thereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, all expenditures (whether paid in cash or accrued as liabilities)
by the Consolidated Group Entities during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Consolidated Group Entities.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of the Borrower at Bank of America in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, any relevant L/C Issuer or the Swing Line Lender (as applicable) and the
Revolving Credit Lenders, as collateral for L/C Obligations, Swing Line
Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent and the relevant L/C
Issuer or the Swing Line Lender benefiting from such collateral shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such L/C Issuer or Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

8



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments:

(a) (i) Dollars or (ii) any other foreign currency held by the Consolidated
Group Entities in their ordinary course of business;

(b) securities issued or directly and fully guaranteed or insured by the United
States or Canadian governments or, in each case, any agency or instrumentality
thereof (provided that the full faith and credit of such country is pledged in
support thereof), having maturities of not more than two years from the date of
acquisition;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Group Lender or by any
bank or trust company (1) whose commercial paper is rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or (2)
(in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100,000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any bank meeting the qualifications
specified in clause (c) above;

(e) commercial paper issued by any Person organized under the Laws of any state
of the United States of America (other than any Consolidated Group Entity or any
of its Affiliates) and rated at the time of acquisition thereof at least “A-2”
or the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s
or carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long-term debt,
and in any case maturing within one year after the date of acquisition thereof;

(f) readily marketable direct obligations issued by any state of the United
States of America, any province of Canada or any political subdivision thereof,
in each case, having one of the two highest rating categories obtainable from
either Moody’s or S&P (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization) with maturities of not more than two years from the date of
acquisition; and

(g) interests in any investment company, money market or enhanced high yield
fund which invests 90% or more of its assets in instruments of the type
specified in clauses (a) through (f) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) Bank of America and its Affiliates, and
(b) each other Person that, at the time it enters into a Cash Management
Agreement with a Holding Company, a Covenant Entity or any Variable Interest
Entity of Nexstar Media that is not a VIE Borrower, is a Group Lender or an
Affiliate of a Group Lender. For the avoidance of doubt, no Person that entered
into a Cash Management Agreement with a Variable Interest Entity of Nexstar
Media that was a VIE Borrower at the time the Cash Management Agreement was
entered into (regardless of whether such Variable Interest Entity remains a VIE
Borrower) will ever constitute a Cash Management Bank.

 

9



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by any Holding Company, any
Covenant Entity or any Variable Interest Entity of Nexstar Media that is not a
VIE Borrower to any Cash Management Bank in respect of any Cash Management
Agreement and any overdraft and related liabilities arising from treasury,
depository, credit or debit card, purchasing card or cash management services or
any automated clearing house transfers of funds (for the avoidance of doubt,
Group Cash Management Obligations of VIE Borrowers constitute VIE Secured
Hedging/Cash Management Obligations and Secured Obligations). For the avoidance
of doubt, no obligations under any Cash Management Agreement entered into by any
Person with a Variable Interest Entity of Nexstar Media that was a VIE Borrower
at the time the Cash Management Agreement was entered into (regardless of
whether such Variable Interest Entity remains a VIE Borrower) will ever
constitute Cash Management Obligations.

“Casualty Event” means any event that gives rise to the receipt by any of the
Covenant Entities of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC Holdco” means a Domestic Subsidiary of a Person that has no material assets
other than the Equity Interests in or Indebtedness of one or more Foreign
Subsidiaries of a Person that are “controlled foreign corporations” within the
meaning of Section 957(a) of the Code, including the indirect ownership of such
Equity Interests or Indebtedness through one or more other CFC Holdcos.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than one or more Permitted Holders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of more than 35% of the then
outstanding Equity Interests of Nexstar Media entitled to vote for members of
the board of directors or equivalent governing body of Nexstar Media on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);

(b) Nexstar Media shall cease to directly, or indirectly through one or more
Intermediate Holding Companies, own and control legally and beneficially all of
the Equity Interests in the Borrower; or

(c) a “change of control” or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred.

 

10



--------------------------------------------------------------------------------

“Channel Sharee” means (a) any licensee of a television broadcast station which
submitted a winning channel sharing bid in the Incentive Auction, as defined in
47 C.F.R. § 1.2200(d), and is party to an executed Channel Sharing Agreement or
(b) any licensee of a television broadcast station which submitted a winning
license relinquishment bid in the Incentive Auction, as defined in 47 C.F.R. §
1.2200(g), and executes and implements a post-Incentive Auction Channel Sharing
Agreement.

“Channel Sharing Agreement” means a channel sharing arrangement or other similar
contractual arrangement that constitutes a channel sharing agreement within the
meaning of 47 C.F.R. § 73.3700(a)(5).

“Class” (a) when used with respect to Commitments, refers to the specific
tranche of Revolving Credit Commitments, Extended Revolving Credit Commitments,
Incremental Revolving Commitments or Commitments in respect of any Incremental
Term Loans, in each case as set forth on the Facilities Schedule (or the
applicable numbered supplement thereto), (b) when used with respect to Loans or
a Borrowing, refers to the specific tranche of Revolving Credit Loans, Term
Loans, Extended Term Loans or Incremental Term Loans comprising such Loans or
Borrowing, as set forth on the Facilities Schedule and (c) when used with
respect to Lenders, refers to whether such Lenders are Revolving Credit Lenders
or Term Lenders with respect to the same “Class” of Loans or Commitments as
described in (a) or (b) above. Loans that have different terms and conditions
shall be construed to be in different Classes.

For the purpose of the definitions of “Majority Lenders,” Required Revolving
Credit Lenders,” “Required Term Lenders” and “Required Revolving Credit and Term
A Lenders” and for the purpose of maintaining Group Facilities Ratable Status
under Section 10.20, (i) the term “Class” shall also include Group Lenders,
Group Commitments, Group Loans and Group Borrowings under the other applicable
Group Credit Agreements that are designated as “Constitutes Same Class With” on
the Facilities Schedule (or the applicable numbered supplement thereto) and
(ii) after the Second Amendment Effective Date, if any VIE Credit Agreement does
not have any Class of Group Commitments or Group Loans designated on the
Facilities Schedule hereto as “Constitutes Same Class With” any Commitments or
Loans under this Agreement, such Group Commitments or Group Loans shall be
excluded for each purpose set forth in this paragraph.

“Closing Date” means the date that all the conditions precedent in Section 4.01
were satisfied in accordance with their terms or waived in accordance with
Section 10.01. The Closing Date shall be January 17, 2017.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral,” “Article 9 Collateral,” “Pledged
Collateral” and “Mortgaged Property” referred to in the Security Documents and
all of the other property that is or is intended under the terms of the Security
Documents to be subject to Liens for the benefit of any of the Secured Parties.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents pursuant to the appointment under this
Agreement, or any successor collateral agent appointed in accordance with
Section 9.06.

“Collateral and Guarantee Requirement” means, at any time on and after the
Closing Date, the requirement that:

(a) the Collateral Agent shall have received each Security Document required to
be delivered on the Closing Date pursuant to Section 4.01 or to be delivered
after the Closing Date pursuant to Section 6.11 or Section 6.14, duly executed
by each Loan Party that is a party thereto;

(b) all Nexstar Secured Obligations shall have been unconditionally guaranteed
by each Guarantor;

 

11



--------------------------------------------------------------------------------

(c) the Nexstar Secured Obligations and the Guaranties in respect thereof shall
have been secured pursuant to the Security Documents by a first-priority
security interest in all the Equity Interests of (i) the Borrower, (ii) the
Guarantors (except Nexstar Media) and (iii) each Restricted Subsidiary directly
held by a Loan Party, other than Equity Interests of any JV Entity if and for so
long as the terms of any Contractual Obligation prohibit the creation of any
other Lien on such Equity Interests or require the consent of any Person other
than an Affiliate of the Borrower (limited, in the case of Equity Interests of
any Foreign Subsidiary or CFC Holdco, to 65% of the issued and outstanding
Equity Interests of each such Foreign Subsidiary or CFC Holdco);

(d) except to the extent otherwise provided hereunder or under any Security
Document, the Nexstar Secured Obligations and the Guaranties in respect thereof
shall have been secured by a perfected security interest in the United States
in, and mortgages on, substantially all tangible and intangible assets of the
Borrower and each other Guarantor (including, without limitation, accounts
receivable, inventory, equipment, investment property, intellectual property,
other general intangibles (including contract rights), intercompany notes, owned
real property, and proceeds of the foregoing), in each case, with the priority
required by the Security Documents; provided that security interests in real
property shall be limited to the Material Real Properties of such Loan Parties;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 or Section 6.14, as the case may be, duly executed, acknowledged
and delivered by the record owner of, or appropriate party with respect to, such
Material Real Property, (ii) a Mortgage Policy insuring the Lien of each such
Mortgage in an amount not to exceed the fair market value of each such Material
Real Property (as reasonably determined by the applicable Loan Party providing
such Mortgage), (iii) a completed Life of Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance relating thereto duly executed by the applicable Loan
Party providing such Mortgage) and if any improvements on any Mortgaged Property
are located in an area designated as a “special flood hazard area,” evidence of
such flood insurance as may be required under Section 6.11(c)(v), (iv) such
other documents and items as may be required under Section 6.11 or Section 6.14,
as the case may be, and (v) such existing surveys, existing abstracts, existing
appraisals, legal opinions and other documents as the Collateral Agent may
reasonably request with respect to any such Material Real Property; and(g) all
VIE Secured Obligations (other than those already constituting Nexstar Secured
Obligations) shall be unconditionally guaranteed by each Nexstar Guarantor and
secured by the assets of each such Nexstar Guarantor equally and ratably with
the Nexstar Secured Obligations.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the applicable Loan Party providing such security agree in writing that the cost
of creating or perfecting such pledges or security interests in such assets or
obtaining title insurance or surveys in respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of any Loan
Party on such date as provided under Section 4.01) where it reasonably
determines, in consultation with the applicable Loan Party providing such
security, that creation or perfection cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Security Documents.

(A) With respect to leases of real property entered into by any Loan Party on or
after the Closing Date, such Loan Party shall not be required to take any action
with respect to creation or perfection of security interests with respect to
such leases, (B) Liens and the Guarantees required to be granted from time to
time pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed in writing between
the

 

12



--------------------------------------------------------------------------------

Administrative Agent and the applicable Loan Party providing such security,
(C) the Collateral and Guarantee Requirement shall not apply to any of the
following assets: (i) any Non-Material Real Property or Real Property that is
located in a jurisdiction other than the United States and any leasehold
interests in real property, (ii) motor vehicles and other assets subject to
certificates of title to the extent a Lien thereon cannot be perfected by the
filing of a UCC financing Statement or equivalent, (iii) investment property and
letter of credit rights with a value of less than $10,000,000 for each such
property or right, (iv) any rights or interest in any lease, contract, license
or license agreement covering personal property or real property and/or any
assets subject thereto, so long as under the terms of such lease, contract,
license or license agreement, or applicable Law with respect thereto, the grant
of a security interest or Lien therein for the benefit of the Secured Parties
(1) is prohibited, (2) would give any other party to such lease, contract,
license or license agreement, instrument or indenture the right to terminate its
obligations thereunder, or (3) is permitted only with the consent of another
party (including, without limitation, any Governmental Authority) (or would
render such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided, that, this exclusion shall in no
way be construed to apply if any such prohibition is unenforceable under the UCC
or other applicable Law or so as to limit, impair or otherwise affect the
unconditional continuing security interests in and Liens for the benefit of the
Secured Parties upon any rights or interests in or to monies due or to become
due under any such lease, contract, license or license agreement (including any
receivables), (v) any shares of any Foreign Subsidiary or CFC Holdco other than
65% of all of the issued and outstanding Equity Interests in any Foreign
Subsidiary or CFC Holdco (other than an Immaterial Subsidiary) directly owned by
a Loan Party, (vi) any application for registration of a trademark filed in the
United States Patent and Trademark Office on an intent to use basis to the
extent that the grant of a security interest in any such trademark application
would adversely affect the validity or enforceability or result in cancellation
or voiding of such trademark application, provided, however, that such trademark
applications shall be considered Collateral upon the filing of a Statement of
Use or when an Amendment to Allege Use has been filed and accepted in the United
States Patent and Trademark Office, (vii) company-owned life insurance policies
with respect to the employees of any Loan Party and (viii) cafeteria plan flex
accounts and similar employee benefit arrangements, (D) no control agreements
shall be required; provided that, upon the request of the Administrative Agent,
a control agreement shall be required with respect to any Cash Collateral
Account holding Cash Collateral, and (E) no action shall be required with
respect to any intellectual property that is governed solely by the laws of one
or more jurisdictions other than the United States (nor shall any Loan Party be
required to reimburse the Administrative Agent, the Collateral Agent, any Lender
or any Secured Party for any costs or expenses incurred in connection with any
such action).

“Co-Managers” means, collectively, (a) MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), (b) Capital One, N.A., (c) Citizens Bank, National
Association and (d) Fifth Third Bank.

“Commitment” means a Revolving Credit Commitment, a Term A-45 Loan Commitment, a
Term B-34 Loan Commitment, an Extended Revolving Credit Commitment, Incremental
Revolving Commitment or a commitment in respect of any Incremental Term Loans or
any combination thereof, as the context may require.

“Commitment Date” has the meaning specified in Section 2.05(d).

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commitment Letter” means that certain Third Amended and Restated Commitment
Letter, dated February 24, 2016, by and among Nexstar Broadcasting Group Inc.,
the Arrangers and the Co-Managers.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Common Terms” means, solely to the extent there is one or more Classes of Group
Commitments or Group Loans that are designated on the Facilities Schedule hereto
as “Constitutes Same Class With” the applicable Commitments or Loans under this
Agreement, the following provisions in such VIE Credit Agreement:
(a) Section 10.20 and any other provision requiring re-allocation among the
Group Facilities to achieve ratable status, (b) any provision requiring
comparable action to be taken under other Group Credit Agreements, (c) the
definitions of

 

13



--------------------------------------------------------------------------------

“Group,” the second paragraph of “Class,” “Majority Lenders,” “Required
Revolving Credit Lenders,” “Required Term Lenders,” “Required Revolving Credit
and Term A Lenders,” (d) any designation of any Group Loans or Group Commitments
as belonging to the same “Class,” (e) any provision affecting the pricing of any
Class of Loans or Commitments and (f) any other provision with respect to which
there is a comparable provision in any of the VIE Credit Agreements with respect
to which the Borrower and the Administrative Agent have jointly determined, both
acting reasonably, that a similar amendment would be required; provided that
comparable provisions of each Group Credit Agreement shall maintain the same
section and clause numbers.

“Communications Laws” means the Communications Act of 1934, and any similar or
successor federal statute, together with all published rules, regulations,
policies, orders and decisions of the FCC promulgated thereunder.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D, or in any other form agreed to by the Borrower and the Administrative
Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means, for any period, the
total amount of depreciation and amortization expense, including the
amortization or write-off of (a) intangibles and non-cash organization costs and
(b) deferred financing fees or costs, Capital Expenditures, customer acquisition
costs and incentive payments, conversion costs and contract acquisition costs,
the amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and amortization of favorable or unfavorable lease
assets or liabilities, of the Consolidated Group Entities for such period on a
consolidated basis and otherwise determined in accordance with GAAP and any
write down of assets or asset value carried on the balance sheet.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Consolidated Group Entities for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits, revenue or capital,
including, without limitation, federal, state, provincial, local, foreign,
unitary, excise, property, franchise and similar taxes and foreign withholding
taxes and similar taxes of the Consolidated Group Entities paid or accrued
during such period, including any penalties and interest relating to any tax
examinations, deducted (and not added back) in computing Consolidated Net
Income; plus

(ii) Fixed Charges of the Consolidated Group Entities for such period (including
(A) net losses under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate, currency or commodities risk,
(B) bank fees and (C) costs of surety bonds in connection with financing
activities), plus amounts excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (A) through (F) in clause (a) thereof, to the
extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of the Consolidated
Group Entities for such period to the extent the same were deducted (and not
added back) in computing Consolidated Net Income; plus

(iv) (x) all premium, fees, costs and expenses described in clause (a) of the
definition of “Transaction Expenses” and in clause (a) of the definition of
“Tribune Transaction Expenses” and (y) any fees, costs, expenses or charges
(other than depreciation or amortization charges) related to any actual,
proposed or contemplated equity offering (including any expense relating to
enhanced accounting functions or other transaction costs associated with a
public company), Investment or other Sharing Arrangement to which a Consolidated
Group Entity is a party, acquisition, disposition or recapitalization permitted
under any Group Credit Agreement or the

 

14



--------------------------------------------------------------------------------

incurrence of Indebtedness permitted to be incurred under any Group Credit
Agreement (including a refinancing thereof) or any amendment, waiver or
modification of Indebtedness (in each case, whether or not successful),
including (A) such fees, expenses or charges related to any Group Credit
Agreement and any Senior Notes, (B) any amendment or other modification of any
Group Credit Agreement (including all fees, expenses and charges related to the
Amendment No. 1 Transactions or, the Amendment No. 2 Transactions and the
Amendment No. 3 Transactions) and any Senior Notes and (C) such costs, fees and
expenses in connection with any tender for or redemption of any Indebtedness,
including any premium, make-whole or penalty payments, in each case, deducted
(and not added back) in computing Consolidated Net Income; plus

(v) (x) fees, costs and expenses associated with acquisition related litigation
and settlements thereof, (y) fees, costs and expenses associated with payments
made in connection with settling any claims or actions arising from dissenting
shareholders exercising appraisal rights in respect of the Acquisition or the
Tribune Acquisition and (z) the amount of any restructuring charge or reserve,
integration cost or other business optimization expense or cost (including
charges directly related to the implementation of cost-savings initiatives), in
each case that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions or divestitures whether before or after the Closing Date,
including, without limitation, those related to any severance, retention,
signing bonuses, relocation, recruiting and other employee related costs, future
lease commitments and costs related to the opening and closure and/or
consolidation of facilities and to existing lines of business; provided that the
aggregate amount of add-backs available pursuant to this clause (v) shall not
exceed (on a Pro Forma Basis) 10% of Consolidated EBITDA for such period; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting (excluding any such non-cash charge, write-down or
item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by any Consolidated Group Entity
as special items less other non-cash items of income increasing Consolidated Net
Income (excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(vii) the amount of any minority interest expense attributable to minority
equity interests of third parties in any non-wholly owned Subsidiary or Variable
Interest Entity; plus

(viii) the amount of (x) run rate cost savings (including, without limitation,
cost savings with respect to salary, benefit and other direct savings resulting
from workforce reductions and facility, benefit and insurance savings),
operating expense reductions, other operating improvements and initiatives and
synergies and (y) any contractual retransmission revenue, in each case,
projected by Nexstar Media in good faith to result from actions either taken or
initiated prior to or during such period or expected to be taken or initiated
within 12 months, including in connection with the Transactions and the FCC’s
spectrum auction (which will be added to Consolidated EBITDA as so projected
until fully realized and calculated on a Pro Forma Basis as though such cost
savings (including, without limitation, cost savings with respect to salary,
benefit and other direct savings resulting from workforce reductions and
facility, benefit and insurance savings), operating expense reductions, other
operating improvements and initiatives and synergies had been realized on the
first day of such period), net of the amount of actual benefits realized prior
to or during such period from such actions; provided that the aggregate amount
of add-backs available pursuant to this clause (viii) in respect of the
Transactions shall (A) be reasonably expected to be realized within 12 months of
the Transactions and (B) not be less than $76.0 million; provided that to the
extent any such operational changes are not associated with the Transactions,
all steps have been taken, or are reasonably expected to be taken, in good
faith, for realizing such cost savings within 12 months, such cost savings shall
be reasonably expected to be realized within 12 months of the date of the
relevant transaction and such cost savings are reasonably identifiable and
factually supportable (in the good faith determination of Nexstar Media);
provided, further, that the aggregate amount of add-backs pursuant to this
clause (viii) shall not exceed 20% of Consolidated EBITDA in any four quarter
period; plus

 

15



--------------------------------------------------------------------------------

(ix) any costs or expense incurred by a Consolidated Group Entity pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of the Nexstar Borrower or a VIE Borrower or
net cash proceeds of an issuance of Equity Interests of the Nexstar Borrower or
a VIE Borrower (other than Disqualified Equity Interests or any Specified Equity
Contribution) solely to the extent that such net cash proceeds are excluded from
the calculation of the Available Amount; plus

(x) rent expense as determined in accordance with GAAP not actually paid in cash
during such period (net of rent expense paid in cash during such period over and
above rent expense as determined in accordance with GAAP); plus

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xii) any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standard
Codification Topic 810 and related pronouncements (“ASCT 810”); plus

(xiii) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Consolidated Group Entities; plus

(xiv) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(xv) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Accounting Standards Codification Topic 715, and any other items
of a similar nature; plus

(xvi) any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements”; plus

(xvii)  any other addbacks as set forth in the EBITDA reconciliation set forth
in the confidential information memorandum for the Amendment No. 3 Transactions;

(b) decreased (without duplication) by: (i) (x) non-cash gains increasing
Consolidated Net Income of the Consolidated Group Entities for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period, (y) any non-cash gains with respect to cash actually received
in a prior period so long as such cash did not increase Consolidated EBITDA in
such prior period and (z) programming rights payments made during such prior
period; plus (ii) realized foreign exchange income or gains resulting from the
impact of foreign currency changes on the valuation of assets or liabilities on
the balance sheet of the Consolidated Group Entities; plus (iii) any net
realized income or gains from any obligations under any Swap Contracts

 

16



--------------------------------------------------------------------------------

or embedded derivatives that require similar accounting treatment and the
application of Accounting Standard Codification Topic 815 and related
pronouncements; plus (iv) any net income included in the Consolidated Net Income
attributable to non-controlling interests pursuant to the application of ASCT
810; and

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (I) the Acquired EBITDA of any Person, property, business
or asset acquired by any Consolidated Group Entity or that becomes a Variable
Interest Entity of Nexstar Media during such period (but not the Acquired EBITDA
of any related Person, property, business or assets to the extent not so
acquired) to the extent not subsequently sold, transferred or otherwise disposed
of by such Consolidated Group Entity during such period (each such Person,
property, business or asset acquired and not subsequently so disposed of or
ceasing to be treated as a Variable Interest Entity, an “Acquired Entity or
Business”), and (II) the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition). For purposes of
determining the Consolidated Total Net Leverage Ratio, the Consolidated First
Lien Net Leverage Ratio and the Consolidated Secured Net Leverage Ratio, there
shall be excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by any Consolidated Group Entity during such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition).

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Debt (other than any portion of
Consolidated Net Debt that is unsecured or is secured solely by a Lien that is
expressly subordinated to the Liens securing the Obligations) as of such date to
(b) Consolidated EBITDA for the most recent Test Period.

“Consolidated Group Entities” means (a) Nexstar Media and each Intermediate
Holding Company, (b) the Borrower, (c) each VIE Borrower for so long as the
applicable VIE Credit Agreement of such VIE Borrower remains outstanding,
(d) each Variable Interest Entity of Nexstar Media so long as it does not
constitute an Excluded VIE and (ed) Restricted Subsidiaries of each of the
Persons listed in clauses (a)-(dc) above.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

(a) consolidated interest expense of the Consolidated Group Entities for such
period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of any obligations under any Swap
Contracts or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, and (v) net payments, if any,
pursuant to obligations under any interest rate Swap Contracts with respect to
Indebtedness); and excluding (A) penalties and interest relating to taxes,
(B) any additional cash interest owing pursuant to any registration rights
agreement, (C) accretion or accrual of discounted liabilities other than
Indebtedness, (D) any expense resulting from the discounting of any Indebtedness
in connection with the application of purchase accounting in connection with any
acquisition, (E) amortization or write-off of deferred financing fees, debt
issuance costs, debt discount or premium, terminated hedging obligations and
other commissions, financing fees and expenses and adjusted, to the extent
included, to exclude any refunds or similar credits received in connection with
the purchasing or procurement of goods or services under any purchasing card or
similar program and (F) any expensing of bridge, commitment and other financing
fees; plus

 

17



--------------------------------------------------------------------------------

(b) consolidated capitalized interest of the Consolidated Group Entities for
such period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
applicable Consolidated Group Entity to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Consolidated Group Entities
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with the Transactions,
the Tribune Transactions or any Permitted Acquisition) consisting of
Indebtedness for borrowed money, obligations in respect of Capitalized Leases
and debt obligations evidenced by promissory notes or similar instruments (other
than Indebtedness in respect of any Group Cash Management Obligations and
intercompany Indebtedness) minus (b) Qualifying Balances on such date.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Consolidated Group Entities for such period determined on a consolidated basis
in accordance with GAAP; provided, however, that there will not be included in
such Consolidated Net Income:

(a) any net income (loss) of any Person if such Person is not a Consolidated
Group Entity (including any net income (loss) from investments recorded in such
Person under equity method accounting), except that any Consolidated Group
Entity’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or, that (as reasonably determined by a
Responsible Officer of the applicable Consolidated Group Entity) could have been
distributed, by such Person during such period to such Consolidated Group Entity
as a dividend or other distribution or return on investment (subject, in the
case of a dividend or other distribution or return on investment to a Group
Restricted Subsidiary, to the limitations contained in clause (b) below);

(b) solely for the purpose of determining the Available Amount, any net income
(loss) of any Group Restricted Subsidiary (other than any Group Guarantors) if
such Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Group Restricted
Subsidiary, directly or indirectly, to any Group Borrower or Group Guarantor by
operation of the terms of such Group Restricted Subsidiary’s articles, charter
or any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Group Restricted Subsidiary or its
shareholders (other than (i) restrictions that have been waived or otherwise
released and (ii) restrictions pursuant to the Group Loan Documents or any
Indenture Documentation), except that any Group Borrower’s or Group Guarantor’s
equity in the net income of any such Group Restricted Subsidiary for such period
will be included in such Consolidated Net Income up to the aggregate amount of
cash or Cash Equivalents actually distributed or that could have been
distributed by such Restricted Subsidiary during such period to any Consolidated
Group Entity as a dividend or other distribution (subject, in the case of a
dividend to another Group Restricted Subsidiary, to the limitation contained in
this clause);

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized upon the sale or other
disposition of any asset (including pursuant to any Sale Leaseback) or disposed
or discontinued operations of any Consolidated Group Entity which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by a Responsible Officer or the board of directors of the applicable
Consolidated Group Entity);

 

18



--------------------------------------------------------------------------------

(d) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including relating to the Transaction Expenses, the Tribune
Transaction Expenses and any multi-year strategic initiatives) or any charges,
expenses or reserves in respect of any restructuring, redundancy or severance
expense or relocation costs, integration and facilities’ opening costs and other
business optimization expenses (including related to new product introductions),
restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions after the Closing Date and adjustments
to existing reserves), whether or not classified as restructuring expense on the
consolidated financial statements, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities);

(e) the cumulative effect of a change in accounting principles;

(f) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(g) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(h) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to qualifying
hedge transactions or the fair value of changes therein recognized in earnings
for derivatives that do not qualify as hedge transactions, in each case, in
respect of any obligations under any Swap Contracts;

(i) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness of any Consolidated Group Entity denominated in a
currency other than the functional currency of such Person and any unrealized
foreign exchange gains or losses relating to translation of assets and
liabilities denominated in foreign currencies ;

(j) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of any Consolidated Group Entity
owing to another Consolidated Group Entity;

(k) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to any Consolidated Group Entity (other than Nexstar Media)), as a result
of any consummated acquisition, or the amortization or write-off of any amounts
thereof (including any write-off of in process research and development);

(l) any goodwill or other intangible asset impairment charge or write-off;

(m) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(n) accruals and reserves that are established or adjusted within twelve months
(x) after the Closing Date that are so required to be established or adjusted as
a result of the Transactions, (y) after the Third Amendment Effective Date that
are so required to be established or adjusted as a result of the Tribune
Transactions and (z) after the closing of any Permitted Acquisition, in each
case, in accordance with GAAP;

 

19



--------------------------------------------------------------------------------

(o) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and

(p) any non-cash expense, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expenses associated with tax
deductions or net operating losses arising as a result of the Transactions or
the Tribune Transactions, or the release of any valuation allowances related to
such item.

In addition, notwithstanding anything to the contrary in the foregoing, but
without duplication, it shall be added back to Consolidated Net Income (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder or under
any other agreement providing for reimbursement of such expense, or, so long as
the applicable Consolidated Group Entity has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed and only
to the extent that such amount is (A) not denied by the applicable payor in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within such 365 days) and (ii) to the extent covered by
insurance and actually reimbursed, or, so long as the applicable Consolidated
Group Entity has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption.

“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) the Consolidated Net Debt secured by a Lien on
any of the assets of the Consolidated Group Entities as of such date to
(b) Consolidated EBITDA for the most recent Test Period.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Net Debt as of such date to (b) Consolidated
EBITDA for the most recent Test Period.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Covenant Entities” means the Borrower and all other direct and indirect
Restricted Subsidiaries of Nexstar Media except any Intermediate Holding Company
(which, for the avoidance of doubt, includes (i) direct and indirect Restricted
Subsidiaries of the Holding Companies other than another Intermediate Holding
Company and (ii) the Digital Business Entities but only until the occurrence of
the Digital Spinoff).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Period” has the meaning specified in Section 8.05(a).

 

20



--------------------------------------------------------------------------------

“CVR Agreement” means the Contingent Value Rights Agreement substantially in the
form of Exhibit B to the Merger Agreement.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to, with respect to any overdue
amount (other than overdue principal), (a) the Base Rate plus (b) the highest
Applicable Rate applicable to Base Rate Loans for the applicable Class of Loans
set forth on the Facilities Schedule plus (c) 2% per annum; provided, however,
that with respect to overdue principal, the Default Rate shall be an interest
rate equal to the interest rate (including the relevant Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, or has made a public statement to that effect (unless such
writing or public statement relates to such lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action or
(e) constitutes a Group Defaulting Lender under any other Group Credit
Agreement; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.16(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

21



--------------------------------------------------------------------------------

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive, country- or
territory-wide Sanction.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Consolidated Group Entity (other than a Holding
Company) in connection with a Disposition pursuant to Section 7.05(n) or
pursuant to a VIE Asset Sale, as applicable, that in each case is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

“Digital Business Entities” means Nexstar Digital LLC, a Delaware limited
liability company and any Person that is a direct or indirect Subsidiary thereof
(including any Media General Digital Business Assets transferred to, combined
with or contributed thereto).

“Digital Spinoff” means collectively, any series or combination of
contributions, distributions and/or other transfers by Nexstar Media of Digital
Business Entities resulting in the ultimate distribution, directly or
indirectly, of all of the Equity Interests of Digital Business Entities to the
equity holders of Nexstar Media, so long as (i) no Default shall have occurred
and be continuing immediately prior to and immediately after the consummation of
such spinoff, (ii) after giving Pro Forma Effect to the consummation thereof and
the incurrence and repayment of any Indebtedness incurred in connection
therewith, the Consolidated Group Entities shall be in compliance with the
Financial Covenant as of the end of the most recent Test Period unless waived by
the Required Revolving Credit and Term A Lenders (as if such Digital Spinoff had
occurred on the first day of such Test Period) and (iii) Nexstar Media shall
have delivered to the Administrative Agent at least five Business Days prior to
the consummation of such spinoff (or such lesser period agreed to by the
Administrative Agent) a certificate of a Responsible Officer of Nexstar Media
certifying as to the requirements of clauses (i) and (ii) preceding, together
with all relevant financial information reasonably requested by the
Administrative Agent, including reasonably detailed calculations demonstrating
compliance with clause (ii) preceding.

“Digital Spinoff Effective Date” means the date on which each of the conditions
set forth in the definition of “Digital Spinoff” shall have been satisfied (or
waived in accordance with Section 10.01) and the Digital Spinoff is consummated
in accordance with the terms of this Agreement and the other Loan Documents.

“Discount Range” has the meaning specified in Section 2.05(e)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(e)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(e)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(e)(v).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the board of directors of Nexstar Media having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the board of directors of Nexstar Media shall be deemed not to have
such a financial interest by reason of such member’s holding Equity Interest of
Nexstar Media or any options, warrants or other rights in respect of such Equity
Interests.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

22



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, pursuant to any Sale Leaseback or any issuance or sale
of Equity Interests or as a result of the entry into an agreement or arrangement
alienating, relinquishing, surrendering or otherwise transferring the right to
use all or a material portion of the spectrum associated with any Broadcast
License (including pursuant to an auction of such spectrum, conducted by a
Governmental Authority)) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, including
but not limited to dispositions pursuant to any Station Sharing Arrangement or
other similar arrangement or pursuant to any Channel Sharing Agreement or the
grant of a shared television broadcast license pursuant to 47 C.F.R. §73.3700(b)
and including any disposition of property to a Delaware Divided LLC pursuant to
a Delaware LLC Division; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by (i) Nexstar Media of any of its Equity
Interests to another Person and (ii) any Intermediate Holding Company of any of
its Equity Interests to Nexstar Media or another Intermediate Holding Company.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Obligations and the
Guarantee Obligations of VIE Obligations under the Group Loan Documents that are
accrued and payable and the termination of the Group Commitments and all
outstanding Group Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the latest Maturity Date of the Term
Facilities.

“Disqualified Lender” means (i) certain banks, financial institutions and other
institutional lenders that are specified in writing to the Arrangers by the
Nexstar Borrower prior to the commencement of “primary syndication” of the
Facilities as being “Disqualified Lenders,” (ii) competitors of the Consolidated
Group Entities that have been specified in writing to the Administrative Agent
from time to time by the Nexstar Borrower and (iii) in the case of clauses
(i) and (ii), any of their Affiliates (other than in the case of clause (ii),
Affiliates that are bona fide debt funds) that are (x) identified in writing
from time to time to the Administrative Agent by the Nexstar Borrower or
(y) clearly identifiable on the basis of such Affiliates’ name; provided, in
each case, that no updates to the schedule of Disqualified Lenders shall be
deemed to retroactively disqualify any parties that have previously acquired an
assignment or participation interest in respect of the Commitments or Loans from
continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Lenders.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of a Person that is organized under
the laws of the United States, any state thereof or the District of Columbia.

“DQ List” has the meaning specified in Section 10.06(g).

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Equity Interests) by any of the
Consolidated Group Entities, the ratio, expressed as a percentage, obtained by
dividing (a) the portion of Consolidated EBITDA attributable to such assets (or
Equity Interests) of such Person for the most recent Test Period calculated on a
Pro Forma Basis by (b) Consolidated EBITDA for such Test Period, calculated on a
Pro Forma Basis.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

 

23



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, with respect to any term loan facility or other term
loans, as of any date of determination, the sum of (i) the higher of (A) the
Eurodollar Rate on such date for a deposit in Dollars with a maturity of one
month and (B) the Eurodollar rate “floor,” if any, with respect thereto as of
such date, (ii) the Applicable Rate (or other applicable margin) as of such date
for Eurodollar Rate Loans (or other loans that accrue interest by reference to a
similar reference rate) and (iii) the amount of original issue discount and
upfront fees thereon (converted to yield assuming a four-year average life or,
if shorter, the actual weighted average life to maturity) and without any
present value discount; provided that (1) customary arrangement, commitment,
underwriting, structuring and/or amendment fees (regardless of whether any such
fees are paid to or shared in whole or in part with any lender) and (2) any
other fee that is not payable to all relevant lenders generally shall be
excluded; provided, further, that the amounts set forth in clauses (i) and (ii)
above for any term loans that are not incurred under this Agreement shall be
based on the stated interest rate basis for such term loans.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Embargoed Person” means any party that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by OFAC, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, binding rules, judgments, orders,
decrees, permits, licenses, or governmental restrictions relating to pollution,
the protection of the environment or the release of any Hazardous Materials into
the environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Covenant Entity or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement the extent to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

24



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Covenant Entity within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent, (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA,
(e) the institution by the PBGC of proceedings to terminate a Pension Plan,
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (g) the determination that any Pension Plan is considered an
at-risk plan or a Multiemployer Plan is in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and
305 of ERISA, or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon a Covenant Entity or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that (i) the Eurodollar Rate shall never be less than the higher of (x) zero and
(y) the applicable Rate Floor for the applicable Facility as set forth in the
Facilities Schedule (or the applicable numbered supplement thereto), and (ii) in
respect of (A) Eurodollar Rate Loans or (B) Base Rate Loans the interest rate on
which is determined by reference to the Eurodollar Rate component of the Base
Rate, the Eurodollar Rate shall never be less than the higher of (x) zero and
(y) the applicable Rate Floor as set forth in the Facilities Schedule (or the
applicable numbered supplement thereto).

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

 

25



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) an amount equal to the aggregate net non-cash loss on Dispositions by the
Consolidated Group Entities during such period (other than Dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the aggregate net amount of all non-cash credits and
gains and cash charges described in clauses (a) through (d) of the proviso of
the definition of “Consolidated Net Income” and the final “In addition”
paragraph of the definition of “Consolidated Net Income,” in each case excluding
any such non-cash amount in respect of which cash or other assets were received
in a prior period or will be received in a future period or which represents the
reversal of an accrual or cash reserve for anticipated cash charges in any prior
period, and only to the extent such charges were included in arriving at such
Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures, capitalized software
expenditure or acquisition of IP Rights accrued or made in cash during such
period, so long as such Capital Expenditures or acquisitions were financed with
the proceeds of internally generated cash of the Consolidated Group Entities;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Consolidated Group Entities made during such period (and, if so restricted, to
the extent permitted under Section 7.06), in each case so long as such payments
were financed with the proceeds of internally generated cash of the Consolidated
Group Entities, specifically including:

(A) the principal component of payments in respect of Capitalized Leases, and

(B) the scheduled repayments of Indebtedness constituting term loan or term note
and the amount of repayments of the Group Term Loans pursuant to Section 2.07(a)
of any Group Credit Agreement (including any repayments pursuant to Section
2.07(a) of any Group Credit Agreement) and any mandatory prepayment of Group
Term Loans pursuant to Section 2.05(b) of any Group Credit Agreement to the
extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase in the
case of this clause (B).

Notwithstanding the foregoing, this clause (iii) excludes:

(1) all other prepayments and repurchases of Group Term Loans,

(2) all repayments and prepayments under any Group Revolving Credit Facility,
and

(3) all repayments and prepayments in respect of any other revolving credit
facility,

 

26



--------------------------------------------------------------------------------

except, in the case of clauses (2) and (3) preceding, to the extent there is an
equivalent permanent reduction in commitments thereunder;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Consolidated Group Entities during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income;

(v) cash payments by the Consolidated Group Entities during such period in
respect of long-term liabilities of the Consolidated Group Entities other than
Indebtedness, so long as such payments were financed with the proceeds of
internally generated cash of the Consolidated Group Entities;

(vi) the amount of Investments made in cash pursuant to Section 7.03 (except
pursuant to Section 7.03(a), (d) or (n) (unless, with respect to clause (n),
made in reliance upon clause (a) of the definition of “Available Amount”))
during such period so long as such Investments were financed with the proceeds
of internally generated cash of the Consolidated Group Entities; provided that
no subsequent reallocation to any other permitted basket under Section 7.03 in
accordance with the terms of Section 1.08(c) or otherwise shall permit any
addition pursuant to this clause (vi) that was not permitted at the time it was
initially made;

(vii) the amount of Restricted Payments paid in cash pursuant to Section 7.09
(except pursuant to Section 7.09(a), (d) or (j)) during such period, in each
case so long as such Restricted Payments were financed with the proceeds of
internally generated cash of the Consolidated Group Entities;

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Consolidated Group Entities during such period that
are required to be made in connection with any prepayment of Indebtedness, so
long as the payments were financed with the proceeds of internally generated
cash of the Consolidated Group Entities;

(ix) the aggregate amount of expenditures actually made by the Consolidated
Group Entities in cash during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period and were financed with the proceeds of internally generated
cash of the Consolidated Group Entities;

(x) without duplication of amounts deducted from Excess Cash Flow in prior
fiscal years, the aggregate consideration required to be paid in cash by the
Consolidated Group Entities pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
broadcast rights, Permitted Acquisitions (or similar Investments) and Capital
Expenditures, in each case to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period to
the extent intended to be financed with internally generated cash flow of the
Consolidated Group Entities; provided that to the extent the aggregate amount
utilized to finance such Investments or Capital Expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall, less the amount financed other than through internally
generated cash flow of the Consolidated Group Entities, shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters; and

(xi) the amount of cash Taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period and were
financed with the proceeds of internally generated cash of the Consolidated
Group Entities.

In connection with the Tribune Transactions or any other Permitted Acquisition
financed with both internally generated cash (including cash on hand at Tribune
and other target Persons) and other sources of funding, the Borrower shall have
the discretion to allocate any internally generated cash to specific purposes if
such cash and other sources of funding are used substantially concurrently to
consummate such transactions.

 

27



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or the grant of such security interest, would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time. If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income or gross receipts
(however denominated), franchise Taxes, branch profits and similar Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
Laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Excluded VIE” means a Variable Interest Entity of Nexstar Media (other than a
VIE Borrower or a Subsidiary of a VIE Borrower (other than the Marshall Borrower
or a Subsidiary of the Marshall Borrower)) that

(a) is designated as an Excluded VIE from time to time pursuant to Section 10.24
or

(b) is a Material VIE which has not executed a VIE Guarantee and Security
Agreement and/or is not subject to a perfected pledge of assets to secure the
Nexstar Secured Obligations in accordance with the terms of a VIE Guarantee and
Security Agreement.

For the avoidance of doubt, any VIE Borrower that is a Material VIE which has
failed to comply with the requirements in clause (b) above on or prior to the
date of termination of the VIE Credit Agreement to which such VIE Borrower is a
borrower shall be automatically deemed to be an Excluded VIE as of the date of
the termination of such VIE Credit Agreement until it has complied with the
requirements in clause (b) above. As of the Closing Date, Nexstar Media does not
have any Excluded VIE.

“Existing Marshall Credit Agreement” has the meaning specified in the recitals
hereto.

“Existing Media General Credit Agreement” has the meaning specified in the
recitals hereto.

“Existing Mission Credit Agreement” has the meaning specified in the recitals
hereto.

“Existing Nexstar Credit Agreement” has the meaning specified in the recitals
hereto.

“Existing Shield Credit Agreement” has the meaning specified in the recitals
hereto.

 

28



--------------------------------------------------------------------------------

“Existing VIE Credit Agreements” means, collectively, the Existing Mission
Credit Agreement, the Existing Marshall Credit Agreement and the Existing Shield
Credit Agreement.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Existing Term A Lender” means each Term Lender holding any Existing Term A Loan
prior to the Second Amendment Effective Date.

“Existing Term A Loan” means the Term A-2 Loans (as defined under this Agreement
immediately prior to the Second Amendment Effective Date) outstanding hereunder
prior to the Second Amendment Effective Date.

“Existing Term B Lender” means each Term Lender holding any Existing Term B Loan
prior to the Second Amendment Effective Date.

“Existing Term B Loan” means the Term B-2 Loans (as defined under this Agreement
immediately prior to the Second Amendment Effective Date) outstanding hereunder
prior to the Second Amendment Effective Date.

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facilities Schedule” means the schedule attached hereto as the “Facilities
Schedule,” together with any numbered supplement thereto. For the avoidance of
doubt, as of the SecondThird Amendment Effective Date, “Facilities Schedule”
means the SecondThird Amendment Effective Date Facilities Schedule and any
numbered supplement thereto delivered after the SecondThird Amendment Effective
Date.

“Facility” means each Term Facility and the Revolving Credit Facility as set
forth in the Facilities Schedule, as the context may require, and “Facilities”
means such facilities taken together.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code.

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

“FCC License” means a License issued or granted by the FCC.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided, further, that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

 

29



--------------------------------------------------------------------------------

“Fee Letter” means that Third Amended and Restated Fee Letter, dated
February 24, 2016, by and among Nexstar Broadcasting Group Inc., the Arrangers
and the Co-Managers.

“Financial Covenant” means the maximum Consolidated First Lien Net Leverage
Ratio covenant set forth in Section 7.10.

“Fixed Charges” means, for any period, the sum of:

(a) Consolidated Interest Expenses of the Consolidated Group Entities for such
period;

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred Equity Interests of any
Consolidated Group Entity during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interest of any
Consolidated Group Entity during such period.

“Fixed Incremental Amount” has the meaning specified in the definition of
“Permitted Incremental Amount.”

“Fixed Incremental Amount Indebtedness” has the meaning specified in the
definition of “Permitted Incremental Amount.”

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary of such Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations owing to such L/C Issuer other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Revolving Credit Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fronting Fee” has the meaning specified in Section 2.03(i).

 

30



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Group,” when used to modify any term defined under this Agreement, means such
term and each of the same defined terms under the other Group Credit Agreements.
For example, “Group Lender” means each Lender under this Agreement and each
“Lender” (as defined therein) under each other Group Credit Agreement.

“Group Credit Agreements” means each of the Nexstar Credit Agreement and the VIE
Credit Agreements.

“Group Facilities Ratable Status” has the meaning specified in Section 10.20(b).

“Group Refinancing Loans Ratable Status” has the meaning specified in
Section 10.20(b).

“Group Revolving Credit Facility Ratable Status” has the meaning specified in
Section 10.20(b).

“Group Second Amendment Effective Date Term A Loans Ratable Status” has the
meaning specified in Section 10.20(b).

“Group Second Amendment Effective Date Term B Loans Ratable Status” has the
meaning specified in Section 10.20(b).

“Guarantee Obligations” means, as to any Person, without duplication (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

31



--------------------------------------------------------------------------------

“Guaranty” or “Guaranties” means (a) that certain guarantee of Secured
Obligations pursuant to the Guarantee and Security Agreement dated as of the
Closing Date by and among Nexstar Media, each Intermediate Holding Company, the
Borrower, certain other Guarantors named on the signature page thereto and the
Collateral Agent acting on behalf of the Secured Parties, (b) that certain
guarantee of the Nexstar Secured Obligations pursuant to the Guarantee and
Security Agreement dated as of the Closing Date by and between the Mission
Borrower and the collateral agent under the Mission Credit Agreement acting on
behalf of the “Secured Parties” (as defined in the Mission Credit Agreement),
(c) each supplemental guarantee delivered pursuant to the agreements set forth
in clauses (a) and (b) above, (d) each VIE Guarantee and Security Agreement
executed by a Variable Interest Entity of Nexstar Media in accordance with the
terms of this Agreement and (e) each other Guarantee or guaranty agreement
entered into from time to time for the purpose of guaranteeing all or any
portion of the Nexstar Secured Obligations.

“Guarantor” means:

(a) Nexstar Media,

(b) each Intermediate Holding Company,

(c) the Borrower,

(d) each other Covenant Entity that is a Wholly-Owned Domestic Subsidiary of
Nexstar Media, except any Non-Guarantor Subsidiary,

(e) each VIE Borrower (other than the Marshall Borrower) that constitutes a
Material VIE and its Wholly-Owned Domestic Subsidiaries except each Subsidiary
of such VIE Borrower that is not required to Guarantee the VIE Obligations of
such VIE Borrower pursuant to the terms of the applicable VIE Credit Agreement;
and it is agreed and understood that the only Variable Interest Entity of
Nexstar Media satisfying the provisions of this clause (e) as of the Closing
Date is the Mission Borrower,

(f) each Variable Interest Entity of Nexstar Media or any Subsidiary of a
Variable Interest Entity of Nexstar Media that Guarantees any Indebtedness of,
or provides any other credit support for, any Indebtedness of Nexstar Media, any
other Holding Company, the Borrower or any Covenant Entity,

(g) each Variable Interest Entity of Nexstar Media or any Subsidiary of a
Variable Interest Entity of Nexstar Media that executes and delivers a VIE
Guarantee and Security Agreement to the Administrative Agent,

(h) each other Person otherwise required to issue a Guaranty of all or any
portion of the Nexstar Secured Obligations after the Closing Date, and

(i) each other Person that executes and delivers a Guaranty to the
Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
due to their hazardous, toxic, dangerous or deleterious characteristics.

“Hedge Bank” means (a) Bank of America and each of its Affiliates, and (b) each
other Person that, at the time it enters into a Secured Hedge Agreement with a
Holding Company, a Covenant Entity or any Variable Interest Entity of Nexstar
Media that is not a VIE Borrower, is a Group Lender or an Affiliate of a Group
Lender. For the avoidance of doubt, no Person that entered into a Swap Contract
with a Variable Interest Entity of Nexstar Media that was a VIE Borrower at the
time the Swap Contract was entered into (regardless of whether such Variable
Interest Entity remains a VIE Borrower) will ever constitute a Hedge Bank.

 

32



--------------------------------------------------------------------------------

“Holding Company” means each of (a) Nexstar Media and (b) Intermediate Holding
Companies.

“Honor Date” means the date of any payment by an L/C Issuer under a Letter of
Credit.

“Host Channel Sharing Agreement” means a Channel Sharing Agreement with respect
to which any Covenant Entity is the licensee of a channel sharer station within
the meaning of 47 C.F.R. § 73.3700(a)(4).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, as of any date of determination, each Restricted
Subsidiary of any Consolidated Group Entity that (a) has not Guaranteed any
Indebtedness of, or provided any other credit support for, any Consolidated
Group Entity (other than another Immaterial Subsidiary) and (b) has been set
forth on Schedule 1.01(d) or otherwise designated by the applicable Group
Borrower in writing under any Group Credit Agreement after the Closing Date as
an “Immaterial Subsidiary” for purposes of this Agreement and other Group Credit
Agreements in accordance with the terms of such Group Credit Agreements (and not
redesignated as a Material Subsidiary as provided below); provided that (i) on
such date, the aggregate percentage of Total Assets and Consolidated EBITDA
attributable to such Subsidiary, together with all other Immaterial Subsidiaries
and Immaterial VIEs existing on such date, is less than 5.0% of Total Assets and
Consolidated EBITDA (measured, in the case of Total Assets as of the last day of
the most recent Test Period, and, in the case of Consolidated EBITDA, for the
most recently ended Test Period, in each case measured on a Pro Forma Basis),
(ii) at no time shall the aggregate percentage of Total Assets and Consolidated
EBITDA attributable to all Immaterial Subsidiaries and Immaterial VIEs as of the
last day of the most recent Test Period equal or exceed 5.0% of the Total Assets
and Consolidated EBITDA (measured pursuant to the same method set forth in
clause (i) above), (iii) at such time as any such Subsidiary (A) becomes a party
to any Loan Document, (B) executes and delivers a Guaranty (if applicable) or
any Security Documents, or (C) Guarantees or provides any other credit support
for any Indebtedness of any Consolidated Group Entity (other than another
Immaterial Subsidiary), such Subsidiary shall at all times thereafter cease to
be an Immaterial Subsidiary irrespective of the value of its assets or its
revenues, (iv) each Group Borrower shall not designate any new Immaterial
Subsidiary if such designation would not comply with the provisions set forth in
clauses (i)-(iii) above and (v) if the limitation set forth in clause (ii) above
is exceeded as of such last day of the most recent Test Period, then the Group
Borrowers shall, within 30 days after the date on which the financial statements
for such Test Period were required to be delivered pursuant to this Agreement,
re-designate one or more Subsidiaries or Variable Interest Entities of Nexstar
Media as “Material Subsidiaries” or “Material VIEs,” as applicable, to cause
compliance with the limitation set forth in clause (ii) above. Each Immaterial
Subsidiary as of the Closing Date is set forth on Schedule 1.01(d) hereto. For
the avoidance of doubt, no Group Subsidiary shall be considered an “Immaterial
Subsidiary” if it does not receive similar treatment under all of the Indenture
Documentation to the extent such Indenture Documentation applies to such Group
Subsidiary.

“Immaterial VIE” means, as of any date of determination, each Variable Interest
Entity of Nexstar Media (including, for the avoidance of doubt, the Mission
Borrower, the Marshall Borrower and the Shield Borrowers) that (a) has not
Guaranteed any Indebtedness of, or provided any other credit support for, any
Consolidated Group Entity and (b) has been set forth on Schedule 1.01(d) or
designated by the Borrower in writing after the Closing Date as an “Immaterial
VIE” for purposes of this Agreement and other Group Credit Agreements (and not
redesignated as a Material VIE as provided below); provided that (i) on such
date, the aggregate percentage of Total Assets and Consolidated EBITDA
attributable to such Variable Interest Entity, together with all other
Immaterial Subsidiaries and Immaterial VIEs existing on such date, is less than
5.0% of Total Assets and Consolidated EBITDA (measured, in the case of Total
Assets as of the last day of the most recent Test Period, and, in the case of
Consolidated EBITDA, for the most recently ended Test Period, in each case
measured on a Pro Forma Basis), (ii) at no time shall the aggregate percentage
of Total Assets and Consolidated EBITDA attributable to all Immaterial
Subsidiaries and Immaterial VIEs as of the last day of the most recent Test
Period equal or exceed 5.0% of the Total Assets and Consolidated EBITDA
(measured pursuant to the same method set forth in clause (i) above), (iii) at
such time as any such Variable Interest Entity (A) becomes a party to any Loan
Document, (B) executes and delivers a Guaranty (if

 

33



--------------------------------------------------------------------------------

applicable) or any Security Documents, or (C) Guarantees or provides any other
credit support for any Indebtedness of any Consolidated Group Entity, such
Variable Interest Entity shall at all times thereafter cease to be an Immaterial
VIE irrespective of the value of its assets or its revenues, (iv) the Borrower
shall not designate any new Immaterial VIE if such designation would not comply
with the provisions set forth in clauses (i)-(iii) above and (v) if the
limitation set forth in clause (ii) above is exceeded as of such last day of the
most recent Test Period, then the Borrower shall, within 30 days after the date
on which the financial statements for such Test Period were required to be
delivered pursuant to this Agreement, re-designate one or more Subsidiaries or
Variable Interest Entities of Nexstar Media as “Material Subsidiaries” or
“Material VIEs,” as applicable, to cause compliance with the limitation set
forth in clause (ii) above. Each Immaterial VIE as of the Closing Date is set
forth on Schedule 1.01(d) hereto.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incentive Auction” means the auction conducted by the FCC under Section 6403 of
the Middle Class Tax Relief and Job Creation Act (Pub. L. No. 112-96, § 6403,
126 Stat. 156, 225-30 (2012)), codified at 47 U.S.C. § 1452.

“Incentive Auction Results Public Notice” means the public notice issued by the
FCC following completion of the Incentive Auction which announces the results of
the Incentive Auction and new broadcast television channel assignments, as
contemplated by 47 C.F.R. § 73.3700(a)(2).

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(c).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Facilities” has the meaning specified in Section 2.14(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(c).

“Incremental Term A Loans” has the meaning specified in Section 2.14(a).

“Incremental Term B Loans” has the meaning specified in Section 2.14(a).

“Incremental Term Loan Increases” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all reimbursement or payment obligations of such Person with respect to
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business pursuant to ordinary terms and (ii) any purchase price
adjustments and earn-out obligation until such obligation becomes a liability on
the balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable);

 

34



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (without giving effect to clause (b) thereof) and (B) in the case of
the Consolidated Group Entities exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll over or extensions of terms)
and made in the ordinary course of business. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or any Restricted Subsidiary of a Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture Documentation” means, collectively, (a) Senior Notes Indenture
Documentation, and (b) any other indenture, agreement, or other instrument
executed by the Borrower or any other Consolidated Group Entity in connection
with the issuance of any other public capital market Indebtedness.

“Information” has the meaning specified in Section 10.07.

“Initial Lenders” means the Lenders holding the Commitments or Loans on the
Closing Date, as set forth on the Closing Date Facilities Schedule (as defined
in the Original Credit Agreement).

“Initial Term A-4 Loans” means the term loans made on the Second Amendment
Effective Date pursuant to Section 2.01(a)(ii).

“Initial Term B-3 Loans” means the term loans made on the Second Amendment
Effective Date pursuant to Section 2.01(a)(iv).

“Intercreditor Agreement” means any intercreditor agreement by and among the
Borrower, the Collateral Agent and the collateral agents or other
representatives for the holders of Indebtedness secured by Liens on the
Collateral that are intended to rank pari passu (without control of remedies) or
junior to the Liens securing the Obligations and the other Group Obligations and
that are otherwise Liens permitted pursuant to Section 7.01, providing that, the
Collateral Agent shall have the sole right to exercise remedies against the
Collateral (subject to customary exceptions and the expiration of any standstill
provisions) and in form and substance reasonably satisfactory to the Collateral
Agent.

 

35



--------------------------------------------------------------------------------

“Intercreditor Agreement Among Group Lenders” means the intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent and substantially in the form of Exhibit J.

“Intercreditor Lien Subordination Provisions” has the meaning specified in
Section 8.01(l).

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates, and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition) and (c) with respect to the
Existing Term A Loans and the Existing Term B Loans, the Second Amendment
Effective Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
of the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and(d) all Initial Term A-4 Loans and all
Initial Term B-3 Loans may, if elected by the Borrower prior to the Second
Amendment Effective Date, initially have the same initial Interest Period as in
effect with respect to the Existing Term A Loans and Existing Term B Loans,
respectively, on the Second Amendment Effective Date.

“Intermediate Holding Company” means a Wholly-Owned Domestic Subsidiary of
Nexstar Media (other than a Digital Business Entity) that owns and controls,
directly, or indirectly through one or more other Intermediate Holding Companies
and/or together with other Intermediate Holding Companies, legally and
beneficially all of the Equity Interests in the Borrower.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person by means of (a) the purchase or other acquisition of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, (c) the purchase or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person (including pursuant to any Sale
Leaseback) or (d) any Sharing Arrangement except (i) Sharing Arrangements with a
Strategic Shared Services Party and (ii) Station Sharing Arrangements. For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined at the time of each such Investment,
without adjustment for subsequent increases or decreases in the value of such
Investment minus (ii) the amount of dividends or distributions actually received
in connection with such Investment and any return of capital and any payment of
principal received in respect of such Investment that in each case is received
in cash or Cash Equivalents (not in excess of the amount of Investments
originally made).

“IP Rights” has the meaning specified in Section 5.14.

 

36



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Sales Agreement” means, with respect to a television broadcast station, a
joint sales agreement or other similar contractual arrangement pursuant to which
a Person, other than the Person holding the FCC License of such television
broadcast station or an affiliate of such Person, obtains the right to (a) set
the advertising rates for such television broadcast station and/or (b) conduct
or manage the sale of advertising availabilities on such television broadcast
station (whether all or a portion of such availabilities).

“Junior Lien Debt” means Indebtedness incurred by a Covenant Entity that is
secured by a Lien that is junior to the Lien on the Collateral securing the
Obligations.

“JV Entity” means (a) any joint venture and (b) any non-Wholly-Owned Subsidiary
of the Covenant Entities.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Borrower Honor
Date or refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) Bank of America, N.A. and its Subsidiaries and
Affiliates, and (b) any other Lender (or any of its Subsidiaries or Affiliates)
that becomes an L/C Issuer in accordance with Section 2.03(k) or Section
9.06(d), in the case of each of clause (a) and (b) above, in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts in respect of Letters of Credit, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuers and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(e)(iii).

 

37



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
amount set forth on the Facilities Schedule and (b) the aggregate amount of the
Revolving Credit Commitments.

“LIBOR Screen Rate” means the LIBOR quote on the Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“License” means any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted by or entered into with a
Governmental Authority which permits or authorizes the acquisition,
construction, ownership or operation of a television broadcast station or any
part thereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by a Covenant Entity permitted pursuant to this Agreement whose
consummation is not conditioned upon the availability of, or on obtaining, third
party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans or loans made pursuant to any Incremental
Revolving Commitment).

 

38



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes executed
and delivered pursuant to Section 4.01(a)(ii), (c) the Guaranties, (d) the
Security Documents, (e) the Agency Fee Letter, (f) each Intercreditor Agreement
(if any), (g) the Intercreditor Agreement Among Group Lenders, (h) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.17 of this Agreement, (i) each Issuer Document and (j) all other
agreements executed and delivered by any Loan Party in connection with this
Agreement; it being understood that no Secured Hedge Agreement or Cash
Management Agreement shall be a Loan Document.

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A, or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Loan Parties” means, collectively, the Borrower and each other Guarantor.

“Local Marketing Agreement” means, a local marketing agreement, time brokerage
agreement or similar arrangement pursuant to which a Person, subject to
customary licensee preemption rights and other limitations, obtains the right to
exhibit programming and sell advertising time constituting 15% or more of the
air time per week of a television broadcast station licensed to another Person.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” means, as of any date of determination, Group Lenders holding
more than 50% of the sum of the (a) Group Total Outstandings (with the aggregate
amount of each Group Revolving Credit Lender’s risk participation and funded
participation in Group L/C Obligations and Group Swing Line Loans being deemed
“held” by such Group Revolving Credit Lender for purposes of this definition)
and (b) aggregate unused Group Revolving Credit Commitments. The unused Group
Revolving Credit Commitment of, and the portion of the Group Total Outstandings
held or deemed held by, any Group Defaulting Lender shall be disregarded in
determining Majority Lenders at any time; provided that, the amount of any
participation in any Group Swing Line Loan and Group Unreimbursed Amounts that
such Group Defaulting Lender has failed to fund that have not been reallocated
to and funded by another Group Lender shall be deemed to be held by the Group
Lender that is the Group Swing Line Lender or the relevant Group L/C Issuer, as
the case may be, in making such determination.

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Covenant Entity:

(a) (i) in respect of travel, entertainment or moving related expenses incurred
in the ordinary course of business or (ii) for purposes of funding any such
person’s purchase of Equity Interests (or similar obligations) of Nexstar Media
or its Subsidiaries with (in the case of this subclause (ii)) the approval of,
or pursuant to any plans approved by, the board of directors of Nexstar Media;

(b) in respect of moving related expenses incurred in connection with any
closing or consolidation of any facility or office; or

(c) not exceeding $10,000,00020,000,000 in the aggregate outstanding at any
time.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, properties, liabilities (actual or contingent) or financial
condition of the Consolidated Group Entities taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their obligations under the Loan Documents in respect of the Secured
Obligations, or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Loan Parties (taken as a whole) of
the Loan Documents in respect of the Secured Obligations.

 

39



--------------------------------------------------------------------------------

“Material Real Property” means any Real Property other than Non-Material Real
Property.

“Material Subsidiary” means each Subsidiary of a Consolidated Group Entity that
is not an Immaterial Subsidiary.

“Material VIE” means each Variable Interest Entity of Nexstar Media that is not
an Immaterial VIE. Each Material VIE shall either be a Guarantor or an Excluded
VIE.

“Maturity Date” means, with respect to each Facility, the applicable date set
forth on the Facilities Schedule for such Facility, provided that if such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Maximum Tender Condition” has the meaning specified in Section 2.18(b).

“Media General” has the meaning specified in the recitals hereto.

“Media General 2022 Notes Deposit Date” has the meaning specified in the Senior
55⁄8% Notes Due 2024 Indenture.

“Media General 2022 Notes Special Mandatory Redemption” has the meaning
specified in the Senior 55⁄8% Notes Due 2024 Indenture.

“Media General Digital Business Assets” means those assets described on Schedule
1.01(c); provided that notwithstanding anything herein or on Schedule 1.01(c) to
the contrary, no Broadcast Licenses or other FCC Licenses owned by a Loan Party
may be included in this definition of Media General Digital Business Assets.

“Media General Material Adverse Effect” means “Material Adverse Effect on
Marigold” as defined in the Merger Agreement.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Merger Sub” has the meaning specified in the recitals hereto.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tender Condition” has the meaning specified in Section 2.18(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Mission Credit Agreement” means that certain VIE Credit Agreement with the
Mission Borrower.

“Mission Security Documents” means (a) that certain Guarantee and Security
Agreement dated as of the Closing Date by the Mission Borrower in favor of the
collateral agent under the Mission Credit Agreement, (b) those certain Pledge
Agreements dated as of the Closing Date by shareholders of the Mission Borrower
in favor of the collateral agent under the Mission Credit Agreement and (c) any
other “Security Documents” (as defined under the Mission Credit Agreement)
executed by the Mission Borrower or any of its Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, a deed of trust, trust deed, deed to secure
debt, mortgage and other similar instruments creating and evidencing Liens on
one or more Real Properties made by the Loan Parties for the benefit of the
Secured Parties to secure all or any part of the Obligations, together with the
assignments of leases and rents referred to therein or executed in connection
therewith, including any Mortgage executed and delivered pursuant to
Section 6.11 and Section 6.14.

 

40



--------------------------------------------------------------------------------

“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in an amount
acceptable to the Administrative Agent and Collateral Agent, issued, coinsured
and reinsured by title insurers acceptable to the Administrative Agent and
Collateral Agent, insuring the Mortgage in question to be valid first and
subsisting Lien on the property described therein, free and clear of all defects
(including, but not limited to, filed mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Liens permitted under the Loan Documents, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Administrative Agent and Collateral Agent may deem
necessary or desirable.

“Mortgaged Properties” means, collectively, all Material Real Properties owned
by any Loan Party that become subject to a Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Covenant Entity or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by a Covenant Entity, or any Casualty Event,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of a Covenant Entity) over (ii) the sum of (A) the principal amount,
premium or penalty, if any of any Indebtedness that is secured by the applicable
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and timely repaid) in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket fees and expenses (including attorneys’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by a Covenant Entity in connection with such Disposition or Casualty
Event, (C) Taxes paid or reasonably estimated to be actually payable as a result
of any gain recognized in connection therewith; provided that, if the amount of
any estimated Taxes pursuant to subclause (C) exceeds the amount of Taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds and (D) any
reserve for adjustment in respect of (1) the sale price of such asset or assets
established in accordance with GAAP and (2) any liabilities associated with such
asset or assets and retained by a Covenant Entity after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by a
Covenant Entity in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in this subclause (D) or if such liabilities have not been
satisfied in cash and such reserve is not reversed within 365 days after such
Disposition or Casualty Event, the amount of such reserve; provided that (x) no
net cash proceeds calculated in accordance with the foregoing realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $5,000,000, (y) no such net
cash proceeds shall constitute Net Cash Proceeds under this clause (a) in any
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year for all Dispositions shall exceed $10,000,000 (and thereafter only
net cash proceeds in excess of such amount shall constitute Net Cash Proceeds
under this clause (a)), and (z) with respect to any Station Sharing Arrangement,
Net Cash Proceeds shall exclude any gross proceeds received by a Covenant Entity
to the extent such gross proceeds are to be included in Consolidated Net Income;

 

41



--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by any
Covenant Entity, the excess, if any, of (i) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions and other
reasonable and customary out-of-pocket expenses, incurred by such Covenant
Entity in connection with such incurrence or issuance; and

(c) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“Nexstar Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Nexstar Guarantors” means all Guarantors other than any Guarantors that are
Variable Interest Entities of Nexstar Media or their Subsidiaries.

“Nexstar Media” has the meaning specified in the introductory paragraph to this
Agreement.

“Nexstar Secured Obligations” means (a) the Obligations and (b) Secured
Hedging/Cash Management Obligations, excluding any Excluded Swap Obligations.

“Nexstar/VIE Agreement” means any and all agreements executed between or among
Nexstar Media or any of its Subsidiaries and any Variable Interest Entity of
Nexstar Media, including, without limitation, those agreements listed on
Schedule 5.22.

“Non-Consenting Lender” means any Group Lender that does not approve any
consent, waiver or amendment under any Group Credit Agreement or Group Loan
Document that (a) requires the approval of all Group Lenders or all affected
Group Lenders in accordance with the terms of Section 10.01 or Section 10.26 of
each Group Credit Agreement and (b) has been approved by the Majority Lenders,
the Required Revolving Credit Lenders, the Required Term Lenders of the
applicable Class or the Required Revolving Credit and Term A Lenders, as
applicable.

“Non-Extended Lender” means, if there has been an extension effected in
accordance with the terms of Section 2.15 of any Facility, Lenders of such
Facility that are not Extending Revolving Credit Lenders or Extending Term
Lenders, as applicable, with respect to such Facility.

“Non-Guarantor Subsidiaries” means (a) any Immaterial Subsidiary, (b) any
Subsidiary that is prohibited by applicable Law or Contractual Obligations
existing on the Closing Date and not entered into in contemplation of the
Acquisition (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof) from
providing a Guaranty of the Secured Obligations or if guaranteeing the Secured
Obligations would require governmental (including regulatory) consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been obtained), (c) any other Subsidiary with respect to
which, in the reasonable judgments of the Borrower and the Administrative Agent,
the cost (including any adverse tax consequences) of providing a Guaranty shall
be excessive in view of the benefits to be obtained by the Lenders therefrom and
(d, (d) any Subsidiary of Tribune existing as of the Third Amendment Effective
Date that has not been required to provide a Guarantee under the Tribune Credit
Agreement unless the Borrower and the Administrative Agent reasonably agree that
the obstacle to the provision of such a Guarantee of the Secured Obligations
ceases to exist and (e) any CFC Holdco of Nexstar Media.

“Non-Loan Party” means any Covenant Entity that is not a Loan Party.

 

42



--------------------------------------------------------------------------------

“Non-Material Real Property” means (a) the Real Property of a Consolidated Group
Entity where the book value is less than $25,000,000.25,000,000 and (b) the Real
Property of a Consolidated Group Entity not used in connection with the
Permitted Business of such Consolidated Group Entity or classified as “held for
sale” on the balance sheet of such Person.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, or a Revolving Credit Note, as the context may
require.

“Notice of Reinvestment Election” has the meaning specified in
Section 2.05(b)(ii)(B).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Loan Party, of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents shall include (i) the obligation (including Guarantee Obligations) to
pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document and (ii) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or the Collateral Agent, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party but shall
exclude any Guarantee Obligations of any Loan Party under the Guaranties in
respect of obligations under other Group Credit Agreements and other Group Loan
Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning specified in Section 2.05(e)(iii).

“OID” has the meaning specified in Section 2.14(b)(viii).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” means this Agreement as in effect immediately prior
to giving effect to Amendment No. 1 on the First Amendment Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

43



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding Unreimbursed Amounts under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date, and (b) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding Unreimbursed Amounts under related Letters
of Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) by the Borrower.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the relevant
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation (which rate for the avoidance
of doubt shall never be less than zero).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan) that is maintained or
is contributed to by a Covenant Entity and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

“Permitted Acquisition” means any acquisition that is permitted under the terms
of Section 7.03(j).

“Permitted Asset Swap” means any Asset Swap permitted to occur under the terms
of Section 7.05(m).

“Permitted Business” means (a) the construction, ownership, operation,
management, promotion, extension or other utilizations of any type of television
broadcasting system or any similar television broadcasting business, including
the syndication of television programming, the obtaining of a Broadcast License
or franchise to operate such a system or business and activities incidental
thereto and (b) operating Internet-based information services, providing digital
publishing, video, advertising and content management platforms and solutions to
local and national media publishers and advertisers on both digital and mobile
systems and developing technologies in connection therewith.

“Permitted Debt Exchange” has the meaning specified in Section 2.18(a).

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.18(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.18(a).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of a Holding Company or any direct or indirect parent of a Holding
Company, in each case to the extent permitted (or not prohibited) hereunder and
so long as no Change of Control will occur as a result of such sale or issuance.

 

44



--------------------------------------------------------------------------------

“Permitted Holders” means, collectively, members of management of the Borrower
(or Nexstar Media).

“Permitted Incremental Amount” means the sum of (a) $400,000,000the greater of
$1,000,000,000 and 50% of the Consolidated EBITDA (from and after the
SecondThird Amendment Effective Date) (the “Fixed Incremental Amount” and any
Indebtedness incurred after the SecondThird Amendment Effective Date using this
Fixed Incremental Amount under this Agreement or under the Mission Credit
Agreement, the “Fixed Incremental Amount Indebtedness”) plus (b) such additional
amount (the “Ratio Incremental Amount” and any Indebtedness incurred using this
Ratio Incremental Amount, the “Ratio Incremental Amount Indebtedness”) that
would not result in:

(i) with respect to Incremental Facilities secured on a pari passu basis with
the Second Amendment Effective Date Term Loans, the Consolidated First Lien Net
Leverage Ratio exceeding 4.00:1.00;

(ii) with respect to Incremental Facilities secured on a junior lien basis to
the Second Amendment Effective Date Term Loans, the Consolidated Secured Net
Leverage Ratio exceeding 5.50:1.00; and

(iii) with respect to Incremental Facilities that are unsecured, the
Consolidated Total Net Leverage Ratio exceeding 6.50:1.00;

in each case determined as of the most recently ended Test Period and on a Pro
Forma Basis after giving effect to the incurrence of any such Incremental
Facility (assuming the full amount thereof is drawn) and any acquisition
consummated in connection therewith and all other Specified Transactions (but
excluding the netting of the cash proceeds of such Ratio Incremental Amount
Indebtedness to be incurred).

For the avoidance of doubt, if the Borrower incurs Fixed Incremental Amount
Indebtedness on the same date that it incurs Ratio Incremental Amount
Indebtedness, then each of the ratios set forth in clauses (b)(i)-(iii) above
will be calculated without giving regard to any incurrence of Fixed Incremental
Amount Indebtedness.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.02, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (e) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
pricing, optional prepayment, call protection and redemption terms) of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended as reasonably determined by the Borrower, and (f) such modification,
refinancing, refunding, renewal or extension is only incurred by the Person who
is the obligor of the Indebtedness being so modified, refinanced, refunded,
renewed or extended.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by any Covenant
Entity after the Closing Date; provided that (a) no Default exists both before
and after giving effect thereto, (b) any such Sale Leaseback not between (i) a
Nexstar Guarantor and another Nexstar Guarantor or (ii) a Covenant Entity that
is not a

 

45



--------------------------------------------------------------------------------

Nexstar Guarantor and another Covenant Entity that is not a Nexstar Guarantor
and not a Variable Interest Entity of Nexstar Media must be, in each case,
consummated for fair value as determined at the time of consummation in good
faith by the Borrower or such Covenant Entity, (c) all net proceeds and
compensation received for each such Sale Leaseback is 100% cash and (d) 100% of
the Net Cash Proceeds of such Sale Leaseback are used to prepay the Loans in
accordance with the terms of Section 2.05(b) (and except as provided in
Section 2.05(b)).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of a Loan Party (or, solely with respect to such
a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) or any such Plan to which a Loan Party (or, solely with respect to
such a plan subject to Title IV of ERISA or Section 412 of the Code, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (i) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction (A) in the case of
a Disposition of all or substantially all Equity Interests in any Subsidiary of
a Consolidated Group Entity or any division used for operations of a
Consolidated Group Entity, shall be excluded, and (B) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (ii) any retirement of Indebtedness, and
(iii) any Indebtedness incurred or assumed by a Consolidated Group Entity in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by Nexstar Media in good faith) (1)
directly attributable to such transaction, (2) expected to have a continuing
impact on the Consolidated Group Entities and (3) factually supportable.

“Pro Forma Financial Statements” has the meaning specified in Section 5.05(c).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(e)(ii).

“Proposed Lender” has the meaning specified in Section 10.26.

“Proposed Loans” has the meaning specified in Section 10.26.

“Proposed VIE Borrower” has the meaning specified in Section 10.26.

“Proposed VIE Credit Agreement” has the meaning specified in Section 10.26.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, at any
time, each Loan Party, that has total assets exceeding $10,000,000 at the time
the relevant Guaranty or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

46



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of a Holding
Company that

(a) is not benefiting from any Guarantee by any Subsidiary of or any Variable
Interest Entity of Nexstar Media (including the Borrower) other than another
Holding Company;

(b) will not mature prior to the date that is six (6) months after the latest
Maturity Date in effect on the date of issuance or incurrence thereof;

(c) has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary prepayments in connection with “change of
control” or “AHYDO”);

(d) does not require any payments in cash of interest or other amounts in
respect of the principal thereof prior to the date that is 180 days after the
latest Maturity Date in effect on the date of such issuance or incurrence; and

(e) is subordinated in right of payment to the Obligations.

“Qualifying Balances” means, as at any date, the sum of

(a) the aggregate amount of unrestricted cash and Cash Equivalents on hand of
the Consolidated Group Entities on such date (in each case, (i) free and clear
of all Liens, other than Liens permitted under Sections 7.01(a), 7.01(k),
7.01(q)(i) and 7.01(q)(ii) of any Group Credit Agreement, and (ii) excluding
Cash Collateral and other amounts held in accounts that hold cash for payment of
any specified payable or Indebtedness) and

(b) without duplication of the amounts in clause (a) preceding, cash on hand of
the Consolidated Group Entities on such date that is to be used for the
repayment of existing Indebtedness under any Indenture Documentation or any
other public Indebtedness in accordance with the terms of such Indenture
Documentation or documentation governing such public Indebtedness, and which
such repayment is permitted by the terms of this Agreement, but in each case
only after an irrevocable tender offer, redemption notice or prepayment notice
with respect to such Indebtedness has been issued, and

in each case of clauses (a) and (b) preceding, only to the extent such cash or
Cash Equivalents, as applicable, is included in the consolidated balance sheet
of the Consolidated Group Entities as of such date, which aggregate amount of
unrestricted cash and Cash Equivalents shall be determined without giving pro
forma effect to the proceeds of Indebtedness incurred or proposed to be incurred
on such date; provided that, notwithstanding the foregoing, for purposes of this
definition Qualifying Balances shall not at any time exceed the sum of (A)
$200,000,000 (or, solely for the purpose of calculating the Consolidated First
Lien Net Leverage Ratios as of the fiscal quarters ended September 30, 2019 and
December 31, 2019 for the purpose of Section 7.10, $350,000,000) plus (B) the
amount of cash on hand of the Consolidated Group Entities meeting the
qualifications set forth in clause (b) preceding.

“Qualifying Lenders” has the meaning specified in Section 2.05(e)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(e)(iv).

“Rate Floor” means, for each Facility and each Class and Type, the applicable
rate floor set forth on the Facilities Schedule for such Facility.

 

47



--------------------------------------------------------------------------------

“Ratio Incremental Amount” has the meaning specified in the definition of
“Permitted Incremental Amount.”

“Ratio Incremental Amount Indebtedness” has the meaning specified in the
definition of “Permitted Incremental Amount.”

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, and the improvements and fixtures
located thereon, excluding leasehold interests.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party or any Subsidiary of a Loan Party hereunder.

“Refinancing” means (a) the Required Refinancing and (b) the repayment in full
and termination of all commitments under the Existing VIE Credit Agreements.

“Refinancing Revolving Commitments” means Incremental Revolving Commitments and
Incremental Revolving Facilities that are designated by a Responsible Officer of
the Borrower as “Refinancing Revolving Commitments” in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent on or
prior to the date of incurrence.

“Refinancing Term Loans” means Incremental Term Loans and Incremental Term Loan
Increases that are designated by a Responsible Officer of the Borrower as
“Refinancing Term Loans” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date of
incurrence.

“Register” has the meaning specified in Section 10.06(c).

“Related Indemnified Person” means, with respect to any Indemnitee, (a) any
controlling person or controlled affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (c) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (c) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
the Transactions.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, counsel, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Repricing Transaction” means, with respect to SecondThird Amendment Effective
Date Term Loans constituting Term B Loans, (a) any prepayment or repayment of
such Term B Loans with the proceeds of, or any conversion of such Term B Loans
into, (i) any new or replacement tranche of pari passu secured syndicated term
loans (other than Term A Loans) or (ii) any pari passu secured syndicated term
loans (other than Term A Loans) Indebtedness incurred under Section 7.02(t)(i),
in each case bearing interest with an Effective Yield less than the Effective
Yield applicable to such Term B Loans and (b) any amendment (including pursuant
to a Refinancing Term Loan (other than Term A Loans) as contemplated by
Section 2.14 or replacement pari passu secured syndicated term loan (other than
Term A Loans) as contemplated by Section 10.01) to the SecondThird Amendment
Effective Date Term Loans constituting Term B Loans which reduces the Effective
Yield applicable to such Term B Loans, in each case of clauses (a) and (b)
above, so long as the primary purpose of such prepayment or repayment is to
reduce the Effective Yield and excluding any new or replacement loans incurred
in connection with a Change of Control or Transformative Acquisition.

 

48



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Refinancing” means, (a) the repayment in full and termination of all
commitments under the Existing Nexstar Credit Agreement, (b) the repayment in
full and termination of all commitments under the Existing Mission Credit
Agreement, (c) the repayment in full and termination of all commitments under
the Existing Media General Credit Agreement, (d) the redemption in full of the
Senior 63⁄8% Notes due 2021 and (e) the delivery of a change of control offer
with respect to the Senior 57⁄8% Notes due 2022.

“Required Revolving Credit and Term A Lenders” means, as of any date of
determination, Group Revolving Credit Lenders and Group Term Lenders holding
Term A Loans that collectively hold more than 50% of the sum of (a) the Group
Total Revolving Credit Outstandings (with the aggregate amount of each Group
Revolving Credit Lender’s risk participation and funded participation in Group
L/C Obligations and Group Swing Line Loans being deemed “held” by such Group
Revolving Credit Lender for purposes of this definition), (b) aggregate unused
Group Revolving Credit Commitments and (c) Group Total Term Loan Outstandings of
Group Term Loans constituting Term A Loans. The unused Group Revolving Credit
Commitment of, and the portion of the Group Total Revolving Credit Outstandings
held or deemed held by, any Group Defaulting Lender shall be disregarded at any
time; provided that the amount of any participation in any Group Swing Line Loan
and Group Unreimbursed Amounts that such Group Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Group Lender shall
be deemed to be held by the Group Lender that is the Group Swing Line Lender or
the relevant Group L/C Issuer, as the case may be, in making such determination.
The portion of the Group Total Term Loan Outstandings held or deemed held by any
Defaulting Lender shall be disregarded.

“Required Revolving Credit Lenders” means, as of any date of determination,
Group Revolving Credit Lenders holding more than 50% of the sum of (a) the Group
Total Revolving Credit Outstandings (with the aggregate amount of each Group
Revolving Credit Lender’s risk participation and funded participation in Group
L/C Obligations and Group Swing Line Loans being deemed “held” by such Group
Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Group Revolving Credit Commitments. The unused Group Revolving Credit
Commitment of, and the portion of the Group Total Revolving Credit Outstandings
held or deemed held by, any Group Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time; provided that the
amount of any participation in any Group Swing Line Loan and Group Unreimbursed
Amounts that such Group Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Group Lender shall be deemed to be held by
the Group Lender that is the Group Swing Line Lender or the relevant Group L/C
Issuer, as the case may be, in making such determination.

“Required Term Lenders” of a “Class” means, as of any date of determination,
Group Term Lenders holding more than 50% of the sum of the Group Total Term Loan
Outstandings of the applicable Class. The portion of the Group Total Term Loan
Outstandings of the applicable Class held or deemed held by any Defaulting
Lender shall be disregarded in determining Required Term Lenders of such
Class at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a specified Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a specified Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent, or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

49



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Covenant Entity, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to any such
Person’s stockholders, partners or members (or the equivalent of any thereof) in
respect of such Equity Interest.

“Restricted Subsidiary” of a Person means a Subsidiary of such Person that is
not an Unrestricted Subsidiary. No Intermediate Holding Company shall be a
Restricted Subsidiary of Nexstar Media or a Restricted Subsidiary of another
Intermediate Holding Company. For the avoidance of doubt, all Subsidiaries of
Intermediate Holding Companies (that are not an Intermediate Holding Company,
but including Subsidiaries of Nexstar Media that are not Subsidiaries of the
Borrower) that otherwise meet the requirements of the definition of “Restricted
Subsidiaries” shall be Restricted Subsidiaries.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) or Section 2.03, as applicable, (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
the SecondThird Amendment Effective Date Facilities Schedule under the caption
“Revolving Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower payable to
any Revolving Credit Lender, or its registered assigns, evidencing Revolving
Credit Loans or Swing Line Loans, as the case may be, made by such Revolving
Credit Lender, substantially in the form of Exhibit C-1.

”S&P” means S&P Global Ratings or any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which a Person (a) sells, transfers or otherwise disposes of any
property, real or personal, whether now owned or hereafter acquired, and (b) as
part of such transaction, thereafter rents or leases such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold, transferred or disposed.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

50



--------------------------------------------------------------------------------

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” has the meaning assigned to such term in
Amendment No. 2, which shall be October 26, 2018.

“Second Amendment Effective Date Facilities Schedule” means the Facilities
Schedule in effect on the Second Amendment Effective Date.

“Second Amendment Effective Date Term Loans” means the Term Facilities made on
the Second Amendment Effective Date, which are so designated on the SecondThird
Amendment Effective Date Facilities Schedule.

“Secured Hedge Agreement” means any Swap Contract (1) permitted under
Section 7.02(c) that is entered into by and between any Covenant Entity and any
Hedge Bank and (2) any other Swap Contract entered into by and between any
Holding Company or a Variable Interest Entity of Nexstar Media other than a VIE
Borrower and a Hedge Bank entered into for the purpose described in
Section 7.02(c). For the avoidance of doubt, (a) obligations under Swap
Contracts entered into by and between a VIE Borrower and a Group Hedge Bank
constitute VIE Secured Hedging/Cash Management Obligations and Secured
Obligations, (b) no Swap Contract entered into with a Variable Interest Entity
of Nexstar Media that was a VIE Borrower at the time the Swap Contract was
entered into (regardless of whether such Variable Interest Entity remains a VIE
Borrower) will ever constitute a Secured Hedge Agreement and (c) no Swap
Contract entered into with a Holding Company will be a Secured Hedge Agreement
unless the Swap Contract was for the purpose of directly mitigating risks
associated with fluctuations in interest rates or foreign exchange rates.

“Secured Hedging/Cash Management Obligations” means (a) the obligations of any
Covenant Entity, any Holding Company or any Variable Interest Entity of Nexstar
Media other than a VIE Borrower, arising under any Secured Hedge Agreement and
(b) Cash Management Obligations, in each case including interest, fees and other
amounts that accrue after the commencement by or against any Loan Party, of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Secured Obligations” means, (a) the Obligations, (b) the Secured Hedging/Cash
Management Obligations, (c) the VIE Obligations and the VIE Secured Hedging/Cash
Management Obligations and (d) the Guarantee Obligations of any Nexstar
Guarantor under the Guaranties in respect of obligations under other Group
Credit Agreements and other Group Loan Documents; provided that the “Secured
Obligations” shall exclude any Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Swing Line Lender, the Cash Management
Banks, the Hedge Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, the “Secured
Parties” as defined in each VIE Credit Agreement, and the other Persons the
Secured Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means that Guarantee and Security Agreement dated as of the
Closing Date by and among Nexstar Media, the Borrower, each Intermediate Holding
Company, the other grantors party thereto and the Collateral Agent.

“Security Agreement Supplement” means the Guarantee and Security Agreement
Supplement as defined in the Security Agreement.

 

51



--------------------------------------------------------------------------------

“Security Documents” means, collectively, the Security Agreement, the Mortgages
(if any), the Mission Security Documents, each of the deeds of trust, mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements, intellectual property security agreements, assignments,
account control agreements, or other agreements granting Liens or security
interests, or assignments, required to be delivered pursuant to Section 4.01,
Section 6.11 or Section 6.14, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent or the Administrative Agent for the benefit of any of the Secured Parties
securing all or any portion of the Nexstar Secured Obligations.

“Senior 57⁄8% Notes due 2022” means the 57⁄8% Senior Notes due 2022 issued by
LIN Television Corporation.

“Senior 57⁄8% Notes due 2022 Indenture” means that certain Indenture dated as of
November 5, 2015 executed by and among Media General Financing Sub, Inc. (merged
into LIN Television Corporation) in connection with the Senior 57⁄8% Senior
Notes due 2022 and any supplement or amendment thereto.

“Senior 57⁄8% Notes due 2022 Indenture Documentation” means that 57⁄8% Senior
Notes due 2022, the 57⁄8% Senior Notes due 2022 Indenture, and all agreements
and instruments executed by Media General Financing Sub, Inc. (merged into LIN
Television Corporation) or any guarantors in connection with the Senior 57⁄8%
Notes due 2022 and the Senior 57⁄8% Notes due 2022 Indenture.

“Senior 61⁄8% Notes due 2022” means the 61⁄8% Senior Notes due 2022 issued by
the Nexstar Borrower.

“Senior 61⁄8% Notes due 2022 Indenture” means that certain Indenture dated
January 29, 2015, among the Nexstar Borrower, the Mission Borrower, the
guarantors party thereto and Wells Fargo Bank, National Association, as trustee
under such Indenture, executed in connection with the Senior 61⁄8% Notes due
2022 and any supplement or amendment thereto.

“Senior 61⁄8% Notes due 2022 Indenture Documentation” means the Senior 61⁄8%
Notes due 2022, the Senior 61⁄8% Notes due 2022 Indenture, and all agreements
and instruments executed by the Nexstar Borrower or any guarantors in connection
with the Senior 61⁄8% Notes due 2022 and the Senior 61⁄8% Notes due 2022
Indenture.

“Senior 63⁄8% Notes due 2021” means the 63⁄8% Senior Notes due 2021 issued by
LIN Television Corporation.

“Senior 67⁄8% Notes due 2020” means the 67⁄8% Senior Notes due 2020 issued by
the Nexstar Borrower.

“Senior 67⁄8% Notes due 2020 Indenture” means that certain Indenture dated
November 9, 2012, among the Nexstar Borrower, Mission Broadcasting, Inc., the
guarantors party thereto and The Bank of New York Mellon, as trustee under such
Indenture, executed in connection with the Senior 67⁄8% Notes due 2020 and any
supplement or amendment thereto.

“Senior 67⁄8% Notes due 2020 Indenture Documentation” means the Senior 67⁄8%
Notes due 2020, the Senior 67⁄8% Notes due 2020 Indenture, and all agreements
and instruments executed by the Nexstar Borrower or any guarantors in connection
with the Senior 67⁄8% Notes due 2020 and the Senior 67⁄8% Notes due 2020
Indenture.

“Senior 55⁄8% Notes due 2024” means the Senior 55⁄8% Notes due 2024 issued by
Nexstar Escrow Corporation, a Delaware corporation that iswas merged into the
Nexstar Borrower on the Closing Date.

“Senior 55⁄8% Notes due 2024 Indenture” means that certain Indenture dated
July 27, 2016, among Nexstar Escrow Corporation, a Delaware corporation that
iswas merged into the Nexstar Borrower on the Closing Date, the Mission
Borrower, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee under such Indenture, executed in connection with the
Senior 55⁄8% Notes due 2024 and any supplement or amendment thereto.

 

52



--------------------------------------------------------------------------------

“Senior 55⁄8% Notes due 2024 Indenture Documentation” means the Senior 55⁄8%
Notes due 2024, the Senior 55⁄8% Notes due 2024 Indenture, and all agreements
and instruments executed by the Nexstar Borrower or any guarantors in connection
with the Senior 55⁄8% Notes due 2024 and the Senior 55⁄8% Notes due 2024
Indenture.

“Senior 55⁄8% Notes due 2027” means the Senior 55⁄8% Notes due 2027 issued by
Nexstar Escrow, Inc., a Delaware corporation that was merged into the Nexstar
Borrower on the Third Amendment Effective Date.

“Senior 55⁄8% Notes due 2027 Indenture” means that certain Indenture dated
July 3, 2027, among Nexstar Escrow, Inc., a Delaware corporation that was merged
into the Nexstar Borrower on the Third Amendment Effective Date, the Mission
Borrower, the guarantors party thereto and Citibank, N.A., as trustee under such
Indenture, executed in connection with the Senior 55⁄8% Notes due 2027 and any
supplement or amendment thereto.

“Senior 55⁄8% Notes due 2027 Indenture Documentation” means the Senior 55⁄8%
Notes due 2027, the Senior 55⁄8% Notes due 2027 Indenture, and all agreements
and instruments executed by the Nexstar Borrower or any guarantors in connection
with the Senior 55⁄8% Notes due 2027 and the Senior 55⁄8% Notes due 2027
Indenture.

“Senior Notes” means, (a) the Senior 61⁄8% Notes due 2022, (b) the Senior 657⁄8%
Notes due 2020,2022, (c) the Senior 57⁄85⁄8% Notes due 20222024 and (d) the
Senior 55⁄8% Notes due 2024.2027.

“Senior Notes Indenture Documentation” means, collectively (a) the Senior 61⁄8%
Notes due 2022 Indenture Documentation, (b) the Senior 657⁄8% Notes due 20202022
Indenture Documentation, (c) the Senior 57⁄8 5⁄8% Notes due 20222024 Indenture
Documentation and (d) the Senior 55⁄8% Notes due 20242027 Indenture
Documentation.

“Shared Services Agreement” means a shared services arrangement or other similar
contractual arrangement pursuant to which a Person owning a television broadcast
station provides certain technical, business, management, administrative,
back-office or other services in support of the business or operation of a
second television broadcast station owned by another Person (who is not an
Affiliate of the first Person).

“Shared Services Party” means, each VIE Borrower and, with respect to any Shared
Services Party Station, any other Person (a) that holds the Broadcast Licenses
with respect to such Shared Services Party Station, (b) that is a party to a
Sharing Arrangement with any Covenant Entity with respect to such Shared
Services Party Station, and (c) that is consolidated with Nexstar Media in
accordance with GAAP.

“Shared Services Party Acquisition” means the acquisition of a Shared Services
Party Station, whether by means of the acquisition of all of the assets of such
Shared Services Party Station by a Shared Services Party, the acquisition of a
portion of the assets of such Shared Services Party Station by a Shared Services
Party with the remaining portion being acquired by one or more Covenant Entities
or otherwise.

“Shared Services Party Credit Facility” means a loan facility to be entered into
by a Shared Services Party Debtor and the lenders party thereto for the purpose
of financing the purchase price of a Shared Services Party Acquisition and
paying any fees, commissions and expenses in connection therewith.

“Shared Services Party Debtor” means any Shared Services Party that incurs any
Indebtedness, all or any portion of which is (a) secured by any portion or all
of the assets or properties of one or more Covenant Entities or (b) Guaranteed
by one or more Covenant Entities, or any combination thereof.

“Shared Services Party Station” means any television broadcast station, other
than a Station (including, without limitation, certain licenses (including all
permits, licenses and authorizations of the FCC with respect to such station),
equipment, real property, contracts and intellectual property and other assets
related to the operation of such station), that is subject to a Sharing
Arrangement entered into by a Covenant Entity, but excluding any Station Sharing
Arrangements.

“Sharing Arrangement” means any Shared Services Agreement, Joint Sales Agreement
or Local Marketing Agreement.

 

53



--------------------------------------------------------------------------------

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, on a consolidated basis, (a) has property with
fair value greater than the total amount of its debts and liabilities,
contingent (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) has assets with present fair salable value not less than the
amount that will be required to pay its liability on its debts as they become
absolute and matured, (c) will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(d) is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which its property would constitute an
unreasonably small capital.

“Specified Acquisition Agreement Representations” means the representations made
by Media General in the Merger Agreement that are material to the interests of
the Lenders, but only to the extent that Nexstar Media or Merger Sub has the
right to terminate its obligations under the Merger Agreement or to decline to
consummate the Acquisition as a result of a breach of such representations in
the Merger Agreement.

“Specified Equity Contribution” means any direct or indirect equity investment
in the Nexstar Borrower in cash in the form of common Equity Interests (or other
Qualified Equity Interests reasonably acceptable to the Administrative Agent)
made pursuant to Section 8.05.

“Specified Representations” means the representations and warranties of the
Holding Companies and the Borrower and set forth in Sections 5.01(a) (solely as
it relates to the Loan Parties), 5.01(b)(ii), 5.02 (other than 5.02(b)), 5.04,
5.12, 5.15, 5.16 (subject to the proviso to Section 4.01(a)(iv)) and 5.20
(limited to the use of proceeds of the Loans on the Closing Date).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation (as a
Restricted Subsidiary or an Unrestricted Subsidiary), discontinuance of
operations, the incurrence of Incremental Term Loans or Incremental Revolving
Commitments, or any other event that by the terms of this Agreement requires
such test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma
Effect”; provided that any increase in the Revolving Credit Commitment, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn; provided, further, that any such Specified Transaction having an
aggregate value of less than $5,000,000 shall not be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.” “Specified Transactions” shall also
include such transactions described above under other Group Credit Agreements.

“Station” means, at any time and with respect to the television broadcast
stations of the Borrower (or, as applicable any Subsidiary of the Borrower) (a)
as set forth on Schedule 1.01(b) hereto, or (b) as acquired, directly or
indirectly, by a Covenant Entity (other than a Digital Business Entity) after
the Closing Date pursuant to a transaction permitted under the Loan Documents;
provided, that any such television broadcast station that ceases to be owned,
directly or indirectly, by a Covenant Entity pursuant to a transaction permitted
under the Loan Documents shall, upon the consummation of such transaction, cease
to be a “Station” hereunder. This definition of “Station” may be used with
respect to any single television station meeting any of the preceding
requirements or all such television stations, as the context requires.

“Station Sharing Arrangement” means any Sharing Arrangement under which a
Person, other than a Covenant Entity, provides services or obtains the right to
provide programming to, or sells advertising availabilities on or with respect
to, a Station.

“Strategic Shared Services Party” means any Person, other than a Shared Services
Party, that is party to a Sharing Arrangement with any Covenant Entity (other
than a Digital Business Entity).

“Subordinated Debt” means Indebtedness incurred by a Covenant Entity that by its
terms is subordinated in right of payment to the prior payment of all
Obligations of such Covenant Entity under the Loan Documents.

 

54



--------------------------------------------------------------------------------

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subordination Provisions” has the meaning specified in Section 8.01(l).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. For the avoidance of doubt, a Variable Interest Entity of a
Person is not a Subsidiary of such Person.

“Surviving Indebtedness” has the meaning specified in Section 7.02(s).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Group Lender or any Affiliate
of a Group Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, N.A., and its Subsidiaries and
Affiliates, or any successor swing line lender(s) hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B, or in
such other form agreed to by the Borrower and the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

55



--------------------------------------------------------------------------------

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) the amount set
forth on the Facilities Schedule and (b) the aggregate principal amount of the
Revolving Credit Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Loans” means a term loan “A” facility as such term is understood in the
leveraged finance market and which is marketed primarily to banking institutions
rather than to institutional investors and any increase to any Term Facility
constituting Term A Loans. Term Facilities constituting Term A Loans are so
designated on the Facilities Schedule.

“Term A-4 Lender” shall have the meaning provided for such term in Amendment
No. 2.

“Term A-4 Loan” means an advance made by the Term A-4 Lenders of Term Loans on
the Second Amendment Effective Date constituting Term A-4 Loans.

“Term A-4 Loan Commitment” means the commitment of each Term A-4 Lender to make
a Term A-4 Loan on the Second Amendment Effective Date in an amount set forth
under “Term A-4 Loans” as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term A-5 Lender” shall have the meaning provided for such term in Amendment
No. 3.

“Term A-5 Loan” means an advance made by the Term A-5 Lenders of Term Loans on
the Third Amendment Effective Date constituting Term A-5 Loans.

“Term A-5 Loan Commitment” means the commitment of each Term A-5 Lender to make
a Term A-5 Loan on the Third Amendment Effective Date in an amount set forth
under “Term A-5 Loans” as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term B Loan Standstill End Date” has the meaning specified in
Section 8.01(b).8.01.

“Term B Loan Standstill Period” has the meaning specified in
Section 8.01(b).8.01.

“Term B Loans” means a term loan “B” facility as such term is understood in the
leveraged finance market and which is marketed primarily to institutional
investors and any increase to any Term Facility constituting Term B Loans. Term
Facilities constituting Term B Loans are so designated on the Facilities
Schedule.

“Term B-3 Lender” shall have the meaning provided for such term in Amendment
No. 2.

“Term B-3 Loan Commitment” means the commitment of the Term B-3 Lender to make a
Term B-3 Loan on the Second Amendment Effective Date in an amount set forth
under the caption “Term B-3 Loan” as such amount may be adjusted from time to
time in accordance with this Agreement.

“Term B-3 Loan” means an advance made by any Term B-3 Lender of Second Amendment
Effective Date Term Loans constituting Term B-3 Loans.

“Term B-4 Lender” shall have the meaning provided for such term in Amendment
No. 3.

 

56



--------------------------------------------------------------------------------

“Term B-4 Loan Commitment” means the commitment of the Term B-4 Lender to make a
Term B-4 Loan on the Third Amendment Effective Date in an amount set forth under
the caption “Term B-4 Loan” as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term B-4 Loan” means an advance made by any Term B-4 Lender of Third Amendment
Effective Date Term Loans constituting Term B-4 Loans.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
the same Class and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders of the applicable Class under
this Agreement.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders of the applicable Class outstanding at such time.

“Term Lender” of a “Class” means at any time, any Lender that has a Term Loan of
the applicable Class at such time.

“Term Loan” means the term loans made by the Term Lenders pursuant to
Section 2.01(a), Incremental Term Loans, Incremental Term Loan Increases,
Extended Term Loans and Refinancing Term Loans.

“Term Loan Mandatory Prepayment Amount” has the meaning specified in Senior
55⁄8% Notes due 2024 Indenture Documentation.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, or its registered assigns, evidencing Term Loans made by such Term
Lender, substantially in the form of Exhibit C-2.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Consolidated Group Entities ending on or
prior to such date for which financial statements have been or are required to
be delivered pursuant to Section 6.01(a) or (b) of the Nexstar Credit Agreement.

“Third Amendment Effective Date” has the meaning assigned to such term in
Amendment No. 3, which shall be September 19, 2019.

“Third Amendment Effective Date Facilities Schedule” means the Facilities
Schedule in effect on the Third Amendment Effective Date.

“Third Amendment Effective Date Term Loans” means the Term A-5 Loans and the
Term B-4 Loans made on the Third Amendment Effective Date.

“Threshold Amount” means $75,000,000.150,000,000.

“Total Assets” means, as of any date, the total assets of the Consolidated Group
Entities on a consolidated basis, as shown on the most recent consolidated
balance sheet of Nexstar Media delivered pursuant to Section 6.01(a) or (b) (or,
for the period prior to the time any such statements are so delivered pursuant
to such sections, the pro forma financial statements of Nexstar Media giving
effect to the Transactions).

“Total Outstandings” means the sum of the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

“Total Revolving Credit Outstandings” means, on any date of determination, the
aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and
L/C Obligations on such date.

“Total Term Loan Outstandings” of a “Class” means on any date of determination,
the aggregate Outstanding Amount of all Term Loans of the applicable Class on
such date.

 

57



--------------------------------------------------------------------------------

“Transaction Expenses” means (a) all premiums, fees, costs and expenses incurred
or payable by or on behalf of any Consolidated Group Entity in connection with
the Transactions, including, without limitation, the funding of any original
issue discount, upfront fees and legal expenses and (b) any payments made in
connection with settling any claims or actions arising from dissenting
stockholders exercising appraisal rights in respect of the Acquisition.

“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Merger Agreement, including any divestiture
contemplated by the Merger Agreement, transactions in relation to the CVR
Agreement, the combination of Media General Digital Business Assets with
Enterprise Technology LLC and its direct or indirect Subsidiaries and the
consolidation of former subsidiaries of Media General, in each case consummated
prior to, on or after the Closing Date, (b) the negotiation, execution and
delivery of the Loan Documents and other Group Loan Documents and the extension
of credit thereunder on the Closing Date, (c) the issuance of the Senior 55⁄8%
Notes due 2024 on or prior to the Closing Date, (d) the Refinancing, (e) the
consummation of any other transactions in connection with the foregoing and
(f) the payment of Transaction Expenses.

“Transformative Acquisition” means, any acquisition by a Consolidated Group
Entity that (a) is not permitted by the terms of any Group Loan Document
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of Group Loan Documents immediately prior to the consummation of such
acquisition, would not provide the Consolidated Group Entities with adequate
flexibility under the Group Loan Documents for the continuation and/or expansion
of their combined operations following such consummation, as determined by
Nexstar Media acting in good faith.

“Tribune” means Tribune Media Company, a Delaware corporation.

“Tribune Acquisition” means the acquisition by the Borrower of Tribune by
causing the Tribune Merger Sub to merge with and into Tribune, with Tribune
being the surviving corporation, on the terms and subject to the conditions set
forth in the Tribune Merger Agreement.

“Tribune Credit Agreement” means that certain Credit Agreement, dated as of
December 27, 2013, by and among Tribune, the other parties thereto and JPMorgan
Chase Bank, N.A. as the administrative agent.

“Tribune Divestiture Transactions” means the divestiture transactions
contemplated under the Tribune Merger Agreement to be consummated on or prior to
the Third Amendment Effective Date, including pursuant to (a) the Asset Purchase
Agreement, dated as of March 20, 2019, by and among Nexstar Media, Scripps
Media, Inc., a Delaware corporation and Scripps Broadcasting Holdings, LLC, a
Nevada limited liability company, (b) the Asset Purchase Agreement, dated as of
March 20, 2019, by and among Nexstar Media, Belo Holdings, Inc., a Delaware
corporation and Tegna Inc., a Delaware corporation and (c) the Asset Purchase
Agreement, dated as of April 7, 2019, by and between the Borrower and Circle
City Broadcasting I, Inc.

“Tribune Existing Letters of Credit” means the letters of credit set forth on
Schedule B to Amendment No. 3.

“Tribune Refinancing” means (a) the repayment in full and termination of all
commitments under the Tribune Credit Agreement and (b) the redemption in full of
the senior notes due 2022 issued by Tribune.

“Tribune Merger Agreement” means the Agreement and Plan of Merger, dated as of
November 30, 2018 (as amended, supplemented or modified from time to time,
including all schedules and exhibits thereto), by and among Tribune Media
Company, a Delaware corporation, Nexstar Media and Tribune Merger Sub.

“Tribune Merger Sub” means Titan Merger Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of the Borrower.

 

58



--------------------------------------------------------------------------------

“Tribune Transaction Expenses” means (a) all premiums, fees, costs and expenses
incurred or payable by or on behalf of any Consolidated Group Entity in
connection with the Tribune Transactions, including, without limitation, the
funding of any original issue discount, upfront fees and legal expenses and
(b) any payments made in connection with settling any claims or actions arising
from dissenting stockholders exercising appraisal rights in respect of the
Tribune Acquisition.

“Tribune Transactions” means, collectively, (a) the Tribune Acquisition, (b) the
Tribune Refinancing, (c) the Tribune Divestiture Transactions, (d) the Amendment
No. 3 Transactions, (e) the issuance of the Senior 55⁄8% Notes due 2027 on or
prior to the Third Amendment Effective Date, (f) the consummation of any other
transactions in connection with the foregoing and (g) the payment of Tribune
Transaction Expenses.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) as of the Closing Date, each Subsidiary of
the Consolidated Group Entities listed on Schedule 1.01(e), (b) each Subsidiary
of the Consolidated Group Entities designated by the board of directors of the
applicable Group Borrower as an “Unrestricted Subsidiary” pursuant to
Section 10.23 of any Group Credit Agreement subsequent to the Closing Date and
(c) any Subsidiary of an Unrestricted Subsidiary; provided that, notwithstanding
the foregoing or any other provision in any Group Credit Agreement or any other
Group Loan Document to the contrary (i) no Subsidiary of a Consolidated Group
Entity that executes and delivers (or has executed and delivered) (A) any Loan
Document, including without limitation a Guaranty or any Security Document, or
(B) a Guarantee of (or provides or has provided any other credit support for)
any Indenture Documentation, Subordinated Debt, or any other public indebtedness
of any Consolidated Group Entity, shall be designated as an Unrestricted
Subsidiary and (ii) no Subsidiary of a Consolidated Group Entity shall be
considered an “Unrestricted Subsidiary” if it does not receive similar treatment
under all of the Indenture Documentation (to the extent such Consolidated Group
Entity is subject to such Indenture Documentation). Neither the Borrower nor any
Intermediate Holding Company shall be an Unrestricted Subsidiary of Nexstar
Media.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Variable Interest Entity” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity with respect to
which such Person is deemed to have a controlling financial interest and is
required to consolidate in such Person’s financial statement pursuant to ASC 810
(Consolidation under GAAP), as reasonably determined by such Person in good
faith; provided that, with respect to each Variable Interest Entity of Nexstar
Media, Sharing Arrangements between each such Variable Interest Entity or a
Subsidiary thereof (other than a Digital Business Entity) and the Borrower or
one or more Restricted Subsidiaries of the Borrower, covering all of the Shared
Services Party Stations of such Variable Interest Entity shall have been entered
into, and with respect to any such Sharing Arrangements, no material portion
shall have become invalid, terminated or expired. Notwithstanding the foregoing
or any other term or provision in any Group Loan Document to the contrary, each
VIE Borrower shall be deemed to be a Variable Interest Entity of Nexstar Media
for so long as the applicable VIE Credit Agreement remains outstanding. For the
avoidance of doubt, a Subsidiary of a Person is not a Variable Interest Entity
of such Person.

“VIE Asset Sale” means a Disposition by a Group Covenant Entity pursuant to
Section 7.05(n) of a VIE Credit Agreement or by a “Covenant Entity” (as defined
therein) pursuant to Section 2.05(n) of Annex I of a VIE Guarantee and Security
Agreement notified by the Group Administrative Agent to the Administrative Agent
in writing.

 

59



--------------------------------------------------------------------------------

“VIE Asset Swap” means a Disposition by a Group Covenant Entity pursuant to
Section 7.05(m) of a VIE Credit Agreement or by a “Covenant Entity” (as defined
therein) pursuant to Section 2.05(m) of Annex I of a VIE Guarantee and Security
Agreement notified by the Group Administrative Agent to the Administrative Agent
in writing.

“VIE Borrower” means, as applicable, any of (a) the Mission Borrower, the
Marshall Borrower and the Shield Borrowers, and (b) any other Variable Interest
Entity of Nexstar Media that becomes a “VIE Borrower” pursuant to an amendment
to this Agreement in accordance with the provisions of Section 10.26, in each
case, only for so long as its applicable VIE Credit Agreement remains
outstanding.

“VIE Credit Agreement” means (a) on the Closing Date, each credit agreement with
each of the Mission Borrower, the Marshall Borrower and the Shield Borrowers and
(b) thereafter, each credit agreement with any other Variable Interest Entity of
Nexstar Media that is designated as a “VIE Credit Agreement” pursuant to an
amendment to this Agreement in accordance with the provisions of Section 10.26.

“VIE Guarantee and Security Agreement” means a guarantee and security agreement
in substantially the form attached hereto as Exhibit K.

“VIE Obligations” means the “Obligations” under and as defined in each VIE
Credit Agreement.

“VIE Secured Hedging/Cash Management Obligations” means the “Secured
Hedging/Cash Management Obligations” under and as defined in each VIE Credit
Agreement.

“VIE Secured Obligations” means the “Secured Obligations” under and as defined
in each VIE Credit Agreement.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that the effects of any prepayment made on such
Indebtedness shall be disregarded in making such calculation.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares, (b) shares issued to foreign nationals to the
extent required by applicable Law and (c) other de minimis share issuances
required by local Law) are owned by such Person and/or by one or more
Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to

 

60



--------------------------------------------------------------------------------

any agreement, instrument or other document (including any Organization
Document) herein or in any other Loan Document shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, and shall specifically include all Schedules and
Exhibits to each such document, including but not limited to, the Facilities
Schedule to this Agreement, (iv) all references in a Loan Document to Articles,
Sections, Preliminary Statements, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Preliminary Statements, Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The
Facilities Schedule and all other Schedules and Exhibits, shall in each case be
deemed to be a part of this Agreement and all provisions of the Facilities
Schedule shall be subject in all cases to the terms and provisions of this
Agreement and the other Loan Documents as if each such term had been included in
the applicable provisions of this Agreement.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms; Calculation of Financial Covenant and Other Financial
Ratios and Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied in
a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Majority Lenders
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
In addition and notwithstanding any provision herein or in any Group Loan
Document to the contrary, each VIE Borrower shall be deemed to be a Variable
Interest Entity of Nexstar Media for so long as the applicable VIE Credit
Agreement remains outstanding irrespective of any change in GAAP.

 

61



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement or required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.05 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to central time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

1.08 Certain Calculation and Tests.

(a) With respect to the Consolidated Group Entities, in calculating financial
ratios or results of operations, or financial performance in any manner
(including without limitation the calculation of Excess Cash Flow) and for
financial reporting purposes, the consolidated financial position and
consolidated results of operations of each Variable Interest Entity of Nexstar
Media shall be included, without duplication.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Consolidated Total Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio and the Consolidated
First Lien Net Leverage Ratio shall be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.

(c) For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment or Indebtedness meets the criteria of one or
more of the categories of transactions permitted pursuant to any clause of such
Sections, the Borrower may, in its sole discretion, divide, classify and
reclassify or later divide, classify or reclassify such items (or any portion
thereof) in one or more of such categories; provided that all Obligations and
other Indebtedness outstanding under the Loan Documents will be deemed to have
been incurred in reliance only on the exception in Section 7.02(a).

(d) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with a
Specified Transaction undertaken in connection with the consummation of a
Limited Condition Acquisition, the date of determination of such ratio and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of Nexstar Media (Nexstar Media’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of

 

62



--------------------------------------------------------------------------------

proceeds thereof) as if they occurred at the beginning of the four consecutive
fiscal quarter period being used to calculate such financial ratio ending prior
to the LCA Test Date, the Covenant Entities could have taken such action on the
relevant LCA Test Date in compliance with such ratios and provisions, such
provisions shall be deemed to have been complied with. For the avoidance of
doubt, if and after Nexstar Media has made an LCA Election for any Limited
Condition Acquisition, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated
EBITDA) at or prior to the consummation of the relevant Limited Condition
Acquisition, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Acquisition is permitted hereunder and (y) such
ratios and other provisions shall not be tested at the time of consummation of
such Limited Condition Acquisition or related Specified Transactions. If Nexstar
Media has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio (excluding, for the
avoidance of doubt, the determination of the Applicable Rate or the Financial
Covenant) or basket availability with respect to any other Specified Transaction
on or following the relevant LCA Test Date and prior to the earlier of the date
on which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated except that Consolidated EBITDA, Total Assets and Consolidated Net
Income of any target of such Limited Condition Acquisition shall not be used in
the determination of the relevant ratios and baskets for any purpose other than
the incurrence test under which such Limited Condition Acquisition is being made
unless and until such acquisition has closed.

(e) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with the
Financial Covenant, any Consolidated First Lien Net Leverage Ratio test, any
Consolidated Secured Net Leverage Ratio test, any Consolidated Total Net
Leverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Loans.

(i) [Reserved].

(ii) Term A-45 Loans. Subject to the terms and conditions set forth herein and
in Amendment No. 2,3, each Term A-45 Lender agrees to make a Term A-45 Loan to
the Borrower on the SecondThird Amendment Effective Date in Dollars in a
principal amount not to exceed its Term A-45 Loan Commitment.

(iii) [Reserved].

(iv) Term B-34 Loan. Subject to the terms and conditions set forth herein and in
Amendment No. 2,3, the Term B-34 Lender agrees to make a Term B-34 Loan to the
Borrower on the SecondThird Amendment Effective Date in Dollars in a principal
amount not to exceed its Term B-34 Loan Commitment.

(v) General. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

63



--------------------------------------------------------------------------------

(b) The Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any such
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the Revolving Credit Exposure
of any Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
other than pursuant to Sections 2.01(a)(ii) and 2.01(a)(iv) shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Loan Notice; provided that any telephone notice
must be confirmed promptly by delivery to the Administrative Agent of a Loan
Notice. Each such notice must be received by the Administrative Agent not later
than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of or continuation of Eurodollar Rate Loans or of any conversion of
Base Rate Loans to Eurodollar Rate Loans or Eurodollar Rate Loans to Base Rate
Loans (or with respect to the Borrowing on the Closing Date, one Business Day
prior to the requested date of such Borrowing), and (ii) on the requested date
of any Borrowing of Base Rate Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 10:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month (except in the case of the initial Interest Period for the Term A-4 Loans
and Term B-3 Loans, which shall each be determined in accordance with the
definition of Interest Period). For the avoidance of doubt, the Borrower and the
Lenders acknowledge and agree that any conversion or continuation of an existing
Loan shall be deemed to be a continuation of that Loan with a converted interest
rate methodology and not a new Loan. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in the preceding subsection. In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day

 

64



--------------------------------------------------------------------------------

specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan, unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Majority Lenders may require that no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Majority Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) Anything in subsections (a) to (d) above to the contrary notwithstanding
after giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect for Term
Borrowings and Revolving Credit Borrowings.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03 (including under Section 2.03 of the Original Credit
Agreement and Section 2.03 of this Agreement as in effect immediately prior to
the Amendment No. 23 Effective Date), (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower and its
Subsidiaries, and to amend or renew Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit, and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued under this Agreement; provided that
(a) after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (b) no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit and no Revolving
Credit Lender shall be obligated to participate in any Letter of Credit if after
giving effect to such L/C Credit Extension, (x) the Revolving Credit Exposure of
any Revolving Credit Lender would exceed such Revolving Credit Lender’s
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.     From and after the Third Amendment Effective Date, the
Tribune Existing Letters of Credit shall be deemed to be issued under this
Agreement and the terms of this Section 2.03 shall apply to the Existing Letters
of Credit in all respects.

 

65



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Revolving Credit Lenders have approved such expiry
date; or

(B) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders and such L/C Issuer have approved such expiry date
or (y) the Borrower has entered into arrangements reasonably satisfactory to the
relevant L/C Issuer to Cash Collateralize the Outstanding Amount of such L/C
Obligations or backstop such Letter of Credit on the later of (I) the date of
issuance of such Letter of Credit and (II) the 30th day prior to the Letter of
Credit Expiration Date.

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated for hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer is not otherwise compensated for hereunder and in good faith deems
material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $20,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
Fronting Exposure, as it may elect in its sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) An L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

66



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the relevant L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day), (B) the
amount thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, (G) the purpose
and nature of the requested Letter of Credit, and (H) such other matters as the
relevant L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as the relevant L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to the relevant L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the relevant L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not have been satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each 12-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such 12-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (unless the Borrower has entered into arrangements
reasonably satisfactory to the relevant L/C Issuer to Cash Collateralize the
Outstanding Amount of such L/C Obligations or backstop such Letter of Credit on
the later of (I) the date of issuance of such Letter of Credit and (II) the 30th
day prior to the Letter of Credit Expiration Date); provided, however, that the

 

67



--------------------------------------------------------------------------------

relevant L/C Issuer shall not permit any such renewal if (A) the relevant L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone followed promptly in writing) on or before the day that is seven
Business Days before the Nonrenewal Notice Date from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the relevant L/C Issuer not to permit such renewal.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 10:00
a.m. on the Business Day immediately following the Business Day on which the
Borrower shall have received notice of any Honor Date (or, if the Borrower shall
have received such notice later than 10:00 a.m. on any Business Day, on the
second succeeding Business Day) (each such date, a “Borrower Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing on such Honor Date plus interest
accruing at the Base Rate from the Honor Date to the date of reimbursement by
the Borrower on the Borrower Honor Date. If the Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Borrower Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders, and subject to the conditions set forth in Section 4.02(b).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the relevant L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Credit Percentage
of the Unreimbursed Amount in respect of a Letter of Credit not later than 12:00
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the relevant L/C Issuer.

 

68



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans (but not L/C Advances) pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
then in effect, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent demonstrable error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate. The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other agreement or instrument relating
to any of the foregoing;

 

69



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the relevant L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact prejudice the Borrower in any respect;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the relevant L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, only to the
extent such Letter of Credit specifies that Rule 3.14 of the ISP applies to it;

(vii) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii) any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any of the Guaranties or
any other Guarantee, for all or any of the Obligations of any Loan Party or any
Restricted Subsidiary of a Loan Party in respect of such Letter of Credit; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
relevant L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Agents, any of their respective Related Parties nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in

 

70



--------------------------------------------------------------------------------

connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Credit Lenders, as applicable, (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
decision), or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Issuer
Document. The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Agents, any of their respective Related Parties nor any
correspondents, participants or assignees of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case as determined by a court of competent jurisdiction in a final
non-appealable decision). In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the relevant L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit (other than
Rule 3.14, unless expressly specified in a Letter of Credit that it will apply).
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and each L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required
under any Law, order, or practice that is required to be applied to any Letter
of Credit or this Agreement under any Law, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with, subject to
Section 2.16, its Applicable Revolving Credit Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate under the Revolving Credit Facility for
Eurodollar Rate Loans set forth on the Facilities Schedule times the daily
maximum amount then available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued by
it, at the rate per annum equal to 0.125% computed on the daily maximum amount
then available to be drawn under such Letter of Credit. Such fronting fees shall
be computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten Business Days of demand and are
nonrefundable.

 

71



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. Notwithstanding anything else to the
contrary in any Issuer Document, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(l) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.17. If, for any reason, such Cash Collateral
is not provided or the reallocation does not occur, the Revolving Credit Lenders
under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

(m) Letters of Credit Issued for Subsidiaries of the Borrower. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any
Subsidiaries of the Borrower inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(n) Reporting. Each L/C Issuer shall furnish to the Administrative Agent a
report detailing the daily L/C Obligations outstanding under all Letters of
Credit issued by it, such report to be in a form and at reporting intervals as
shall be agreed between the Administrative Agent and such L/C Issuer; provided
that in no event shall such reports be furnished at less than weekly intervals.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that (i) after giving effect to
any Swing Line Loan, (A) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility at such time, and (B) the Revolving Credit
Exposure of any Lender shall not exceed such Revolving Credit

 

72



--------------------------------------------------------------------------------

Lender’s Revolving Credit Commitment then in effect and (ii) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension will, after giving effect to
Section 2.16(a)(iv), have, Fronting Exposure; provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided any telephonic notice must be confirmed promptly by delivery to Swing
Line Lender and Administrative Agent of a Swing Line Loan Notice. Each such
Swing Line Loan notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000 (and any amount in excess thereof shall be in an integral multiple of
$25,000), and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

73



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans (but not to
purchase and fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity

 

74



--------------------------------------------------------------------------------

date all then outstanding Swing Line Loans shall be repaid in full on such date
(and there shall be no adjustment to the participations in such Swing Line Loans
as a result of the occurrence of such maturity date); provided, however, that if
on the occurrence of such earliest maturity date (after giving effect to any
repayments of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(l)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments so that the respective
outstanding Swing Line Loans could be incurred pursuant the Extended Revolving
Credit Commitments which will remain in effect after the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
participations in such Swing Line Loans and the same shall be deemed to have
been incurred solely pursuant to the relevant Extended Revolving Credit
Commitments, and such Swing Line Loans shall not be so required to be repaid in
full on such earliest maturity date.

2.05 Prepayments.

(a) Optional Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans of any Class and Revolving
Credit Loans of any Class in whole or in part without premium or penalty (except
as set forth below); provided that (A) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans, (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof, and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $250,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility and Incremental Facility). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of any
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
installments thereof as directed by the Borrower (it being understood and agreed
that if the Borrower does not so direct at the time of such prepayment, such
prepayment shall be applied against the scheduled repayments of such Term Loans
under Section 2.07(a) in direct order of maturity) and shall be paid to the
Appropriate Lenders, subject to Section 2.16, in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities
and Incremental Facilities.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, subject to Section 3.05, rescind any notice of prepayment under
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
of the Facilities and Incremental Facilities or 100% of any Class of Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(iv) In the event that the Borrower (x) makes any prepayment of any Second
Amendment Effective Date Term Loans constituting Term B-4 Loans in connection
with any Repricing Transaction or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction with respect to Second Amendment Effective

 

75



--------------------------------------------------------------------------------

Date Term Loans constituting Term B-4 Loans, in each case prior to the six
(6) month anniversary of the SecondThird Amendment Effective Date, the Borrower
shall pay a premium in an amount equal to 1.00% of (A) in the case of clause
(x), the amount of the Second Amendment Effective Date Loan constituting Term
B-4 Loans being prepaid or (B) in the case of clause (y), the aggregate amount
of the applicable Second Amendment Effective Date Term Loans constituting Term
B-4 Loans outstanding immediately prior to such amendment, in each case to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders.

(b) Mandatory Prepayment.

(i) Within five Business Days after the date financial statements are required
to be delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate principal amount of Group Term Loans (allocated
among the Group Term Loans at the discretion of the Borrower) equal to (A) 50%
(such percentage as it may be reduced as described below, the “ECF Percentage”)
of Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the fiscal year ended on December 31, 2017), minus
(B) the sum of (1) all voluntary prepayments of Group Term Loans under any Group
Credit Agreement (including any voluntary prepayments of any term loans under
any Group Credit Agreement prior to the SecondThird Amendment Effective Date)
(provided that, with respect to Discounted Voluntary Prepayments under any Group
Credit Agreement, only the actual amount of cash used to consummate such
prepayment shall be included in such calculation) during such fiscal year and
after the end of such fiscal year but prior to the required date of such
prepayment (such prepayment or purchase after the end of the fiscal year,
together with such prepayment described in clause (2) below, the “After Year-End
Payment”) and (2) all voluntary prepayments of Group Revolving Credit Loans
during such fiscal year and after the end of such fiscal year but prior to the
required date of such prepayment to the extent the Group Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (1) and (2), to the extent such
prepayments are not funded with the proceeds of Indebtedness (other than, with
respect to clause (1) only, any Indebtedness incurred pursuant to any Revolving
Credit Loan or Swing Line Loan) or any Specified Equity Contribution; provided
that (a) the ECF Percentage shall be 25% if the Consolidated First Lien Net
Leverage Ratio for the fiscal year covered by such financial statements was less
than or equal to 3.25:1.00 and greater than 2.75:1.00 and (b) the ECF Percentage
shall be 0% if the Consolidated First Lien Net Leverage Ratio for the fiscal
year covered by such financial statements was less than or equal to 2.75:1.00;
provided, further, that solely for the purpose of this Section 2.05(b)(i),
following the making of each After Year-End Payment, (i) the Consolidated First
Lien Net Leverage Ratio shall be re-calculated giving Pro Forma Effect to such
After Year-End Payment as if such payment were made during the fiscal year in
respect of which the prepayment pursuant to this Section 2.05(b)(i) is made and
(ii) such After Year-End Payment taken into account in the calculation of the
required prepayment amount above for one fiscal year shall be disregarded for
any subsequent calculations for future fiscal years. Notwithstanding anything
set forth above, if for any fiscal year the amount calculated pursuant to clause
(A) above is less than the amount calculated pursuant to clause (B) above (such
amount, the “Excess Prepayments”), the cumulative amount of such Excess
Prepayments shall be carried over in calculations for the following fiscal year
(but not subsequent years) on a dollar-for-dollar basis.

(ii) (A) Subject to Section 2.05(b)(ii)(B), if (1) any Covenant Entity Disposes
of any property or assets pursuant to Section 7.05(h), (i), (l), (n) (other than
a Permitted Sale Leaseback between Nexstar Guarantors that are not the Holding
Companies), (o)(y) or, (u) (in each case of (o)(y) and (u), to the extent
provided thereunder) or (w) (in the case of (w), only after the applicable Asset
Sale Bridge Facility has been paid in full) or (2) any Casualty Event occurs,
which in the aggregate results in the realization or receipt by such Person of
Net Cash Proceeds, the Borrower shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
the percentage represented by the quotient of (x) the Outstanding Amount of Term
Loans at such time divided by (y) the sum of the Outstanding Amount of the Term
Loans at such time and the amount of any other Indebtedness constituting term
loans or term notes outstanding at such time that is secured by a Lien ranking
pari passu with the Liens securing the Term Loans and requiring a like
prepayment from such Net Cash Proceeds (such percentage, the “Asset Percentage”)
of all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing).

 

76



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a written notice of reinvestment election (a
“Notice of Reinvestment Election”) delivered to the Administrative Agent within
ten Business Days after the date of realization or receipt of such Net Cash
Proceeds), the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business (other than working capital) and in
Permitted Acquisitions and Capital Expenditures within the later of (x) 12
months following receipt of such Net Cash Proceeds or (y) if the Borrower enters
into a legally binding commitment to reinvest such Net Cash Proceeds within 12
months following receipt thereof, 180 days of the date of such legally binding
commitment; provided that (i) so long as a Default or an Event of Default shall
have occurred and be continuing, the Borrower shall not be permitted to make any
such reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Default is continuing) and (ii) if any
Net Cash Proceeds are not so reinvested by the deadline specified in clause
(x) or (y) above, as applicable, or if any such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a Notice
of Reinvestment Election, an amount equal to the Asset Percentage of such Net
Cash Proceeds shall be applied, in accordance with Section 2.05(b)(ii)(C), to
the prepayment of the Term Loans as set forth in this Section 2.05.

(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five Business
Days after the date of realization or receipt of such Net Cash Proceeds (or, in
the case of prepayments required pursuant to Section 2.05(b)(ii)(B), within five
Business Days of the deadline specified in clause (x) or (y) thereof, as
applicable, or of the date the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be), make a prepayment, in accordance with Section 2.05(b)(v) below, of the
principal amount of Term Loans in an amount equal to the Asset Percentage of any
such Net Cash Proceeds realized or received.

(iii) If any Covenant Entity incurs or issues any (A) Refinancing Term Loans,
(B) Indebtedness pursuant to Section 7.02(t)(i) or (C) Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.02, the
Borrower shall (1) designate such Term Loans to be prepaid (other than in the
case of a prepayment pursuant to subclause (C)) and (2) cause to be prepaid an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt of such Net Cash Proceeds. If the Borrower obtains any Refinancing
Revolving Commitments, the Borrower shall, concurrently with the receipt
thereof, terminate Revolving Credit Commitments in an equivalent amount pursuant
to Section 2.06.

(iv) (A) Except as provided pursuant to subclause (B) below, each prepayment of
any Term Loans being prepaid pursuant to this Section 2.05(b) shall be applied
pro rata among the Term Loans and within each such tranche first, to the
installments thereof pro rata in direct order of maturity for the next eight
scheduled payments pursuant to Section 2.07(a) following the applicable
prepayment event and second, to the remaining installments thereof pro rata,
(B) each prepayment pursuant to Section 2.05(b)(iii)(A) or (B) shall be applied
as directed by the Borrower, and (C) each such prepayment shall be paid to the
Lenders receiving such prepayment in accordance with their respective Applicable
Percentages subject to clause (v) of this Section 2.05(b).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Applicable Percentage of the prepayment.

(vi) Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Covenant
Entity that is a Foreign Subsidiary of Nexstar Media otherwise giving rise to a
prepayment pursuant to Section 2.05(b)(ii) (a “Foreign Disposition”), the Net
Cash Proceeds of any Casualty Event of a Covenant Entity that is a Foreign
Subsidiary of Nexstar Media (a “Foreign Casualty Event”), or Excess Cash Flow
attributable to a Foreign Subsidiary of Nexstar Media would be prohibited or
delayed by applicable local law from being repatriated to the United States, the
realization or receipt of the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be taken into account in measuring the Borrower’s

 

77



--------------------------------------------------------------------------------

obligation to repay Term Loans at the times provided in Section 2.05(b)(i), or
the Borrower shall not be required to make a prepayment at the time provided in
Section 2.05(b)(ii), as the case may be, for so long, but only so long, as the
applicable local law will not permit such repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Covenant Entity to promptly
take all commercially reasonable actions available under the applicable local
law to permit such repatriation), and once repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law, the amount of such Net Cash Proceeds or Excess Cash Flow permitted to be
repatriated (net of additional taxes payable or reserved against as a result
thereof) will be promptly (and in any event not later than two (2) Business Days
after such repatriation) taken into account in measuring the Borrower’s
obligation to repay the Term Loans pursuant to this Section 2.05(b) to the
extent provided herein and (ii) to the extent that the Borrower has determined
in good faith (as set forth in a written notice delivered to the Administrative
Agent) that repatriation of any or all of the Net Cash Proceeds of any Foreign
Disposition or any Foreign Casualty Event or Excess Cash Flow attributable to a
Foreign Subsidiary of Nexstar Media would have a material adverse tax
consequence (taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the amount of the Net Cash Proceeds or Excess Cash Flow so
affected shall not be taken into account in measuring the Borrower’s obligation
to repay Term Loans pursuant to this Section 2.05(b); provided that, in the case
of this clause (ii), on or before the date on which any Net Cash Proceeds from
any Foreign Disposition or Foreign Casualty Event so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 2.05(b)(ii) (or, in the case of Excess Cash Flow, a date on or before
the date that is twelve months after the date such Excess Cash Flow would have
so required to be applied to prepayments pursuant to Section 2.05(b)(i) unless
previously repatriated in which case such repatriated Excess Cash Flow shall
have been promptly applied to the repayment of the Term Loans pursuant to
Section 2.05(b)(i)), (x) the Borrower applies an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Covenant Entity that is a Foreign Subsidiary of Nexstar Media, less the
amount of additional taxes that would have been payable or reserved against if
such Net Cash Proceeds or Excess Cash Flow had been repatriated (or, if less,
the Net Cash Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
are applied to the repayment of Indebtedness of a Covenant Entity that is a
Foreign Subsidiary of Nexstar Media or, in the case of such Net Cash Proceeds,
by such Covenant Entity that is a Foreign Subsidiary of Nexstar Media to make
Investments.

(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings, the Total Revolving Credit Outstandings exceed the aggregate
Revolving Credit Commitments then in effect. All amounts required to be paid
pursuant to this Section 2.05(c) shall be applied first, ratably to the L/C
Borrowings and the Swing Line Loans, second, ratably to the outstanding
Revolving Credit Loans, and third, to Cash Collateralize the remaining L/C
Obligations. Within the parameters of the applications set forth in the
foregoing sentence, such prepayments shall be applied first to Base Rate Loans
and then to Eurodollar Rate Loans in direct order of Interest Period maturities.
No prepayment under this Section 2.05(c) shall result in a mandatory reduction
of Revolving Credit Commitments.

(d) Anything contained in Section 2.05(b) to the contrary notwithstanding,
(i) if, following the occurrence of any “Asset Disposition” (as such term is
defined in any Indenture Documentation, or any similar concept in any Indenture
Documentation) by any Covenant Entity or any of its Subsidiaries, the Borrower
is required to commit by a particular date (a “Commitment Date”) to apply or
cause its Subsidiaries to apply an amount equal to any of the “Excess Proceeds”
(as defined in any Indenture Documentation, or any similar concept in any
Indenture Documentation) thereof in a particular manner, or to apply by a
particular date (an “Application Date”) an amount equal to any such “Excess
Proceeds” in a particular manner, in either case in order to excuse the Borrower
from being required to make an “Asset Disposition Offer” (as defined in any
Indenture Documentation, or any similar concept in any Indenture Documentation)
in connection with such “Asset Disposition,” and the Borrower shall have failed
to so commit or to so apply an amount equal to such “Excess Proceeds” at least
60 days before the applicable Commitment Date or Application Date, as the case
may be, or (ii) if the Borrower at any other time shall have failed to apply or
commit or cause to be applied an amount equal to any such “Excess Proceeds,”
and, within 60 days thereafter assuming no further application or commitment of
an amount equal to such “Excess Proceeds” the

 

78



--------------------------------------------------------------------------------

Borrower would otherwise be required to make an “Asset Disposition Offer” in
respect thereof, then in either such case the Borrower shall immediately pay or
cause to be paid to the Administrative Agent an amount equal to such “Excess
Proceeds” to be applied to the payment of the Loans and L/C Borrowings and to
Cash Collateralize the remaining L/C Obligations in the manner set forth in
Section 2.05(b) in such amounts as shall excuse the Borrower from making any
such “Asset Disposition Offer.”

(e) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay Term Loans to the Lenders
thereof at a discount to the par value of such Loans and on a non pro rata basis
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.05(e); provided that (A) no proceeds from Revolving Credit
Loans shall be used to consummate any such Discounted Voluntary Prepayment,
(B) any Discounted Voluntary Prepayment hereunder must be offered to all
relevant Term Lenders on a pro rata basis and must be offered simultaneously on
a pro rata basis with a “Discounted Voluntary Prepayment” as defined in the
other Group Credit Agreements, as applicable on a pro rata basis, (C) no Default
shall have occurred and be continuing or would result from such Discounted
Voluntary Prepayment, (D) no more than one Discounted Prepayment Option Notice
shall be issued and pending at any one time and (E) the Borrower shall deliver
to the Administrative Agent, together with each Discounted Prepayment Option
Notice, a certificate of a Responsible Officer of the Borrower (1) stating that
each of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.05(e) has been satisfied and (2) specifying the aggregate principal
amount of Term Loans to be prepaid pursuant to such Discounted Voluntary
Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Auction Manager substantially in
the form of Exhibit F hereto (each, a “Discounted Prepayment Option Notice”)
that the Borrower desires to prepay any one or more designated Classes of Term
Loans in an aggregate principal amount specified therein by the Borrower (each,
a “Proposed Discounted Prepayment Amount”), in each case at a discount to the
par value of such Loans as specified below. The Proposed Discounted Prepayment
Amount of any Loans shall not be less than $10,000,000. The Discounted
Prepayment Option Notice shall further specify with respect to the proposed
Discounted Voluntary Prepayment (A) the Proposed Discounted Prepayment Amount
for Loans to be prepaid, (B) a discount range (which may be a single percentage)
selected by the Borrower with respect to such proposed Discounted Voluntary
Prepayment equal to a percentage of par of the principal amount of the Loans to
be prepaid (the “Discount Range”), and (C) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment, which shall be at least five Business Days following the
date of the Discounted Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Auction Manager
shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit G hereto (each, a “Lender Participation Notice”) to the
Auction Manager (A) a maximum discount to par (the “Acceptable Discount”) within
the Discount Range (for example, a Lender specifying a discount to par of 20%
would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Auction
Manager, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (1) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.05(e)(ii) for
the Discounted Voluntary Prepayment or (2) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans. Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

 

79



--------------------------------------------------------------------------------

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Subject to satisfaction of the conditions in Section 2.05(e)(i), each
Discounted Voluntary Prepayment shall be made within five Business Days of the
Acceptance Date (or such later date as the Administrative Agent and Auction
Manager shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.05), upon irrevocable
notice substantially in the form of Exhibit H hereto (each, a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m., three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Auction Manager shall promptly notify each relevant Lender thereof.
If any Discounted Voluntary Prepayment Notice is given, subject to satisfaction
of the conditions in Section 2.05(e)(i), the amount specified in such notice
shall be due and payable to the applicable Lenders, subject to the Applicable
Discount on the applicable Loans, on the date specified therein together with
accrued interest (on the par principal amount) to but not including such date on
the amount prepaid. Upon consummation of each Discounted Voluntary Prepayment,
any such Term Loans so prepaid shall be immediately cancelled and the par
principal amount of such Term Loans so prepaid shall be applied ratably to
reduce the remaining installments of such Class of Term Loans (as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(e)(iii) above)
established by the Administrative Agent, the Auction Manager and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Auction Manager, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(e) shall (A) require the Borrower to
undertake any Discounted Voluntary Prepayment, (B) require any Lender to submit
a Lender Participation Notice or (C) limit or restrict the Borrower from making
voluntary prepayments of Term Loans in accordance with Section 2.05(a).

(ix) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment.

 

80



--------------------------------------------------------------------------------

(x) Upon the completion of such Discounted Voluntary Prepayment, the remaining
Group Term Loans of the same Class may be re-allocated among the Group Lenders
of such Class pursuant to Section 10.20 to maintain Group Facilities Ratable
Status.

(f) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date other than the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Such deposit shall constitute cash collateral for the
Eurodollar Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.

2.06 Termination or Reduction of Commitments; Re-Allocation of Revolving Credit
Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce Commitments of any Class; provided that (i) any such notice shall be
received by the Administrative Agent not later than 10:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, and (iv) if, after giving effect to any reduction of
the Commitments, the Letter of Credit Sublimit or Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the Facilities and Incremental Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term A-45 Loan Commitment of each Term A-45 Lender shall be
automatically and permanently reduced to $0 upon the funding of the Term A-45
Loans made by it on the SecondThird Amendment Effective Date. The Term B-34 Loan
Commitment of the Term B-34 Lender shall be automatically and permanently
reduced to $0 upon the funding of the Term B-34 Loans made by it on the
SecondThird Amendment Effective Date. The Revolving Credit Commitments (other
than any Extended Revolving Credit Commitments) shall terminate on the
applicable Maturity Date. The Extended Revolving Credit Commitments shall
terminate on the respective maturity dates applicable thereto. If the Borrower
obtains any Refinancing Revolving Commitments, the Borrower shall, concurrently
with the receipt thereof, terminate Revolving Credit Commitments in an
equivalent amount.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such
Class shall be reduced by such Lender’s Applicable Percentage of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.06). All Commitment Fees accrued until
the effective date of any termination of the Revolving Credit Commitments shall
be paid on the effective date of such termination.

 

81



--------------------------------------------------------------------------------

(d) Re-Allocation of Revolving Credit Commitments. The Borrower, together with
the other applicable Group Borrowers, may request to reallocate the aggregate
Group Revolving Credit Commitments under the Group Credit Agreements among the
different Group Borrowers up to, but no more than, three times during the term
of the Group Revolving Credit Facilities from and after the SecondThird
Amendment Effective Date, in each case, subject to the following terms and
conditions:

(i) each Group Revolving Credit Lender shall have the same percentage of each
Group Revolving Credit Commitment under each Group Credit Agreement (to the
extent constituting the same Class with the Revolving Credit Commitments
hereunder) both before and after such re-allocation;

(ii) the aggregate Group Revolving Credit Commitments of such Class shall remain
unchanged before and after such re-allocation;

(iii) there shall exist no Group Default under this Agreement and the applicable
Group Credit Agreement(s), in each case both before and after such
re-allocation;

(iv) the Borrower and the other applicable Group Borrower(s) shall have given no
less than 20 Business Days’ prior written notice of such proposed re-allocation
to the applicable Group Administrative Agents and the Group Revolving Credit
Lenders (or such lesser notice if acceptable to the Group Administrative Agents
and the Group Revolving Credit Lenders);

(v) the representations and warranties set forth in Article V of this Agreement
and the applicable Group Credit Agreement(s) and the other applicable Group Loan
Documents shall be true and correct in all material respects (except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and (ii) that any representation or warranty that is qualified
by “materiality” or “Material Adverse Effect” shall be true and correct in all
respects);

(vi) the applicable Group Borrowers shall have reimbursed the applicable Group
Administrative Agents and Group Revolving Credit Lenders for any amounts
incurred (if any) as a result of such re-allocation pursuant to Article II and
Article III of each applicable Group Credit Agreement;

(vii) the applicable Group Borrowers shall have each delivered a certification
on the date of such re-allocation certifying as to clauses (iii) and (v)
preceding as of such date;

(viii) such reallocation shall be permitted under all applicable law, including
but not limited to the Communications Laws; and

(ix) the applicable Group Borrowers shall have reimbursed the applicable Group
Administrative Agents in full in immediately available funds for all outstanding
fees and expenses incurred by them in connection with such re-allocation,
including attorneys’ fees costs and expenses incurred by counsel to the
Administrative Agent in accordance with the terms of Section 10.04(a) of each of
the Group Credit Agreements.

Notwithstanding any provision herein or in any other Group Loan Document to the
contrary, a reallocation pursuant to this Section 2.06(d) shall only be
permitted if the Nexstar Borrower and each of the other applicable Group
Borrowers requests such a reallocation in accordance with the terms of
Section 2.06(d) of the applicable Group Credit Agreement, in each case on
identical terms.

2.07 Repayment of Loans.

(a) Term Loans. Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, (i) the Term
Loans shall be due and payable, and the Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders the
amounts set forth on the Facilities Schedule on the dates set forth on

 

82



--------------------------------------------------------------------------------

the Facilities Schedule; provided, however, that the final principal repayment
installment of each Class of Term Loans shall be due and payable on the
applicable Maturity Date for such Class and shall be in an amount equal to the
aggregate principal amount of all Term Loans of the same Class outstanding on
such date. The Borrower shall repay the entire aggregate principal amount of
Term A-2 Loans and Term B-2 Loans (each as defined under this Agreement
immediately prior to the Second Amendment Effective Date) outstanding on the
Second Amendment Effective Date.

(b) Revolving Credit Loans. The Revolving Credit Loans shall be due and payable,
and the Borrower shall repay to the Administrative Agent for the ratable account
of the Appropriate Lenders, on the Maturity Date for the Revolving Credit
Facility the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(c) Swing Line Loans. Each Swing Line Loan shall be due and payable, and the
Borrower shall repay each Swing Line Loan, on the earlier to occur of (i) the
date ten Business Days after such Loan is made and (ii) the Maturity Date for
the Revolving Credit Facility.

(d) Obligations. All other Obligations that are due and payable under the
Security Documents and to the Administrative Agent and the Collateral Agent, but
remaining outstanding and unpaid shall be due and payable on the latest maturity
date for the Term Loans, any Loans under Incremental Facilities or Extensions,
as applicable.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility,
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility, and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (subject to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than the principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (subject to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Rate with respect to Commitment Fees as set forth on the
Facilities Schedule for the Revolving Credit Facility on the actual daily amount
by which the aggregate Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations (disregarding Swing Line Loans for the

 

83



--------------------------------------------------------------------------------

purpose of such calculation), subject to adjustment as provided in Section 2.16.
For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be considered usage of the Revolving Credit Facility for purposes of determining
the Commitment Fee. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
Commitment Fee shall be calculated quarterly in arrears.

(b) Other Fees.

(i) The Borrower shall pay to the Agents for their own respective accounts fees
in the amounts and at the times specified in the Agency Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrower and the
applicable Lender).

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 days or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on such Loan, or any portion thereof, for the day on which such
Loan or such portion is paid, provided that any such Loan that is repaid on the
same day on which it is made shall, subject to Section 2.12(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Consolidated Group Entities, the Borrower or the Lenders
determine that (i) the Consolidated First Lien Net Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated First Lien Net Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Revolving Credit Lenders and the applicable Term Lenders promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.08(b) or under Article VIII. The Borrower’s obligations
under this paragraph shall survive for a period of one year following the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder. Any additional interest or fees under this
Section 2.10(b) shall not be due and payable until a demand is made for such
payment by the Administrative Agent and accordingly, any nonpayment of such
interest or fees as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and none of such additional
amounts shall be deemed overdue or accrue interest at the Default Rate, in each
case at any time prior to the date that is five Business Days following such
demand.

 

84



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie absent manifest error of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error. Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility or relevant Incremental Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, if such extension would cause payment of interest on, or principal, of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the

 

85



--------------------------------------------------------------------------------

Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the relevant L/C Issuer hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or such L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent, the L/C
Issuers, the Swing Line Lender and the Lenders under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Administrative Agent
in the order of priority set forth in Section 8.04. If the Administrative Agent
receives funds from, or on behalf of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds (i) first, toward
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, toward payment of principal and L/C Borrowings
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and L/C Borrowings then due to such parties.

2.13 Sharing of Payments by Lenders. Subject to the Intercreditor Agreement
Among Group Lenders, if, other than as expressly provided elsewhere herein, any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment on account of Loans made by it or the participations in L/C
Obligations

 

86



--------------------------------------------------------------------------------

and Swing Line Loans held by it resulting in such Lender receiving payment
greater than its pro rata share (or other share contemplated hereunder) thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, L/C Obligations or Swing Line Loans,
as applicable, and owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.17, (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant in accordance with the terms of Section 10.06 or (D) any
reallocation in accordance with the terms of Section 10.20.

Each Loan Party and each Restricted Subsidiary of a Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party or such Restricted Subsidiary
of a Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party or such Restricted Subsidiary of a Loan Party in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of demonstrable error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more tranches of Term A Loans (the “Incremental Term A
Loans”) or Term B Loans (the “Incremental Term B Loans” and, together with the
Incremental Term A Loans, the “Incremental Term Loans”), one or more increases
in any Class of Term Loans or Incremental Term Loans (the “Incremental Term Loan
Increases”), one or more additional revolving credit facility tranches (the
“Incremental Revolving Facilities”) or one or more increases in the Revolving
Credit Commitments (the “Incremental Revolving Commitments”; together with the
Incremental Term Loans, the Incremental Term Loan Increases and the Incremental
Revolving Facilities, the “Incremental Facilities”); provided that (x) the
aggregate principal amount of Incremental Facilities (other than Refinancing
Revolving Commitments and Refinancing Term Loans) on any date Indebtedness
thereunder is first incurred will not exceed an amount equal to the Permitted
Incremental Amount and (y) with respect to Refinancing Revolving Commitments and
Refinancing Term Loans, the principal amount of such Refinancing Revolving
Commitments or Refinancing Term Loans, as applicable, does not exceed the
principal amount of the Revolving Credit Facility or Term Loans so refinanced
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing.

(b) The Incremental Facilities are subject to the following terms and
conditions:

(i) each Incremental Facility will not be Guaranteed by any Person other than
the Guarantors hereunder and, to the extent secured, will not be secured by any
assets other than the Collateral;

 

87



--------------------------------------------------------------------------------

(ii) no existing Lender will be required to participate in any such Incremental
Facility without its consent;

(iii) all representations and warranties set forth in Article V shall be true
and correct in all material respects on and as of the date of the incurrence of
the Incremental Facilities except any representations and warranties which
expressly relate to a given date or period shall only be required to be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be; provided that in connection with any Limited
Condition Acquisition, (A) the Lenders providing such Incremental Facilities may
elect to waive the requirement to make the representations and warranties set
forth in Article V as required by the foregoing and (B) such representations and
warranties will be subject to customary “SunGard” and “certain funds”
conditionality;

(iv) no Default would exist after giving effect thereto; provided that in the
case of a Limited Condition Acquisition, at the Borrower’s option, such Default
may be tested in accordance with Section 1.08;

(v) (A) the maturity date of any Incremental Term A Loans (including any
Refinancing Term Loans, but excluding an Asset Sale Bridge Facility) shall be no
earlier than the Maturity Date of the SecondThird Amendment Effective Date Term
Loans that constitute Term A-4 Loans and the Weighted Average Life to Maturity
of such Incremental Term A Loans (excluding an Asset Sale Bridge Facility) shall
be not shorter than the Weighted Average Life to Maturity of the SecondThird
Amendment Effective Date Term Loans that constitute Term A-4 Loans and (B) the
maturity date of any Incremental Term B Loans (including any Refinancing Term
Loans) shall be no earlier than the Maturity Date of the SecondThird Amendment
Effective Date Term Loans that constitute Term B-3 Loans and the Weighted
Average Life to Maturity of such Incremental Term B Loans shall be not shorter
than the Weighted Average Life to Maturity of the SecondThird Amendment
Effective Date Term Loans that constitute Term B-3 Loans;

(vi) in the case of Incremental Revolving Commitments, (A) the maturity date of
such Incremental Revolving Commitments shall be the same as the Maturity Date of
the Revolving Credit Facility, (B) such Incremental Revolving Commitments shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility and (C) the Incremental Revolving
Commitments shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility;

(vii) in the case of an Incremental Revolving Facility, (A) the maturity date of
such Incremental Revolving Facility shall be no earlier than the Maturity Date
of the Revolving Credit Facility, (B) such Incremental Revolving Facility shall
require no scheduled amortization or mandatory commitment reduction prior to the
Maturity Date of the Revolving Credit Facility, (C) the Incremental Revolving
Facility shall be on substantially the same terms and pursuant to substantially
the same documentation applicable to the Revolving Credit Facility, and
(D) borrowings and repayments under the Incremental Revolving Facility shall be
made on a pro rata basis with the Revolving Credit Facility;

(viii) the interest rate margins, prepayment premiums, call protection, the
maturity date of any Incremental Term Loans (subject to clause (v) above) and
(subject to clauses (v) and (vii) above, as appropriate) amortization schedule
applicable to any Incremental Term Loans or Incremental Revolving Facilities
shall be determined by the Borrower and the lenders thereunder;

(ix) (i) any Incremental Term A Loans (other than an Asset Sale Bridge
Facility), for purposes of mandatory prepayments, shall be treated no more
favorably than the SecondThird Amendment Effective Date Term Loans constituting
Term A-4 Loans; Loans and (ii) with respect to Incremental Term A Loans
constituting an Asset Sale Bridge Facility, such Incremental Term A Loans shall
not be subject to mandatory prepayments set forth in Section 2.05(b)(i) or (ii),
except such Incremental Term A Loans may be mandatorily prepaid, on a
dollar-for-dollar basis, with the cash proceeds received from the applicable
Asset Sale Bridge Financed Divestitures prior to the application of such cash
proceeds to prepay any other Term Loans;

 

88



--------------------------------------------------------------------------------

(x) any Incremental Term B Loans, for purposes of mandatory prepayments, shall
be treated no more favorably than the SecondThird Amendment Effective Date Term
Loans constituting Term B-3 Loans;

(xi) any Incremental Term Loans or any Incremental Revolving Facility (other
than Refinancing Term Loans and Refinancing Revolving Commitments) shall be on
terms and pursuant to documentation to be determined and shall be subject to an
Intercreditor Agreement (if applicable); provided that, to the extent such terms
and documentation are not consistent with the Second Amendment Effective
DateTerm Loans then in existence or the Revolving Credit Facility, as the case
may be (except to the extent permitted by clauses (v), (vii), (viii), (ix) and
(x) above or that apply only after the Maturity Date of the Second Amendment
Effective Dateapplicable Term Loans or the Revolving Credit Facility, as the
case may be), they shall be reasonably satisfactory to the Administrative Agent
(it being understood that any terms and conditions that are more restrictive
than the terms applicable to the Second Amendment Effective DateTerm Loans or
the Revolving Credit Facility shall be deemed reasonably satisfactory to the
Administrative Agent so long as the Lenders under the Second Amendment Effective
Dateapplicable Term Loans or the Revolving Credit Facility receive the benefit
of such terms or conditions through the addition to this Agreement (which shall
not require the consent of any existing Lenders)); provided, further, that, in
the case of any Refinancing Term Loans and Refinancing Revolving Commitments,
(A) the terms and conditions of such Incremental Term Loans and Incremental
Revolving Facility (excluding pricing, call protection and optional prepayment
or redemption terms) reflect market terms on the date of incurrence as
reasonably determined by the Borrower, (B) such Incremental Term Loans or
Incremental Revolving Facility shall be subject to an Intercreditor Agreement
(if applicable) and (C) such Incremental Term Loans or Incremental Revolving
Facility shall not contain covenants (including financial maintenance
covenants), taken as a whole, that are materially tighter than (or in addition
to) those contained in this Agreement (except for covenants applicable only to
the period after the Maturity Date of the Second Amendment Effective Date Loans
constituting Term Bapplicable Term Loans); and

(xii) each Incremental Facility shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than (A) $25,000,000 in
the case of any Incremental Term Loans or Incremental Term Loan Increases or (B)
$10,000,000 in the case of any Incremental Revolving Facilities or Incremental
Revolving Commitments; provided that such amount may be less than the applicable
minimum amount if such amount represents all the remaining availability
hereunder as set forth above.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans,
Incremental Term Loan Increases, Incremental Revolving Facilities and/or
Incremental Revolving Commitments. Any additional bank, financial institution,
existing Lender or other Person that elects to provide the applicable
Incremental Facility shall be an Eligible Assignee that is reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Nexstar Media, the Borrower, such Additional Lender and the Administrative
Agent. Each Incremental Facility Amendment shall include a supplement to the
Facilities Schedule. No Incremental Facility Amendment shall require the consent
of any Lenders other than the Additional Lenders with respect to such
Incremental Facility Amendment. Commitments in respect of any Incremental
Facilities shall become Commitments under this Agreement. An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.14. The proceeds of any Incremental Term Loans and Incremental Term
Loan Increases will be used only for general corporate purposes (including
Permitted Acquisitions). Upon each increase in the Aggregate Commitments
pursuant to this Section, each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Incremental Revolving Commitment
(each, a “Incremental Revolving Lender”) in respect of such increase, and each
such Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including

 

89



--------------------------------------------------------------------------------

each such Incremental Revolving Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Commitment. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s relevant tranche of Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such tranche of
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans (as defined below) shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they were converted, and
any Extended Revolving Credit Commitments (as defined below) shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) [Reserved], (ii) except as to interest rates, fees and
final maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an extension with respect to such Revolving Credit
Commitment (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that (A) subject to the
provisions of Sections 2.03(l) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Credit Commitments with a longer maturity date,
all Swing Line Loans and Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Applicable Revolving Credit Percentages (and except as provided in
Sections 2.03(l) and 2.04(g), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (1) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (2) repayments required upon
the maturity date of the non-extending Revolving Credit Commitments) and (B) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different maturity dates, (iii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined between the
Borrower and the applicable Lenders and set forth in the relevant Extension
Offer), the Term Loans of any Term Lender that agrees to an extension with
respect to such Term Loans (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer until the maturity of such Term
Loans, (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the then latest Maturity Date of any Term Loans under the tranche
of Term Loans extended thereby and the amortization schedule of the Extended
Term Loans (prior to the Maturity Date of the Term Loans extended thereby) may
not be increased compared to the amortization schedule of the Term Loans
extended thereby pursuant to Section 2.07(a), (v) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans

 

90



--------------------------------------------------------------------------------

(calculated on the face amount thereof) or Revolving Credit Commitments, as the
case may be, in respect of which Term Lenders or Revolving Credit Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Credit Loans, as the
case may be, of such Term Lenders or Revolving Credit Lenders, as the case may
be, shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Term Lenders or Revolving Credit Lenders, as the case may be, have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower, (x) the
Minimum Tranche Amount shall be satisfied unless waived by the Administrative
Agent and (xi) an extension comparable to each such Extension has been
consummated (or will be concurrently consummated) with respect to the Loans of
the same Class under each of the other Group Credit Agreements.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
subsection, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
(A) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (B) no tranche of Extended Term Loans shall be in an amount of
less than $20,000,000 (or, if less, the then aggregate outstanding amount of the
Term Loans) (the “Minimum Tranche Amount”), unless such Minimum Tranche Amount
is waived by the Administrative Agent. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this subsection (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer). No provision of this
Agreement (including, without limitation, Sections 2.05, 2.12, 2.13 and 10.01)
or any other Loan Document, shall operate to prohibit any such Extension or any
other transaction contemplated by this Section 2.15.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans and/or Revolving Credit
Commitments (or a portion thereof). Each Lender may, but is not obligated to,
extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments. With respect to any Extension of the Revolving Credit
Commitments, if the consent of (i) an L/C Issuer is not obtained, such L/C
Issuer’s commitment to issue Letters of Credit in accordance with Section 2.03
shall terminate on the Maturity Date for the Revolving Credit Facility and
(ii) the Swing Line Lender is not obtained, the Swing Line Lender’s commitment
to extend Swing Line Loans in accordance with Section 2.04 shall terminate on
the Maturity Date for the Revolving Credit Facility. All Extended Term Loans,
all Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower,
including a supplement to the Facilities Schedule, as may be necessary in order
to establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this subsection. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent and the
Collateral Agent are hereby directed to amend) any Mortgage that has a maturity
date prior to the then latest maturity date so that such maturity date is
extended to the then latest maturity date (or such later date as may be advised
by local counsel to the Administrative Agent or Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

 

91



--------------------------------------------------------------------------------

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Majority Lenders,” “Required
Revolving Credit Lenders,” “Required Term Lenders” of an applicable Class,
“Required Revolving Credit and Term A Lenders” and Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any applicable L/C Issuer or Swing Line Lender
hereunder; third, at the request of the Administrative Agent or the relevant L/C
Issuer or Swing Line Lender, to Cash Collateralize the L/C Issuer’s or Swing
Line Lender’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.17; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, (B) Cash Collateralize any L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17 and (C) Cash
Collateralize the Swing Line Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Swing Line Loans under this
Agreement, in accordance with Section 2.17; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

92



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.17.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the applicable
L/C Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or the Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be re-allocated among the non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 10.25, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and each relevant L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Credit Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Credit Lenders in accordance with their Applicable Revolving Credit
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Revolving Credit Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from a Defaulting Lender to a Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the relevant L/C Issuer, if (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing or (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding unless the Borrower has entered
into arrangements reasonably satisfactory to the relevant L/C Issuer to Cash
Collateralize the Outstanding Amount of such L/C Obligations or backstop such
Letter of Credit in accordance with Section 2.03(a)(ii), the Borrower shall
(A) in the case of clause (i) above, immediately Cash Collateralize the amount
of the unreimbursed drawing of such Letter of Credit resulting in such L/C
Borrowing

 

93



--------------------------------------------------------------------------------

and (B) in the case of clause (ii) above, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. If the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), the Borrower
shall (subject to the request or consent of the Majority Lenders as provided in
Section 8.02), immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. In addition, if the Administrative Agent notifies the Borrower
at any time that the Outstanding Amount of all L/C Obligations at such time
exceeds 105% of the Letter of Credit Sublimit then in effect, then within two
Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
At any time that there shall exist a Defaulting Lender, promptly upon the
request of the Administrative Agent, an L/C Issuer or the Swing Line Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the relevant L/C Issuer.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in a Cash Collateral
Account. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Section 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent, the L/C Issuers and the Swing Line
Lender that there exists excess Cash Collateral; provided, however, (A) Cash
Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of any Default (and following application as provided in
this Section 2.17 may otherwise be applied in accordance with Section 8.04), (B)
any such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (C) the Person providing Cash Collateral and the L/C Issuers
or the Swing Line Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations. To the extent that the amount of any Cash Collateral
exceeds the aggregate amount of Fronting Exposure or other obligations giving
rise thereto plus costs incidental thereto, and so long as no Default or Event
of Default has occurred and is continuing, the excess shall be refunded to the
Person that provided such Cash Collateral.

 

94



--------------------------------------------------------------------------------

2.18 Permitted Debt Exchanges of Term B Loans.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders with outstanding Term Loans of
a particular Class constituting Term B Loans (other than, with respect to any
Permitted Debt Exchange Offer that constitutes an offering of securities, any
Lender that, if requested by the Borrower, is unable to certify that it is (i) a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act), (ii) an institutional “accredited investor” (as defined in Rule 501 under
the Securities Act) or (iii) not a “U.S. person” (as defined in Rule 902 under
the Securities Act)), the Borrower may from time to time consummate one or more
exchanges of such Term Loans for Indebtedness (in the form of senior secured,
senior unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders of each applicable Class based on their respective aggregate
principal amounts of outstanding Term Loans under each such Class (other than,
with respect to any Permitted Debt Exchange Offer that constitutes an offering
of securities, any Lender that, if requested by the Borrower, is unable to
certify that it is (i) a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act), (ii) an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act) or not a “U.S. person” (as defined
in Rule 902 under the Securities Act));

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred in
connection with such Permitted Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest Maturity Date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);

(iv) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the latest Maturity Date for
the Class or Classes of Term Loans being exchanged and such Permitted Debt
Exchange Notes shall not participate in mandatory prepayments on a greater than
pro rata basis with the Term Loans (other than in the form of customary change
of control offers or any “AHYDO” catchup payments), provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v) no Restricted Subsidiary of a Loan Party or any Consolidated Group Entity is
a guarantor or borrower with respect to such Indebtedness unless such Restricted
Subsidiary or Consolidated Group Entity is or substantially concurrently with
the closing of such Permitted Debt Exchange becomes a Loan Party;

 

95



--------------------------------------------------------------------------------

(vi) if such Permitted Debt Exchange Notes are secured, such Permitted Debt
Exchange Notes are secured on a pari passu basis or junior priority basis to the
Obligations and (A) such Permitted Debt Exchange Notes are not secured by any
assets not securing the Obligations unless such assets substantially
concurrently secure the Obligations and (B) the beneficiaries thereof (or an
agent on their behalf) shall have entered into an Intercreditor Agreement with
the Collateral Agent;

(vii) the terms and conditions of such Permitted Debt Exchange Notes (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Maturity Date of the Class or
Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided that if such Permitted Debt
Exchange Notes contain any financial maintenance covenants, such covenants shall
not be more restrictive than (or in addition to) those contained in this
Agreement (unless such covenants are also added for the benefit of the Lenders
under this Agreement, in which case any requirement to so comply shall not
require the consent of any Lender or Agent hereunder);

(viii) all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), and, if not added to the principal amount of the
Permitted Debt Exchange Notes, accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent;

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Borrower; and

(xii) notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Term Loans exchanged pursuant to any
Permitted Debt Exchange Offer.

 

96



--------------------------------------------------------------------------------

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.18, such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Borrower may at its election specify
(A) as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered and/or (B) as a condition (a
“Maximum Tender Condition”) to consummating any such Permitted Debt Exchange
that no more than a maximum amount (to be determined and specified in the
relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes will be accepted for exchange. No
provision of this Agreement (including, without limitation, Sections 2.05, 2.12,
2.13 and 10.01) or any other Loan Document, shall operate to prohibit any such
Permitted Debt Exchange or any other transaction contemplated by this
Section 2.18.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.18; provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five (5) Business Days following the date on
which the Permitted Debt Exchange Offer is made. The Borrower shall provide the
final results of such Permitted Debt Exchange to the Administrative Agent no
later than three (3) Business Days prior to the proposed date of effectiveness
for such Permitted Debt Exchange (or such shorter period agreed to by the
Administrative Agent in its sole discretion) and the Administrative Agent shall
be entitled to conclusively rely on such results.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

(e) Upon completion of a Permitted Debt Exchange, the Group Revolving Credit
Commitments and/or the Group Second Amendment Effective Date Loans that are Term
B Loans may be reallocated among the Group Lenders of the same Class to maintain
Group Facilities Ratable Status.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party or
any Subsidiary of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws.
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, a Loan Party or any Subsidiary of a
Loan Party, then the Administrative Agent, such Loan Party or such Subsidiary of
a Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) [Reserved]

(iii) If any Loan Party, any Subsidiary of a Loan Party or the Administrative
Agent shall be required by any applicable Laws (including the Code) to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes from any payment by or on account of any Obligation of a Loan
Party,

 

97



--------------------------------------------------------------------------------

then (A) such Loan Party, such Subsidiary of a Loan Party or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party, such
Subsidiary of a Loan Party or the Administrative Agent, to the extent required
by such Laws, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party or the applicable Subsidiary
of a Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties and their Subsidiaries. Without
limiting the provisions of subsection (a) above, the Loan Parties and the
Subsidiaries of the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Without duplication of their obligations under Section 3.01(a) or (b), each
of the Loan Parties and the Subsidiaries of the Loan Parties shall, and does
hereby, jointly and severally, indemnify each Recipient, and shall make payment
in respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party or any Subsidiary of a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties and their Subsidiaries to do so), (B) the
Administrative Agent, the Loan Parties and the Subsidiaries of the Loan Parties,
as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (C) the Administrative Agent, the Loan Parties, and the
Subsidiaries of the Loan Parties, as applicable, against any Excluded Taxes
attributable to such Lender or such L/C Issuer, in each case, that are payable
or paid by the Administrative Agent, a Loan Party or a Subsidiary of a Loan
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

98



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and to the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections (ii)(A), (ii)(B) and (ii)(D) of this Section 3.01(e))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor forms) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (or any successor forms) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI (or any successor forms);

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W 8BEN or W-8BEN-E (or any
successor forms); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

99



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subclause (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party or any Subsidiary of a
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Party or such Subsidiary of a Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party or such Subsidiary of a Loan Party under this Section 3.01
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party or such Subsidiary of a
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party or such Subsidiary of a Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Loan Party or any Subsidiary of a Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party, any Subsidiary of a Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Secured Obligations.

 

100



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender (in each case with respect to clause (a),
(b) or (c) above, “Impacted Loans”). Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Majority
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Majority Lenders have made the
determination described in clauses (a), (b) or (c) of this section, the
Administrative Agent, in consultation with the Borrower and the Majority
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a), (b) or (c) of the first
sentence of this section or (2) the Administrative Agent or the Majority Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans.

 

101



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Majority Lenders notify
the Administrative Agent (with, in the case of the Majority Lenders, a copy to
Borrower) that the Borrower or Majority Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)) or any L/C Issuer; (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its

 

102



--------------------------------------------------------------------------------

obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

103



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender or take any other actions
in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make Loans, and the obligation of the L/C Issuers to issue Letters of Credit, on
the Closing Date, is subject at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions on or before such date:

(a) Credit Documents. The Administrative Agent’s receipt of the following, each
of which shall be originals or facsimiles (followed promptly by originals after
the Closing Date) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement;

 

104



--------------------------------------------------------------------------------

(ii) a Note or Notes duly executed by the Borrower in favor of each Lender
requesting a Note at least three Business Days in advance of the Closing Date;

(iii) executed counterparts of the Intercreditor Agreement Among Group Lenders;

(iv) the Security Agreement and each other Security Document set forth on
Schedule 4.01A required to be executed on the Closing Date as indicated on such
Schedule, duly executed by each Loan Party party thereto, together with (except
as provided in such Security Documents or except to the extent that the Security
Documents provide that such documents shall be delivered to other Persons as set
forth therein):

(A) certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank;

(B) evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and Collateral Agent; and

(C) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
and Collateral Agent have been named as loss payee and additional insured under
each United States insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;

provided that if the requirements hereof (other than (a) the execution of each
Security Document set forth on Schedule 4.01A required to be executed on the
Closing Date as indicated on such schedule by each Loan Party party thereto,
(b) the pledge and perfection of security interests in the Equity Interests of
(i) the Borrower and (ii) each direct Wholly-Owned Subsidiary of the Borrower
that is organized in the United States and constitutes a Material Subsidiary and
(c) delivery of Uniform Commercial Code financing statements with respect to
perfection of security interests in the assets of the Loan Parties that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code) are not satisfied as of the Closing Date after the Borrower’s use of
commercially reasonable efforts without undue burden or expense to do so, the
satisfaction of such requirements shall not be a condition to the occurrence of
the Closing Date (but shall be required to be satisfied as promptly as
practicable after the Closing Date and in any event within the period specified
therefor in Section 6.11);

(v) (i) a copy of the Organization Documents, including all amendments thereto,
of the Loan Parties, certified, if applicable, as of a recent date by the
Secretary of State or other competent authority of the state of its
organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
Law (where relevant) of the Loan Parties as of a recent date from the Closing
Date, from such Secretary of State, similar Governmental Authority or other
competent authority and (ii) a certificate of the Secretary or Assistant
Secretary or comparable officer under applicable Law or director of the
applicable Loan Parties dated the Closing Date and certifying (where
relevant) (A) that attached thereto is a true and complete copy of the
Organization Documents of the Loan Parties as in effect on the Closing Date,
(B) that attached thereto is a true and complete copy of resolutions duly

 

105



--------------------------------------------------------------------------------

adopted by the board of directors (or equivalent governing body) of the Loan
Parties authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the Organization Documents of the Loan Parties
have not been amended since the date of the last amendment shown on such
certificate and (D) as to (if applicable) the incumbency and specimen signature
of each officer executing any Loan Document on behalf of the Loan Parties and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or comparable officer under applicable Law
executing the certificate pursuant to clause (ii) above;

(vi) (i) a customary opinion of Kirkland & Ellis LLP, counsel for the Borrower
and the other Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent, (ii) [Reserved] and (iii) a customary opinion of Wiley
Rein, LLP, special FCC counsel for the Borrower and the other Loan Parties in
form and substance reasonably satisfactory to the Administrative Agent; a
certificate signed by a Responsible Officer of Nexstar Media certifying that, to
the knowledge of Nexstar Media, the conditions set forth in Sections 4.01(e) and
(f) have been satisfied; the Solvency Certificate signed by the chief financial
officer of Nexstar Media; and a funding indemnity letter with respect to
Borrowings of Revolving Credit Loans and Term A Loans on the Closing Date.

(b) USA PATRIOT Act. The Administrative Agent and the Arrangers shall have
received all documentation and other information about the Borrower and the
Guarantors at least three Business Days prior to the Closing Date as has been
reasonably requested in writing at least ten days prior to the Closing Date by
the Administrative Agent or the Arrangers that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Act.

(c) Acquisition. The Acquisition shall have been consummated, or substantially
simultaneously with the borrowing of the Closing Date Term Loans (as defined in
the Original Credit Agreement), shall be consummated, in all material respects
in accordance with the terms of the Merger Agreement, without giving effect to
any amendments, consents or waivers by Nexstar Media or Merger Sub that are
materially adverse to the Initial Lenders, the Arrangers or the Co-Managers,
without the prior written consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned); it being understood that (a) any
reduction in the purchase price of, or consideration for, the Acquisition is not
material or adverse to the interests of the Initial Lenders, the Arrangers or
the Co-Managers, so long as such reduction in cash consideration shall be
applied to reduce the amounts of the Group Closing Date Term Loans (as defined
in the Original Credit Agreement) and the Bridge Loans (as defined in the
Commitment Letter) on a pro rata basis and (b) any amendment to the definition
of “Media General Material Adverse Effect” is materially adverse to the interest
of the Initial Lenders, the Arrangers or the Co-Managers.

(d) Refinancing. The Required Refinancing shall have occurred substantially
concurrent with the closing of the Acquisition.

(e) No Media General Material Adverse Effect. Since January 27, 2016, there
shall not have been any event, circumstance, change, effect, development,
condition or occurrence that, individually or in the aggregate, would be
reasonably likely to have a Media General Material Adverse Effect.

(f) Representations. (i) The Specified Acquisition Agreement Representations
shall be true and correct in all material respects on and as of the Closing Date
and (ii) the Specified Representations shall be true and correct in all material
respects on and as of the Closing Date; provided that, in each case, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date.

 

106



--------------------------------------------------------------------------------

(g) Financial Information.

(i) The Arrangers shall have received (A) audited consolidated balance sheets of
Nexstar Media and Media General and related statements of income, changes in
equity and cash flows of Nexstar Media and Media General for the fiscal year
ended December 31, 2015 and (B) unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Nexstar Media
and Media General for each of the first three subsequent fiscal quarters after
December 31, 2015 and ended at least 45 days before the Closing Date; provided
that the filing of financial statements on form 10-K and form 10-Q within such
periods by Nexstar Media and Media General will satisfy the requirements in this
clause (i).

(ii) The Arrangers shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of Nexstar Media as of
and for the period ended on June 30, 2016 prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).

(h) Fees, Etc. Concurrently with the funding of the Loans, the Administrative
Agent shall have received evidence of payment of all fees required to be paid on
the Closing Date pursuant to the Fee Letter and reasonable and documented
out-of-pocket costs and expenses (including, without limitation, legal fees and
expenses) that have been invoiced at least three Business Days before the
Closing Date (which amounts may be offset against the proceeds of the Loans).

(i) Request for Credit Extension. The Administrative Agent and, if applicable,
an L/C Issuer or the Swing Line Lender shall have received a Loan Notice or
Letter of Credit Application, as applicable, relating to the initial Credit
Extension.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Initial Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to an Initial Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

4.02 Conditions to Subsequent Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than (x) a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans, (y) a Credit Extension of Incremental Term Loans in
connection with a Limited Condition Acquisition and (z) the Post-Closing
Increases) is subject to satisfaction or waiver of the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all respects or, in the case of such representations and warranties
which are not otherwise subject to a materiality qualification in accordance
with its terms, shall be true and correct in all material respects, in each case
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects (or in the case of such
representations and warranties which are not otherwise subject to a materiality
qualification in accordance with its terms, in all material respects) as of such
earlier date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

107



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than (x) a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans and (y) a Credit Extension of Incremental Term Loans in accordance with a
Limited Condition Acquisition) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Holding Company (solely to the extent applicable to it) and the Borrower
represent and warrant to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Holding
Company and each Covenant Entity (a) is a Person duly incorporated, organized or
formed, and validly existing (to the extent applicable in the relevant
jurisdiction), and in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, in the case of any Covenant Entity that
is not the Borrower, where the failure of such Covenant Entity to be in good
standing could not reasonably be expected to have a Material Adverse Effect,
(b) has all requisite power and authority to (i) own or lease its assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) (to the extent applicable
in the relevant jurisdiction) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, (d) is in compliance with all Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (b)(i), (c), (d)
or (e), to the extent that failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Holding Company and each Covenant Entity of each Loan Document to which
such Person is a party, and the consummation of the Transactions, are within
such Person’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than the creation of any Lien under the Loan
Documents), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Holding Company or any Covenant Entity of this Agreement or any
other Loan Document, (b) as of the Closing Date, the grant by any Holding
Company or any Covenant Entity of the Liens granted by it pursuant to the
Security Documents, (c) as of the Closing Date, the perfection or maintenance of
the Liens created under the Security Documents (including the priority thereof),
or (d) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Security Documents, except, in each case above, for (i) filings necessary
to perfect the Liens on the Collateral granted by any Holding Company or the
Covenant Entities in favor of the Secured Parties from and after the Closing
Date, (ii) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect, (iii) the filing of certain of the Loan Documents with the FCC
after the Closing Date, (iv) any necessary prior approval of the FCC and
(v) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

108



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document to
which any Holding Company or any Covenant Entity is a party, when delivered
hereunder, will have been, duly executed and delivered by such Person that is
party thereto. This Agreement constitutes, and each other Loan Document to which
any Holding Company or any Covenant Entity is a party when so delivered will
constitute, a legal, valid and binding obligation of such Person, enforceable
against each such Person that is party thereto in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP,
except as otherwise expressly noted therein and (ii) fairly present in all
material respects the financial condition of Consolidated Group Entities as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP, except in the case of clauses (i) and (ii), as
disclosed to the Administrative Agent prior to the Closing Date.

(b) The unaudited consolidated balance sheets of Nexstar Media dated June 30,
2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP, and (ii) fairly present in all
material respects the financial condition of Nexstar Media as of the date
thereof and its results of operations for the period covered thereby (subject to
year-end audit adjustments and the absence of footnotes), except, in the case of
clauses (i) and (ii), as disclosed to the Administrative Agent prior to the
Closing Date.

(c) The unaudited pro forma debt capitalization of the Consolidated Group
Entities as at June 30, 2016, and the unaudited pro forma consolidated statement
of income of the Consolidated Group Entities for the 12-month period ending on
June 30, 2016 (together with the pro forma debt capitalization, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent and the Arrangers, have been prepared giving effect (as if
such events had occurred on such date or at the beginning of such periods, as
the case may be) to the Transactions. The Pro Forma Financial Statements have
been prepared in good faith, based on assumptions believed by Nexstar Media to
be reasonable as of the date of delivery thereof, and present fairly in all
material respects on a Pro Forma Basis the estimated financial position of the
Consolidated Group Entities as at June 30, 2016 and their estimated results of
operations for the periods covered thereby, assuming that the events specified
in the preceding sentence had actually occurred at such date or at the beginning
of the periods covered thereby.

(d) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. As of the Closing Date, except as set forth on Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Holding Company or any Covenant Entity, threatened or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Holding Company or any Covenant
Entity, or against any of their properties or revenues that either individually
or in the aggregate, if determined adversely, could reasonably be expected to
have a Material Adverse Effect.

5.07 Ownership of Property; Liens.

(a) Each of the Holding Companies and the Covenant Entities has good and valid
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all property necessary in the ordinary conduct of
its business, free and clear of all Liens except for minor defects in title that
do not materially impair its ability to conduct its business or to utilize such
assets for their intended purposes and Liens permitted under the Loan Documents
and except, in each case, where the failure to have such title or other interest
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. This representation shall not apply to IP Rights, which
are the subject of Section 5.14.

 

109



--------------------------------------------------------------------------------

(b) All Material Real Properties of the Covenant Entities as of the Closing Date
are listed on Schedule 5.07. The list on Schedule 5.07 is a true, accurate and
complete list of all such Material Real Property as of the Closing Date. None of
the Holding Companies own any Material Real Property.

5.08 Environmental Compliance. Except as disclosed on Schedule 5.08:

(a) With respect to properties currently owned or operated by any Holding
Company or any Covenant Entity, or to the knowledge of any Holding Company or
any Covenant Entity, any property formerly owned or operated by any Holding
Company or any Covenant Entity, no such property is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list;

(b) to the knowledge of any Holding Company or any Covenant Entity, (A) there
are no and have never been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Holding Company or any Covenant Entity or on
any property formerly owned or operated by any Holding Company or any Covenant
Entity and (B) there is no friable asbestos or asbestos-containing material on
any property currently owned or operated by any Holding Company or any Covenant
Entity; and

(c) Hazardous Materials have not been released, discharged or disposed of by any
Holding Company or any Covenant Entity on any property currently or to the
knowledge of any Holding Company or any Covenant Entity formerly owned or
operated by any Holding Company or any Covenant Entity in excess of the
applicable legal limit;

in each case of clauses (a), (b) and (c) above, other than such matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(d) (i) Neither any Holding Company nor any Covenant Entity is undertaking, nor
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or to
the knowledge of any Holding Company or any Covenant Entity formerly owned or
operated by any Covenant Entity have been disposed of in a manner not reasonably
expected to result in material liability to any Holding Company or any Covenant
Entity, in each case of clauses (i) and (ii) above, other than such matters
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

5.09 Taxes. Each of the Holding Companies and the Covenant Entities has timely
filed all federal, provincial, state, municipal, foreign and other tax returns
and reports required to be filed, and has timely paid all federal, provincial,
state, municipal, foreign and other Taxes, assessments, fees and other
governmental charges levied or imposed upon it or its properties, income or
assets or otherwise due and payable (including in its capacity as a withholding
agent), except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and, except for failures to file or pay as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. There are no Tax audits, deficiencies,
assessments or other claims with respect to any Holding Company or any Covenant
Entity that could, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

5.10 ERISA Compliance.

(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state laws.

 

110



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of any Holding Company or any
Covenant Entity, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) no ERISA Event has occurred, and neither any Holding Company, any
Covenant Entity nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each of the Holding
Companies, the Covenant Entities, and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) neither any Holding
Company, any Covenant Entity nor any ERISA Affiliate has incurred or reasonably
expects to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 et seq. or 4243 of ERISA with respect to a Multiemployer Plan;
(iv) neither any Holding Company, any Covenant Entity nor any ERISA Affiliate
has engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the PBGC, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan.

5.11 Subsidiaries; Equity Interests; Variable Interest Entities. As of the
Closing Date, neither any Holding Company nor any Covenant Entity has any
Subsidiaries or Variable Interest Entities other than those specifically
disclosed in Part (a) of Schedule 5.11, and all of the outstanding Equity
Interests in each Holding Company (other than Nexstar Media), each Covenant
Entity and their respective Subsidiaries have been validly issued, are fully
paid and nonassessable, and such Equity Interests of the Covenant Entities and
their Subsidiaries (and, to the knowledge of the Borrower, the Equity Interests
of the Variable Interest Entities) are owned by the Person(s) set forth in Part
(a) of Schedule 5.11, in each case in the amounts specified in Part (a) of
Schedule 5.11 free and clear of all Liens except (i) those created under the
Security Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Closing Date, Part (b) of Schedule 5.11 is a complete
and accurate list of (x) all Holding Companies and all Covenant Entities and
their Subsidiaries and all Variable Interest Entities and (y) with respect to
the Variable Interest Entities, limited to the knowledge of the Borrower, the
jurisdiction of each such Person’s incorporation, the address of its principal
place of business and its U.S. taxpayer identification number.

5.12 Margin Regulations; Investment Company Act.

(a) Neither any Holding Company nor any Covenant Entity is engaged nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for any purpose that violates Regulation U or Regulation X
of the FRB.

(b) Neither any Holding Company nor any Covenant Entity is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.13 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Holding Company, any Covenant
Entity or any other Consolidated Group Entity (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature and with respect to any information regarding Media
General provided on or prior to the Closing Date, to the knowledge of Nexstar
Media) to any Agent, any Arranger or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), when taken as a whole,
contains when furnished any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation, it
being understood that such projections may vary from actual results and that
such variances may be material.

 

111



--------------------------------------------------------------------------------

5.14 Intellectual Property; Licenses, Etc. Each Covenant Entity owns, licenses
or possesses the legal right to use, all of the trademarks, service marks, trade
names, copyrights, domain names, patents, patent rights, franchises, technology,
software, know how, database rights, design rights, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of its business as currently conducted, except where
the failure to own or have a license or other right to use such assets could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the knowledge of the Borrower, no such IP Rights infringe
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any such IP Rights, is pending
or, to the knowledge of the Borrower, threatened against any Covenant Entity in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.15 Solvency. On the Closing Date, after giving effect to the Transactions the
Consolidated Group Entities are Solvent.

5.16 Security Documents. The Security Documents are effective to create for the
benefit of the Secured Parties legal, valid and enforceable Liens on, and
security interests in, the Collateral and, (a) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Laws (which filings or recordings shall be made to the extent
required by any Security Document) and (b) upon the taking of possession or
control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected Liens on (to the extent that perfection can be achieved under
applicable Law by making such filings or recordings or taking such possession or
control), and security interests in, all right, title and interest of the Loan
Parties in the Collateral, in each case subject to no Liens other than the
applicable Liens permitted under the Loan Documents.

5.17 Use of Proceeds. The proceeds of the Revolving Credit Loans shall be used
to finance general corporate and working capital purposes of the Covenant
Entities and to the extent permitted by the terms of this Agreement, any
Unrestricted Subsidiaries (including, to the extent permitted hereunder,
Investments, Sharing Arrangements, Capital Expenditures and Restricted
Payments); provided, that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document. The
proceeds of the Term Loans and Incremental Term Loans shall be used for the
purposes set forth on the Facilities Schedule.

5.18 Insurance. The properties of the Covenant Entities are insured with
financially sound and reputable insurance companies not Affiliates of any of the
Consolidated Group Entities, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Person operates.

5.19 Labor Matters. There are no strikes, walkouts, work stoppages or other
material labor disputes pending or, to the knowledge of any Holding Company or
the Borrower, threatened against any Holding Company or any of the Covenant
Entities, except for those as could not, individually or in the aggregate for
the Covenant Entities, reasonably be expected to result in a Material Adverse
Effect.

5.20 OFAC; Anti-Money Laundering and Economic Sanctions Laws.

(a) None of any Holding Company or any Covenant Entity, and, to the knowledge of
senior management of any Holding Company or any Covenant Entity, no Variable
Interest Entity of Nexstar Media, or any respective officers or directors of any
Holding Company, any Covenant Entity or any Variable Interest Entity of Nexstar
Media, (i) is currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five years) engaged in any transaction with any Person who is now or
was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, any Agent, any L/C Issuer or the Swing Line Lender) of
Sanctions.

 

112



--------------------------------------------------------------------------------

(b) None of any Holding Company or any Covenant Entity and, to the knowledge of
senior management of any Holding Company or any Covenant Entity, none of the
respective officers or directors of any Holding Company, any Covenant Entity or
any Variable Interest Entity of Nexstar Media (i) has violated or is in
violation of any applicable Anti-Money Laundering Law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable Law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organization for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.

(c) No Consolidated Group Entity and, to the knowledge of senior management of
any Holding Company and any Covenant Entity, none of the respective officers or
directors of any Consolidated Group Entity that is acting or benefiting in any
capacity in connection with any Group Loans is an Embargoed Person.

(d) Except as otherwise authorized by OFAC, none of any Holding Company or any
Covenant Entity and, to the knowledge of senior management of any Holding
Company or any Covenant Entity, none of the respective officers, directors,
brokers or agents of any such Person that is acting or benefiting in any
capacity in connection with the Loans conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Embargoed Person.

(e) Each Consolidated Group Entity has conducted its business in compliance with
the United States Foreign Corrupt Practices Act of 1977, and to the extent
applicable to such Consolidated Group Entity, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions in all material
respects. Nexstar Media and its Subsidiaries have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

5.21 FCC Licenses.

(a) No Holding Company owns any Broadcast License. Schedule 5.21 accurately and
completely lists, as of the Closing Date, for each Station, all Broadcast
Licenses granted or assigned to the Covenant Entities, or under which the
Covenant Entities have the right to operate such Station. The Broadcast Licenses
listed in Schedule 5.21 with respect to any Station include all material
authorizations, licenses and permits issued by the FCC that are required or
necessary for the operation of such Station, and the conduct of the business of
the Covenant Entities with respect to such Station, as now conducted. On the
Closing Date, the Broadcast Licenses listed in Schedule 5.21 granted or assigned
to the Covenant Entities are validly issued and in full force and effect without
any material condition imposed by the FCC, except those applicable generally to
stations of the type, nature, class or location of the Stations in question, and
the Covenant Entities have fulfilled and performed in all material respects all
of their material obligations under the terms and conditions of such Broadcast
Licenses and the Communications Laws and have full power and authority to
operate material Broadcast Licenses.

(b) To the Borrower’s knowledge, Schedule 5.21 accurately and completely lists,
as of the Closing Date, for each Shared Services Party Station, all Broadcast
Licenses granted or assigned to a Variable Interest Entity of Nexstar Media that
is not an Immaterial VIE for such Shared Services Party Station, or under which
such Variable Interest Entity for such Shared Services Party Station has the
right to operate such Shared Services Party Station. To the Borrower’s
knowledge, the Broadcast Licenses listed in Schedule 5.21 with respect to any
Shared Services Party Station include all material authorizations, licenses and
permits issued by the FCC that are required or necessary for the operation of
such Shared Services Party Station, and the conduct of the business of such
Variable Interest Entity for such Shared Services Party Station with respect to
such Shared Services Party Station, as now conducted. To the Borrower’s
knowledge, on the Closing Date, the Broadcast Licenses listed in Schedule 5.21
are validly issued and in full force and effect without any condition imposed by
the FCC, except those applicable generally to stations of the type, nature,
class or location of the Shared Services Party Stations in question, and, to the
Borrower’s knowledge, each Variable Interest Entity for such Shared Services
Party Station has fulfilled and performed in all material respects all of its
obligations under the terms and conditions of such Broadcast Licenses and the
Communications

 

113



--------------------------------------------------------------------------------

Laws (including the timely, true, correct, and complete filing of all reports,
applications and other documents required to be filed by each Variable Interest
Entity with the FCC with respect to such Shared Services Party Stations) and has
full power and authority to operate thereunder, except in each case as would
not, individually or in the aggregate, reasonably be expected to have Material
Adverse Effect.

5.22 Sharing Agreements. All material Nexstar/VIE Agreements entered into
between Nexstar Media or any of its Subsidiaries with each Material VIE that are
effective on the Closing Date are listed on Schedule 5.22, and full and complete
copies thereof have been delivered to the Administrative Agent.

5.23 Channel Sharing Agreements. All material Channel Sharing Agreements entered
into (a) between any Covenant Entity or any Variable Interest Entity of Nexstar
Media and another Covenant Entity or Variable Interest Entity of Nexstar Media
and (b) between any Covenant Entity or Variable Interest Entity of Nexstar
Media, on the one hand, and any Person, on the other hand that are effective and
permitted to be disclosed by applicable law on the Closing Date are listed on
Schedule 5.23, and full and complete copies thereof have been delivered to the
Administrative Agent, unless the Incentive Auction Results Public Notice has not
been issued by the FCC as of the Closing Date.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as (1) any Lender shall have any Commitment hereunder, (2) any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied or (3) any Letter of Credit shall remain outstanding (unless Cash
Collateralized or otherwise backstopped on terms reasonably satisfactory to the
L/C Issuer), the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each applicable Covenant Entity
and/or, with respect to Section 6.11 and Section 6.14, each Loan Party, as
applicable, to:

6.01 Financial Statements. Deliver to the Administrative Agent for prompt
further distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of Nexstar Media (in
each case including each VIE Borrower) as at the end of such fiscal year and the
related consolidated statements of income or operations, shareholders’ or
members’ equity and cash flows for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” qualification (other than with respect to, or resulting from,
the regularly scheduled maturity of the Revolving Credit Commitments, the Term
Loans or other Indebtedness or any anticipated inability to satisfy the
Financial Covenant) or any qualification or exception as to the scope of such
audit and for the avoidance of doubt, excluding an “emphasis of matter”
paragraph, together with a customary management’s discussion and analysis of
financial information;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
commencing with the first such fiscal quarter ending after the Closing Date, a
consolidated balance sheet of Nexstar Media (in each case including each VIE
Borrower) as at the end of such fiscal quarter, and the related (i) consolidated
statements of income or operations and shareholders’ or members’ equity for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ or
members’ equity and cash flows of Nexstar Media and including the consolidated
financial results of all VIE Borrowers, in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes, together with a
customary management’s discussion and analysis of financial information;

 

114



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Excluded VIEs
(if any) from such consolidated financial statements; provided that no such
consolidating financial statements shall not be required pursuant to this clause
(c) if the Consolidated EBITDA and Total Assets of the Consolidated Group
Entities will not vary by more than 2.5% after eliminating the accounts of all
such Unrestricted Subsidiaries and Excluded VIEs;

(d) at such time as required by any other Group Credit Agreement or Group Loan
Document and to the extent not otherwise already delivered to the Administrative
Agent under this Agreement or in any role under another Group Credit Agreement
or Group Loan Document, documents, instruments, agreements, letters,
certificates and other information required to be delivered by any other Group
Borrower under any other Group Credit Agreement or Group Loan Document;
and[reserved]; and

(e) on or prior to March 31 of each year, to the extent requested on or prior to
the end of the prior fiscal year by at least three Revolving Credit Lenders in
writing to the Administrative Agent (with a copy to Nexstar Media), a copy of
the annual budget for the Consolidated Group Entities for the next fiscal year;

Notwithstanding the foregoing, the obligations in subsections (a) and (b) of
this Section 6.01 may be satisfied with respect to financial information of the
Consolidated Group Entities by furnishing Nexstar Media’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that such information is accompanied by
(A) consolidating information that explains in reasonable detail the differences
between the information relating to Nexstar Media on the one hand, and the
information relating to the other Consolidated Group Entities, on a standalone
basis, on the other hand (it being understood and agreed that the types and the
detail of consolidating information historically furnished by the Borrower
pursuant to the Existing Nexstar Credit Agreement when expanded to include all
of the Subsidiaries and Variable Interest Entities of Nexstar Media after the
Closing Date is satisfactory) and (B) the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) and Excluded VIEs (if any) from such
financial statements, and to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Nexstar Media and its Subsidiaries and Variable Interest Entities of Nexstar
Media may be required to restate historical financial statements as the result
of the implementation of changes in GAAP, or the respective interpretation
thereof, and that such restatements, solely as a result of such requirement to
restate, will not result in a Default or an Event of Default under the Loan
Documents.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
prompt distribution to each Lender (unless already delivered by the Group
Borrowers to the Administrative Agent in any role under another Group Credit
Agreement or Group Loan Document):

(a) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of
financial statements for the first full fiscal quarter ending after the Closing
Date), a duly completed Compliance Certificate signed by the chief executive
officer, president, chief financial officer, or vice president of the Borrower
(which delivery may be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes), including (i) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a prepayment under Section 2.05(b) of any Group Credit Agreement, (ii) a list
that identifies (A) each Immaterial Subsidiary as of the date of delivery of
such Compliance Certificate or a confirmation that there is no change in such
information since the later of the

 

115



--------------------------------------------------------------------------------

Closing Date or the date of the last such list and (B) each Immaterial VIE as of
the date of delivery of such Compliance Certificate or a confirmation that there
is no change in such information since the later of the Closing Date or the date
of the last such list, (iii) if during the last fiscal quarter covered by such
Compliance Certificate any Covenant Entity shall have made any Investment
pursuant to Section 7.03(n), any Restricted Payment pursuant to Section 7.09(j)
or any payment made pursuant to Section 7.06(a)(iii), a reasonably detailed
calculation (including all relevant financial information reasonably requested
by the Administrative Agent) of the Available Amount as of the end of such
fiscal quarter, (iv) if during the last fiscal quarter covered by such
Compliance Certificate, (A) the Borrower shall have made any Discounted
Voluntary Prepayment pursuant to Section 2.05(e) or (B) a Holding Company or the
Borrower shall have made an open market purchase of Term Loans constituting Term
B Loans pursuant to Section 10.06(f) and (v) such other information required by
the Compliance Certificate;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Nexstar
Media, any Covenant Entity or any Loan Party may file or be required to file
with the SEC or with any Governmental Authority that may be substituted therefor
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly after any reasonable request by the Administrative Agent, copies of
any detailed audit reports and final management letters submitted to the board
of directors (or the audit committee of the board of directors) of Nexstar
Media, any Covenant Entity or any Loan Party by independent accountants in
connection with the accounts or books of Nexstar Media, any Covenant Entity or
any Loan Party, or any audit of any of them;

(d) promptly after the receipt thereof, copies of any material requests or
material notices received by Nexstar Media, any Covenant Entity or any Loan
Party that could reasonably be expected to result in a Material Adverse Effect;

(e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a)
(commencing with the financial statements for fiscal year ended on December 31,
2017), a report showing in reasonable detail (i) any new Material Real Property
of the Loan Parties, (ii) any new registered Marks, Copyrights, and Patents of
the Loan Parties (as each is defined in the Security Documents), that, in each
case, are required by the Collateral and Guarantee Requirement to be pledged to
secure all or any portion of the Nexstar Secured Obligations, (iii) any new
Equity Interests of any JV Entity that are required by the Collateral and
Guarantee Requirement to be pledged to secure all or any portion of the Nexstar
Secured Obligations, (iv) any new investment property (unless no possessory
collateral in respect thereof is required to be delivered to the Collateral
Agent) and letter of credit rights that are required by the Collateral and
Guarantee Requirement to secure all or any portion of the Nexstar Secured
Obligations, (v) any new Restricted Subsidiary the Equity Interests of which are
required by the Collateral and Guarantee Requirement to be pledged to secure the
Nexstar Secured Obligations, and (vi) any new Restricted Subsidiary of (A) any
Loan Party that is required by the Collateral and Guarantee Requirement to
Guarantee the Nexstar Secured Obligations (B) any Material VIE the failure of
which to provide a Guarantee of the Nexstar Secured Obligations could result in
a breach of Section 8.01(n)(ii), in each case since the Closing Date and that
have not been previously disclosed in writing;

(f) promptly, such additional information regarding the Collateral or the
business, legal, financial or corporate affairs of any Consolidated Group
Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and

(g) (i) promptly following their submission with the FCC or any other Federal,
state or local Governmental Authority, copies of any and all periodic or special
reports filed by any Holding Company, any Covenant Entity or any Loan Party, if
such reports are publicly available and indicate a material adverse

 

116



--------------------------------------------------------------------------------

change in the business, operations or financial condition of the Consolidated
Group Entities taken as a whole (but only to the extent such reports are
publicly available); and (ii) if the Incentive Auction Results Public Notice has
not been issued by the FCC as of the Closing Date, promptly following release
thereof, all material Channel Sharing Agreements entered into (a) between any
Covenant Entity or any Variable Interest Entity of Nexstar Media and another
Covenant Entity or Variable Interest Entity of Nexstar Media and (b) between any
Covenant Entity or Variable Interest Entity of Nexstar Media, on the one hand,
and any Person, on the other hand.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (x) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (y) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request of the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding any provision in any Group Loan Document to
the contrary, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
or any other Consolidated Group Entity with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or another similar electronic system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Consolidated Group Entities, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information,” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Upon any Responsible Officer of a Covenant Entity obtaining actual
knowledge thereof, notify the Administrative Agent:

(a) promptly of the occurrence of any Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto;

(b) promptly of any litigation or governmental proceeding (including, without
limitation, pursuant to any applicable Environmental Laws) pending, or to the
knowledge of any Holding Company or any Covenant Entity, threatened in writing,
against any Holding Company or any Covenant Entity (i) that could reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect or (ii) which relates to this Agreement or any other
Loan Document;

 

117



--------------------------------------------------------------------------------

(c) promptly of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect; promptly of any material change in
accounting policies or financial reporting practices by any Consolidated Group
Entity, including, without limitation, any change in the methodology of
calculating or including the financial results of any Variable Interest Entity
of Nexstar Media and its Subsidiaries in the financial covenants of this
Agreement;

(d) promptly and in any event within five Business Days after the receipt by any
Holding Company, any Covenant Entity or any Loan Party from the FCC or any other
Governmental Authority, or the filing by any Holding Company, any Covenant
Entity or any Loan Party, as applicable, of, (i) any citation, notice of
violation or order to show cause issued by the FCC or any Governmental Authority
with respect to any Holding Company, any Covenant Entity or any Loan Party which
is available to such Person, in each case which could reasonably be expected to
have a Material Adverse Effect and (ii) a copy of any notice or application by
any Holding Company, any Covenant Entity or any Loan Party requesting authority
to or notifying the FCC of its intent to cease broadcasting on any full-power
broadcast station for any period in excess of ten days;

(e) promptly and in any event within five Business Days after the receipt by any
Holding Company, any Covenant Entity or any Loan Party or the occurrence of
(i) any complaint or other matter filed with or communicated to the FCC or other
Governmental Authority, of which such Person has knowledge which could
reasonably be expected to have a Material Adverse Effect and (ii) any lapse,
termination or relinquishment of any material Broadcast License or any other
material License held by any Covenant Entity or any Loan Party, or any denial by
the FCC or other Governmental Authority of any application to renew or extend
such material Broadcast License or such other material License for the usual
period thereof;

(f) promptly and in any event within five Business Days after the designation of
a Subsidiary of the Consolidated Group Entities as an Unrestricted Subsidiary,
or the designation of an Unrestricted Subsidiary as a Restricted Subsidiary of
the Consolidated Group Entities; and

(g) promptly after the occurrence of any other Material Adverse Effect, as
defined in each Group Credit Agreement, not otherwise described in this
Section 6.03 under this Agreement.

6.04 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses (including FCC
Licenses) and franchises necessary or desirable in the normal conduct of its
business, except in the case of clauses (a) (other than with respect to the
Borrower) and (b), (i) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.04 or Section 7.05.

6.05 Maintenance of Properties. Except if the failure to do so could not,
individually or in the aggregate for all Consolidated Group Entities, reasonably
be expected to have a Material Adverse Effect, (i) maintain, preserve and
protect all of its material tangible properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted; and (ii) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

6.06 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower) as are customarily carried under similar circumstances by such other
Persons. If any portion of any of the Mortgaged Properties is at any time
located in an area identified by the Federal Emergency Management Agency

 

118



--------------------------------------------------------------------------------

(or any successor agency) as a special flood hazard area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), then, to the
extent required by applicable Laws, the Borrower shall, or shall cause each
Covenant Entity to, (a) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (b) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

6.07 Compliance with Laws. Comply in all respects with the requirements of all
Laws and all orders, writs, injunctions, decrees and judgments applicable to it
or to its business or property (including, without limitation, Environmental
Laws, ERISA, all terms and conditions of all Broadcast Licenses and applicable
Communications Laws, applicable Sanctions, anti-corruption laws, Anti-Money
Laundering Laws, including the Act), except if the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.08 Books and Records. Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Consolidated Group Entities.

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.09 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower’s
expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 6.09, none of the Covenant Entities will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (a) that constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

6.10 Intentionally Omitted.

6.11 Covenant to Guarantee the Secured Obligations and Give Security. From and
after the Closing Date, subject to Section 6.14, at the Borrower’s expense, take
all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation, acquisition, designation or occurrence of any new direct
or indirect Subsidiary of a Loan Party (including, without limitation upon the
formation of any Subsidiary that is a Delaware Divided LLC), within 45 days
after such formation, acquisition, designation or occurrence (or such longer
period as the Administrative Agent may agree in its reasonable discretion):

(i) with respect to such Person that is required to become a Guarantor under the
Collateral and Guarantee Requirement, deliver to the Administrative Agent a
description of the Material Real Properties owned by such Person in detail
reasonably satisfactory to the Administrative Agent;

 

119



--------------------------------------------------------------------------------

(ii) with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent a duly executed guarantee substantially in the form of the Guaranty, as
appropriate (or supplement thereto), Mortgages, pledges, assignments, Security
Agreement Supplements and other security agreements and documents or joinders or
supplements thereto (including without limitation, with respect to Mortgages,
the documents listed in Section 6.11(c)), to the extent required by the
Collateral and Guarantee Requirement, the Security Documents or as otherwise
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Security Documents in effect on the Closing Date),
in each case granting Liens required by the Collateral and Guarantee
Requirement;

(iii) with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the Indebtedness held by such Person
and required to be pledged pursuant to the Security Documents, indorsed in blank
to the Collateral Agent;

(iv) with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent executed Security Agreement Supplements and deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) (limited,
in the case of Equity Interests of any Foreign Subsidiary or CFC Holdco, to 65%
of the issued and outstanding Equity Interests of each such Foreign Subsidiary
or CFC Holdco);

(v) with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent, take whatever action (including the recording of Mortgages, the filing of
financing statements and delivery of stock and membership interest certificates)
as may be necessary in the reasonable opinion of the Collateral Agent and
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and perfected Liens required by
the Collateral and Guarantee Requirement, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law); and

(vi) with respect to each such Person that is required to become a Guarantor
under the Collateral and Guarantee Requirement, deliver to the Administrative
Agent, (1) a copy of the Organization Documents, including all amendments
thereto, of each such Person, certified, if applicable, as of a recent date by
the Secretary of State or other competent authority of the state of its
respective organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
Laws (where relevant) of such Person as of a recent date from the date of
formation or acquisition, from such respective Secretary of State, similar
Governmental Authority or other competent authority and (2) a certificate of the
Secretary or Assistant Secretary or comparable officer under applicable Law or
director of each such Person dated the date of formation or acquisition and
certifying (where relevant) (A) that attached thereto is a true and complete
copy of the Organization Documents of each such Person as in effect on the date
of formation or acquisition, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of each such Person authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Organization
Documents of each such Person have not been amended since the date of the last
amendment shown on such certificate, (D) as to (if applicable) the incumbency
and specimen signature of each

 

120



--------------------------------------------------------------------------------

officer executing any Loan Document on behalf of each such Person and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or comparable officer under applicable Law
executing the certificate pursuant to clause (2) above and (E) such other
matters that are customarily included in a certificate of this nature in the
jurisdiction of its incorporation or organization.

(b) [Reserved]

(c) As to each Material Real Property of a Loan Party owned on the Closing Date
or acquired after the Closing Date (excluding any Material Real Property subject
to a Lien permitted by Section 7.01(i) or (o) of any Group Credit Agreement),
deliver to the Collateral Agent the following and otherwise satisfy the
applicable Collateral and Guarantee Requirement with respect to such Material
Real Property of a Loan Party within (x) 150 days after the Closing Date with
respect to the Material Real Properties owned or acquired by a Loan Party on the
Closing Date and (y) 60 days (or such longer period as the Collateral Agent may
agree in its sole discretion) of the acquisition of such Material Real Property
by any Loan Party with respect to Material Real Property acquired after the
Closing Date:

(i) one or more counterparts, as specified by the Collateral Agent, of a
Mortgage on such Material Real Property, for the benefit of the Secured Parties,
duly executed, acknowledged and delivered by the appropriate Loan Party;

(ii) evidence that counterparts of such Mortgage have been duly filed or
recorded in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on such Material Real Property for the benefit of the Secured
Parties, and that all applicable filing, documentary, stamp, intangible and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Collateral Agent;

(iii) a Mortgage Policy in form and substance reasonably acceptable to the
Collateral Agent and the Administrative Agent, and in an amount equal to the
value of such Material Real Property covered thereby;

(iv) unless waived by the Collateral Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey, for which
all necessary fees (where applicable) have been paid, and dated no more than 30
days before the date of such Mortgage or such earlier date as approved in
writing by the Collateral Agent, certified to the Collateral Agent and the
issuer of such Mortgage Policy in a manner satisfactory to the Collateral Agent
and the Administrative Agent by a land surveyor duly registered and licensed in
the State(s) in which such Material Real Property is located and acceptable to
the Collateral Agent and the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than Liens permitted under
Section 7.01 under any Group Credit Agreement and other defects acceptable to
the Collateral Agent and the Administrative Agent;

(v) a flood insurance policy on such Material Real Property in an amount equal
to the lesser of the maximum amount secured by such Mortgage or the maximum
amount of flood insurance available under the Flood Disaster Protection Act of
1973, as amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to the Collateral Agent and the
Administrative Agent that none of the improvements located on such Material Real
Property is located in a flood hazard area;

 

121



--------------------------------------------------------------------------------

(vi) evidence satisfactory to the Administrative Agent and the Collateral Agent
that the land constituting such Material Real Property is a separate tax lot or
lots with separate assessment or assessments of such land and the improvements
thereon, independent of any other land or improvements and that such land is a
separate legally subdivided parcel, provided, however, that receipt of relevant
title policy endorsements acceptable to the Administrative Agent and the
Collateral Agent for such Mortgage Policy shall be deemed to satisfy this clause
(vi);

(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the applicable Loan Party
on behalf of such Person as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the
requirements of this Section 6.11;

(viii) such documents and certifications as the Administrative Agent and the
Collateral Agent may reasonably require to evidence that each Loan Party
granting Liens and security interests in connection with this Section 6.11(c) or
otherwise is duly organized or formed and is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect;

(ix) an opinion of local counsel for the applicable Loan Party (or any local
counsel for the Administrative Agent if customary in such jurisdiction) in
states or provinces in which such Material Real Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings in form and substance reasonably satisfactory to the Collateral
Agent; and

(x) such other evidence that all other actions that the Administrative Agent and
the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in such Mortgage has
been taken.

(d) With respect to the formation, acquisition, designation or occurrence of any
new direct or indirect Subsidiary of any Loan Party or Variable Interest Entity
of Nexstar Media, in each case that is required to become a Guarantor under the
Collateral and Guarantee Requirement, promptly, at the request of the
Administrative Agent, deliver to the Administrative Agent an opinion of
Kirkland & Ellis LLP or other counsel reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent, the Collateral
Agent, the Swing Line Lender, the L/C Issuers and each Lender, substantially
similar in scope and substance as the applicable opinions delivered on the
Closing Date, as the Administrative Agent or the Collateral Agent may reasonably
request.

(e) With respect to any acquisition or series of related acquisitions, of any
Equity Interests or assets or properties for an aggregate purchase price in
excess of $75,000,000 by a Loan Party, in each case, only to the extent any such
acquisition includes any Broadcast License, promptly, at the request of the
Administrative Agent, deliver to the Administrative Agent an opinion of Wiley
Rein, LLP or other special FCC counsel reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent, the Collateral
Agent, the Swing Line Lender, the L/C Issuers and each Lender, as to any
applicable FCC matters related to such new Guarantors or Collateral
substantially similar in scope and substance as the opinion delivered on the
Closing Date, as the Administrative Agent or the Collateral Agent may reasonably
request.

(f) With respect to any Loan Party existing as of the Closing Date that has not
executed and delivered each of the required Security Documents or Guaranties or
taken the perfection steps set forth in Schedule 4.01A on the Closing Date,
cause such Loan Party to promptly, and in any event within the period specified
therefor in Schedule 4.01A, to execute and deliver such Security Documents and
such Guaranties and take such perfection steps.

 

122



--------------------------------------------------------------------------------

6.12 Use of Proceeds.

(a) Use the proceeds of the Credit Extensions under the Revolving Credit
Facility to finance general corporate and working capital purposes of the
Covenant Entities, and to the extent permitted by the terms of this Agreement,
any Unrestricted Subsidiaries thereof, (including, to the extent permitted
hereunder, Investments and other Sharing Arrangements, Capital Expenditures and
Restricted Payments); provided, that in no event shall the proceeds of the
Credit Extensions be used in contravention of any Law or of any Loan Document.

(b) Use the proceeds of the Term Facilities in accordance with the provisions
set forth on the Facilities Schedule.

6.13 Compliance with Environmental Laws. Except as could not, individually or in
the aggregate for the Consolidated Group Entities, reasonably be expected to
have a Material Adverse Effect, comply, and cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits, obtain and renew all Environmental
Permits necessary for its operations and properties, and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, to the extent required by and in
accordance with the requirements of all Environmental Laws; provided, however,
that no Covenant Entity shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

6.14 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent or the Collateral Agent, (i) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation of any Security Document or other filing,
document or instrument relating to Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party is or is to be a
party, and cause each of its Subsidiaries to do so.

6.15 Designation as Senior Debt. Designate all Secured Obligations as
“Designated Senior Indebtedness” (or similar terms) under, and defined in, the
Subordinated Debt Documents.

6.16 Payment of Taxes. Pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a Lien or charge
upon any properties of any of the Holding Companies or any of the Consolidated
Group Entities not otherwise permitted under this Agreement; provided that none
of the Holding Companies or the Consolidated Group Entities shall be required to
pay any such Tax, assessment, charge, levy or claim which is being contested in
good faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP or which could not reasonably be
expected to, individually or in the aggregate, constitute a Material Adverse
Effect.

6.17 Maintenance of Ratings. Use commercially reasonable efforts to maintain
(a) a public corporate credit rating (but not any specific rating) from S&P and
a public corporate family rating (but not any specific rating) from Moody’s, in
each case, in respect of the Nexstar Borrower and (b) a public rating (but not
any specific rating) in respect of Second Amendment Effective Date Term Loans
constituting Term B Loans or Third Amendment Effective Date Term Loans
constituting Term B Loans from each of S&P and Moody’s.

 

123



--------------------------------------------------------------------------------

6.18 Quarterly Lender Calls. Participate in a conference call with the
Administrative Agent and the Lenders to discuss the financial condition and
results of operations of the Consolidated Group Entities for the most
recently-ended period for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b); provided that if the Borrower is
holding a conference call open to the public to discuss the financial condition
and results of operations of the Consolidated Group Entities for such period,
the Borrower will not be required to hold a second, separate call for the
Lenders as long as Lenders are provided access to such conference call.

ARTICLE VII

NEGATIVE COVENANTS

So long as (1) any Lender shall have any Commitment hereunder, (2) any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied or (3) any Letter of Credit shall remain outstanding (unless Cash
Collateralized or otherwise backstopped on terms reasonably satisfactory to the
L/C Issuer), (a) the Borrower shall not, and shall not permit any other Covenant
Entity to, directly or indirectly and (b) solely with respect to Section 7.13,
each Holding Company shall not:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens created pursuant to the Security Documents securing the Secured
Obligations;

(b) Liens existing on the Closing Date and set forth on Schedule 7.01(b);

(c) Liens of any Covenant Entity for taxes, assessments or other governmental
charges which are not overdue for a period of more than 30 days or which are
being contested in good faith by appropriate proceedings; provided that the
appropriate reserves required pursuant to GAAP have been made in respect
thereof;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
of any Covenant Entity arising in the ordinary course of business (i) which
secure amounts not overdue for a period of more than 60 days, or if more than 60
days overdue, are unfiled (or if filed have been discharged or stayed) and no
other action has been taken to enforce such Liens or (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of such
Covenant Entity to the extent required in accordance with GAAP;

(e) Liens encumbering property of any Covenant Entity consisting of (i) pledges
or deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Covenant Entity;

(f) deposits to secure the performance and payment of bids, trade contracts,
governmental contracts, licenses and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
completion guarantees, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

(g) easements (including reciprocal easement agreements), rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property (i) described in Mortgage Policies
or (ii) which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Covenant Entities;

 

124



--------------------------------------------------------------------------------

(h) Liens of any Covenant Entity securing judgments for the payment of money (or
appeal or surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

(i) Liens of any Covenant Entity securing Indebtedness permitted under
Section 7.02(f); provided that (i) such Liens attach concurrently with or within
270 days after the acquisition, construction, repair, replacement or improvement
(as applicable) of the property subject to such Liens, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided, further, that
individual financings of equipment permitted to be secured hereunder provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender on customary terms;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby (including real property and intellectual property), in each case,
granted to others by any Covenant Entity in the ordinary course of business
which do not (i) interfere in any material respect with the business of any
Covenant Entity taken as a whole, or (ii) secure any Indebtedness;

(k) Liens of any Covenant Entity (i) of a collection bank (including those
arising under Section 4-210 of the UCC) on the items in the course of collection
or (ii) in favor of a banking or other financial institution arising as a matter
of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off) and which are within the general
parameters customary in the banking industry;

(l) Liens of any Covenant Entity (i) on cash advances in favor of the seller of
any property to be acquired in an Investment permitted pursuant to
Section 7.03(j), (n), (w) or (x) to be applied against the purchase price for
such Investment or (ii) consisting of an agreement to Dispose of any property in
a Disposition permitted (or that is required to be permitted as a condition to
closing such Disposition) under Section 7.05 (other than Section 7.05(e)), in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;

(m) Liens in favor of any Covenant Entity securing Indebtedness permitted under
Section 7.02(e) (provided that, solely with respect to Indebtedness required to
be Subordinated Debt under Section 7.02(e), such Lien shall be expressly
subordinated to the Liens on the Collateral securing the Obligations to the same
extent);

(n) Liens of any Covenant Entity existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Covenant Entity (other than by designation as a Restricted Subsidiary
pursuant to Section 10.23), in each case after the Closing Date and in
accordance with the terms of Section 7.02(g)(i)(B); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Covenant Entity, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than after
acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.02(g)(i)(B);

(o) any interest or title of a lessor or sublessor under leases or subleases
entered into by any Covenant Entity in the ordinary course of its business;

(p) Liens arising out of conditional sale, title retention, hire, purchase,
consignment or similar arrangements for sale of goods permitted hereunder
entered into by any Covenant Entity in the ordinary course of its business;

 

125



--------------------------------------------------------------------------------

(q) Liens of any Covenant Entity that are contractual rights of set off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of any Covenant
Entity to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of such Person or (iii) relating to purchase
orders and other agreements of any Covenant Entity entered into with customers
of such Person in the ordinary course of its business;

(r) Liens of any Covenant Entity arising from precautionary UCC financing
statement filings that do not secure Indebtedness;

(s) Liens of any Covenant Entity on insurance policies and the proceeds thereof
securing any financing of the premiums with respect thereto permitted under the
terms of this Agreement;

(t) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of business of the Covenant
Entities, taken as a whole;

(u) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i), (n) and (x) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property other than (A) after acquired
property that is affixed or incorporated into the property covered by such Lien,
and (B) proceeds and products thereof, (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.02 and is not increased, (iii) such Liens are not extended to
secure any other obligations or Indebtedness and (iv) in case of clause (x) of
this Section 7.01, such Lien shall continue to be subject to the applicable
Intercreditor Agreement;

(v) Liens on assets or property of a Non-Loan Party securing Indebtedness of
such Non-Loan Party permitted to be incurred by Section 7.02;

(w) Liens solely on any cash earnest money deposits made by any Covenant Entity
in connection with any letter of intent or purchase agreement permitted
hereunder;

(x) Liens of any Covenant Entity securing Indebtedness permitted to be incurred
under Section 7.02(b), (g)(i)(A), (g)(ii) (in respect of Indebtedness incurred
under Section 7.02(g)(i)(A)), (q) or (t), provided that such Liens on the
Collateral may either be pari passu with the Lien securing the Obligations or
ranking junior to the Lien securing the Obligations (but, to the extent such
Indebtedness is incurred by a Covenant Entity that is a Loan Party, it may not
be secured by any assets that are not Collateral) and in any such case, the
beneficiary thereof (or agent on their behalf) shall become party to an
Intercreditor Agreement with the Collateral Agent;

(y) other Liens of any Covenant Entity securing Indebtedness or other
obligations of any Covenant Entity which Indebtedness or other obligations, when
added together with all other Indebtedness and other obligations that are
secured by Liens that are permitted to exist under this clause (y) and
Indebtedness or other obligations that are secured by Liens that are granted by
the Mission Borrower and permitted to exist under Section 7.17 of the Mission
Credit Agreement, do not exceed in an aggregate outstanding principal amount for
all such Covenant Entities and the Mission Borrower the greater of (x)
$75,000,000 and (y) 7.512.5% of the Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, other obligations and any related Specified
Transaction) at the time of incurrence thereof; provided, that, if such Liens
secure any Indebtedness for borrowed money, such Liens on the Collateral may
either be pari passu with the Lien securing the Obligations or ranking junior to
the Lien securing the Obligations (but, to the extent such Indebtedness is
incurred by a Covenant Entity that is a Loan Party, it may not be secured by any
assets that are not Collateral) and in any such case, the beneficiary thereof
(or agent on their behalf) shall become party to an Intercreditor Agreement with
the Collateral Agent; provided, that, for avoidance of doubt, Liens on the
Collateral that are permitted to exist pursuant to this clause (y) and that
secure obligations that are not Indebtedness for borrowed money may not be
senior to the Liens securing the Obligations;

 

126



--------------------------------------------------------------------------------

(z) Liens on equipment of any Covenant Entity and located on the premises of any
client or supplier in the ordinary course of business; and

(aa) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement, in each case only to the extent such
encumbrances or restrictions do not secure Indebtedness.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) (i) the Secured Obligations, (ii) Indebtedness (including Guarantees
thereof) in respect of the Senior Notes in an aggregate principal amount not to
exceed the amount outstanding on the Closing Date (reduced on a dollar for
dollar basis by the principal amount of Senior Notes repurchased or redeemed (or
with respect to which a deposit with the applicable trustee has been made) on or
prior to the Media General 2022 Notes Deposit Date)Third Amendment Effective
Date and Permitted Refinancing thereof, (iii) Guarantee Obligations in respect
of any Indebtedness permitted to be incurred under any VIE Credit Agreements and
(iv) Guarantee Obligations in an aggregate principal amount not to exceed
$25,000,000 in respect of all Shared Services Party Credit Facilities (other
than the VIE Credit Agreements);

(b) Indebtedness of any Covenant Entity, so long as (A) no Event of Default
shall have occurred and be continuing after the incurrence thereof, (B)(1) if
such Indebtedness is secured by the Collateral on a pari passu basis to the
Obligations, the Consolidated First Lien Net Leverage Ratio (calculated on a Pro
Forma Basis after giving effect to (x) the incurrence of such Indebtedness,
assuming that the entire committed amount thereof is fully drawn on the
effective date thereof, and (y) any related Specified Transaction) is no greater
than 4.00:1.00 as of the end of the most recent Test Period, (2) if such
Indebtedness is secured by the Collateral on a junior lien basis to the
Obligations, the Consolidated Secured Net Leverage Ratio (calculated on a Pro
Forma Basis after giving effect to (x) the incurrence of such Indebtedness,
assuming that the entire committed amount thereof is fully drawn on the
effective date thereof, and (y) any related Specified Transaction) is not
greater than 5.50 to 1.00 as of the end of the most recent Test Period and
(3) if such Indebtedness is unsecured, the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to (x) the incurrence of
such Indebtedness, assuming that the entire committed amount thereof is fully
drawn on the effective date thereof, and (y) any related Specified Transaction)
is no greater than 6.50:1.00 as of the end of the most recent Test Period,
(C) except for customary bridge facilities that will automatically, subject to
customary terms, convert to Indebtedness that otherwise satisfies the
requirements set forth in this clause (C), such Indebtedness has a final
maturity date equal to or later than (or, with respect to Indebtedness incurred
pursuant to clause (2) or (3) above, 180 days after) the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the SecondThird Amendment Effective Date
Term Loans constituting Term B Loans, (D) all collateral provided by Loan
Parties securing such Indebtedness shall constitute Collateral and, to the
extent such Indebtedness is incurred by a Covenant Entity that is a Loan Party,
such Indebtedness shall not be Guaranteed at any time by a Person that is not a
Guarantor, (E) the maximum Aggregate Non-Loan Party Indebtedness that may be
incurred pursuant to this clause (b) and Section 7.02(g) shall not exceed the
greater of (1) $75,000,000 and (2) 10.0% of the Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis after giving effect
to (x) the incurrence of such Indebtedness, assuming that the entire committed
amount thereof is fully drawn on the effective date thereof, and (y) any related
Specified Transaction) at the time of incurrence, (F) the terms and conditions
of such Indebtedness (excluding any pricing, optional prepayment, call
protection or redemption terms) reflect market terms on the date of issuance as
reasonably determined by the Borrower and (G) such Indebtedness shall not have
mandatory prepayment or redemption terms or offer to purchase events that are
more onerous than or on a more than pro rata basis than those contained in this
Agreement on the date of issuance with respect to Term B Loans (other than
customary bridge facilities, change of control offer or AHYDO catchup payments);

 

127



--------------------------------------------------------------------------------

(c) obligations of any Covenant Entity (contingent or otherwise) existing or
arising under any Swap Contract, provided that such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with fluctuations in interest rates or foreign exchange rates;

(d) Guarantee Obligations of any Covenant Entity in respect of Indebtedness of
any other Covenant Entity otherwise permitted hereunder; provided that any
Guarantee Obligation of a Loan Party in respect of Indebtedness of a Non-Loan
Party shall be permitted to the extent it constitutes an Investment permitted
under Section 7.03 hereunder (except that an Immaterial Subsidiary may not, by
virtue of this Section 7.02(d), guarantee Indebtedness that such Immaterial
Subsidiary could not otherwise incur under this Section 7.02); provided that, if
the Indebtedness being guaranteed is subordinated to the Obligations, such
Guarantee Obligation shall be subordinated to the Guaranties of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(e) Indebtedness of any Covenant Entity owing to any other Covenant Entity to
the extent constituting an Investment permitted by Section 7.03 (other than
Section 7.03(f)); provided that all such Indebtedness incurred following the
Closing Date of any Covenant Entity that is a Loan Party owed to any other
Covenant Entity that is not a Loan Party shall be subject to subordination terms
reasonably satisfactory to the Administrative Agent;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of any Covenant Entity financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement), (ii)
Attributable Indebtedness arising out of Permitted Sale Leasebacks, and
(iii) any Indebtedness of any Covenant Entity incurred to refinance the
Indebtedness set forth in the immediately preceding clauses (i) and (ii) so long
as the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and as otherwise permitted
under Section 7.02; provided that the aggregate principal amount of Indebtedness
incurred by the Covenant Entities under this Section 7.02(f) and any refinancing
Indebtedness in respect thereof does not exceed the greater of (a) $275,000,000
and (b) 27.5% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis after giving effect to (x) the incurrence of
such Indebtedness, assuming that the entire committed amount thereof is fully
drawn on the effective date thereof, and (y) any related Specified Transaction)
at the time of incurrence thereof;

(g) (i) Indebtedness of any Covenant Entity (A) incurred to finance a Permitted
Acquisition or other permitted Investment or (B) assumed in connection with any
Permitted Acquisition or other permitted Investment; provided that

(1) no Default or Event of Default shall have occurred and be continuing both
before and after the incurrence or assumption of such Indebtedness, provided,
further, that in the case of Indebtedness incurred to finance a Limited
Condition Acquisition, at the Borrower’s option, such Default or Event of
Default may be tested in accordance with Section 1.08,

(2) (x) if such Indebtedness is secured by the Collateral on a pari passu basis
to the Obligations, the Consolidated First Lien Net Leverage Ratio (calculated
on a Pro Forma Basis after giving effect to (1) the incurrence of such
Indebtedness, assuming that the entire committed amount thereof is fully drawn
on the effective date thereof, and (2) any related Specified Transaction) is no
greater than 4.00:1.00 as of the end of the most recent Test Period, (y) if such
Indebtedness is secured by the Collateral on a junior lien basis to the
Obligations, the Consolidated Secured Net Leverage Ratio (calculated on a Pro
Forma Basis after giving effect to (1) the incurrence of such Indebtedness,
assuming that the entire committed amount thereof is fully drawn on the
effective date thereof, and (2) any related Specified Transaction) is not
greater than 5.50 to 1.00 as of the end of the most recent Test Period and
(z) if such Indebtedness is unsecured, the

 

128



--------------------------------------------------------------------------------

Consolidated Total Net Leverage Ratio (calculated on a Pro Forma Basis after
giving effect to (1) the incurrence of such Indebtedness, assuming that the
entire committed amount thereof is fully drawn on the effective date thereof,
and (2) any related Specified Transaction) is no greater than 6.50:1.00 as of
the end of the most recent Test Period,

(3) the maximum Aggregate Non-Loan Party Indebtedness that may be incurred
pursuant to this clause (g) and Section 7.02(b) shall not exceed the greater of
(x) $75,000,000 and (y) 10.0% of the Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis after giving effect to
(1) the incurrence of such Indebtedness, assuming that the entire committed
amount thereof is fully drawn on the effective date thereof, and (2) any related
Specified Transaction) at the time of incurrence,

(4) with respect to Indebtedness assumed in connection with any Permitted
Acquisition or other permitted Investment, (x) such Indebtedness was not
incurred in contemplation of such Permitted Acquisition or permitted Investment
and (y) the only obligors with respect to; provided that for the avoidance of
doubt, such Indebtedness shall be those Persons who were obligors of such
Indebtedness prior to such Permitted Acquisition or other permitted Investment
(or in the case of a purchase of assets, the purchaser of such assets)otherwise
comply with clauses (1) - (3) above and

(5) with respect to Indebtedness incurred in connection with any Permitted
Acquisition or other permitted Investment, (A) except for customary bridge
facilities that will automatically, subject to customary terms, convert to
Indebtedness that otherwise satisfies the requirements set forth in this clause
(A), such Indebtedness has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the SecondThird Amendment
Effective Date Term Loans constituting Term B Loans (B) all collateral provided
by Loan Parties securing such Indebtedness shall constitute Collateral and, to
the extent such Indebtedness is incurred by a Covenant Entity that is a Loan
Party, such Indebtedness shall not be guaranteed at any time by a Person that is
not a Guarantor, (C) the terms and conditions of such Indebtedness (excluding
any pricing, optional prepayment, call protection or redemption terms) reflect
market terms on the date of issuance as reasonably determined by the Borrower
and (D) such Indebtedness shall not have mandatory prepayment or redemption
terms or offer to purchase events that are more onerous than or on a more than
pro rata basis than those contained in this Agreement on the date of issuance
with respect to Term B Loans (other than customary bridge facilities, change of
control offer or AHYDO catchup payments);

and (ii) any Permitted Refinancing of Indebtedness permitted by (and subject to
the proviso of) the preceding clause (i);

(h) Indebtedness of any Covenant Entity representing deferred compensation to
employees of any Covenant Entity (or Nexstar Media) incurred in the ordinary
course of business;

(i) Indebtedness of any Covenant Entity to the current or former officers,
directors, partners, managers, consultants and employees, their respective
heirs, estates, spouses or former spouses of any Covenant Entity to finance the
purchase or redemption of Equity Interests of Nexstar Media, in each case as
permitted by Section 7.09(e);

(j) Indebtedness incurred by any Covenant Entity in a Permitted Acquisition, any
other Investment or Sharing Arrangement with a Strategic Shared Services Party
expressly permitted hereunder or any Disposition, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

(k) Indebtedness consisting of obligations of any Covenant Entity under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transactions and Permitted Acquisitions or any other Investment or
Sharing Arrangement with a Strategic Shared Services Party expressly permitted
hereunder;

 

129



--------------------------------------------------------------------------------

(l) Cash Management Obligations and other Indebtedness of any Covenant Entity in
respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts incurred in the ordinary course;

(m) Indebtedness of any Covenant Entity consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case incurred in the ordinary course of business;

(n) Indebtedness incurred by any Covenant Entity in respect of letters of
credit, bank guarantees, banker’s acceptances, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(o) obligations of any Covenant Entity in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by any Covenant Entity or obligations in respect of letters
of credit, bank guarantees or similar instruments related thereto, in each case
in the ordinary course of business or consistent with past practice;

(p) Indebtedness of any Covenant Entity supported by a letter of credit
otherwise permitted to be incurred pursuant to this Section 7.02 in a principal
amount not to exceed the face amount of such letter of credit;

(q) Indebtedness in respect of Permitted Debt Exchange Notes incurred pursuant
to a Permitted Debt Exchange in accordance with Section 2.18 and any Permitted
Refinancing thereof;

(r) Indebtedness incurred by a Non-Loan Party, and guaranties thereof by any
Non-Loan Party, in an aggregate outstanding principal amount for all such
Non-Loan Parties not to exceed the greater of (a) $50,000,000 and (b) 5.010.0%
of Consolidated EBITDA (calculated on a Pro Forma Basis after giving effect to
(x) the incurrence of such Indebtedness, assuming that the entire committed
amount thereof is fully drawn on the effective date thereof, and (y) any related
Specified Transaction) at the time of incurrence thereof; provided that, if
secured, such Indebtedness is secured by Liens on the assets of the Covenant
Entities that are not Loan Parties (and not on the Collateral);

(s) Indebtedness existing on the Closing Date and listed on Schedule 7.02(s)
(the “Surviving Indebtedness”) and any Permitted Refinancing thereof;

(t) so long as no Default shall have occurred and be continuing immediately
before and after the incurrence thereof, but subject to the terms of
Section 2.05 with respect to the occurrence of a Repricing Transaction,
(i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) of any Covenant Entity to the
extent that 100% of the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied solely to the prepayment of Term Loans in accordance
with Section 2.05(b)(iii); provided that (A) such Indebtedness shall not mature
earlier than the Maturity Date with respect to the relevant tranche of Term
Loans being refinanced, (B) as of the date of the incurrence of such
Indebtedness, the Weighted Average Life to Maturity of such Indebtedness shall
not be shorter than that of the remaining Term Loans being refinanced, (C) no
Covenant Entity is a borrower or guarantor with respect to such Indebtedness
unless such Covenant Entity shall have previously or substantially concurrently
Guaranteed the Obligations pursuant to the applicable Guaranty, (D) the other
terms and conditions of such Indebtedness (excluding pricing, optional
prepayment, call protection or redemption terms) reflect market terms on the
date of issuance and such Indebtedness shall not participate in mandatory
prepayments on a greater than pro rata basis with the Term Loans (other than any
change of control offer or AHYDO catchup payments); (E) such Indebtedness may be
secured by a Lien on the

 

130



--------------------------------------------------------------------------------

Collateral on a pari passu or junior lien basis to the Obligations or be
unsecured, (F) such Indebtedness shall not contain covenants (including
financial maintenance covenants), taken as a whole, that are materially tighter
than (or in addition to) those contained in this Agreement on the date of
issuance (except for covenants applicable only to the period after the Maturity
Date of the Term Loans being refinanced) as reasonably determined by the
Borrower and (G) the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with clauses
(A), (B) and (C), and (ii) any Permitted Refinancing thereof;

(u) Guarantee Obligations of any Covenant Entity in connection with the
provision of credit card payment processing services for any Covenant Entity;

(v) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(w) additional Indebtedness of any Covenant Entity which, when added together
with all other Indebtedness of the Covenant Entities made under this clause
(w) and all Indebtedness incurred by the Mission Borrower under Section 7.17 of
the Mission Credit Agreement, do not exceed in an aggregate outstanding
principal amount for all such Covenant Entities and the Mission Borrower the
greater of (x) $100,000,000 and (y) 10.012.5% of the Consolidated EBITDA
(calculated on a Pro Forma Basis after giving effect to (A) the incurrence of
such Indebtedness, assuming that the entire committed amount thereof is fully
drawn on the effective date thereof, and (B) any related Specified Transaction)
at the time of incurrence and (ii) any Permitted Refinancing in respect thereof;

(x) Management Advances; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.02.

7.03 Investments. Make any Investments, except:

(a) Investments by any Covenant Entity in assets that were Cash Equivalents when
such Investment was made;

(b) Management Advances;

(c) asset purchases of the Covenant Entities (including purchases of inventory,
supplies, materials and equipment) and the licensing, leasing or contribution of
intellectual property pursuant to joint marketing or other arrangements with
other Persons, in each case in the ordinary course of business;

(d) (i) with respect to Investments among Covenant Entities, Investments (A) by
any Covenant Entity in any Loan Party that is a Covenant Entity, (B) by any
Non-Loan Party in any other Non-Loan Party and (C) by any Loan Party in a
Non-Loan Party in an aggregate amount for all such Investments not to exceed the
greater of (x) $50,000,000 and (y) 5.010.0% of the Consolidated EBITDA
(calculated on a Pro Forma Basis after giving effect to such Investments and any
related Specified Transaction) at the time made,

(ii) Investments by a Covenant Entity in a Loan Party (other than a Holding
Company) that is not a Covenant Entity and

(iii) Investments by a Covenant Entity in any Variable Interest Entity of
Nexstar Media (other than any Loan Party) in an aggregate amount for all such
Investments not to exceed the greater of (x) $50,000,000 and (y) 5.0% of the
Consolidated EBITDA (calculated on a Pro Forma Basis after giving effect to such
Investments and any related Specified Transaction) at the time made;

 

131



--------------------------------------------------------------------------------

provided that the aggregate amount of Investments under this clause (d) by any
Covenant Entity (other than by any Digital Business Entity in another Digital
Business Entity) in any Digital Business Entity outstanding on the Digital
Spinoff Effective Date shall, on the Digital Spinoff Effective Date, no longer
be permitted by this clause (d) and be deemed to constitute Investments by such
Covenant Entity under any other clause under this Section 7.03 to which such
Investments are permitted and may be allocated by the Borrower (as determined by
the Borrower) or repaid if not otherwise permitted and provided, further, that
no Broadcast Licenses or other FCC Licenses owned by Loan Parties may be held by
any Digital Business Entity;

(e) Investments of any Covenant Entity consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business to the
extent reasonably necessary in order to prevent or limit loss;

(f) Investments of any Covenant Entity consisting of Liens, Indebtedness,
fundamental changes, Dispositions, redemptions and Restricted Payments permitted
under Section 7.01, Section 7.02 (other than Section 7.02(e)), Section 7.04
(other than Section 7.04(e)), Section 7.05 (other than Sections 7.05(d)(ii), (e)
and (q)), Section 7.06 and Section 7.09 (other than Section 7.09(c)),
respectively; provided, however, that no Investments may be made solely pursuant
to this Section 7.03(f);

(g) Investments existing on the Closing Date and set forth on Schedule 7.03(g)
and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Closing Date;
provided that the amount of any Investment permitted pursuant to this
Section 7.03(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.03;

(h) Investments of any Covenant Entity in Swap Contracts permitted under
Section 7.02(c);

(i) promissory notes and other non-cash consideration received by any Covenant
Entity in connection with Dispositions permitted by Section 7.05 (other than
Sections 7.05(d)(ii), (e) and (q));

(j) (i) the purchase or other acquisition by a Covenant Entity of (A) the Equity
Interests of any Person that becomes a Covenant Entity or (B) all or
substantially all the assets of a Person or a division or line of business of a
Person (or any subsequent Investment made in a Person, division or line of
business previously acquired after an acquisition pursuant to this clause (j))
or (ii) a Shared Services Party Acquisition; provided that (1) subject to
Section 1.08(d), immediately before and immediately after the consummation of
any such purchase or other acquisition and any incurrence of Indebtedness in
connection therewith, no Default shall have occurred and be continuing,
(2) after giving effect to such purchase or acquisition and the incurrence and
repayment of Indebtedness in connection therewith, the Borrower shall be in
compliance with Sections 6.11 and 6.14, to the extent applicable (within the
time periods specified therein) and Section 7.11, (3) all FCC Licenses acquired
in connection with any such acquisition shall be acquired by a Loan Party (other
than a Digital Business Entity) or a Wholly-Owned Domestic Subsidiary of the
Borrower (other than a Digital Business Entity), the Equity Interests of which
are pledged to secure the Secured Obligations pursuant to Section 6.11 and the
requirements set forth in the definition of “Collateral and Guarantee
Requirement,” (4) all FCC Licenses acquired in connection with any such Shared
Services Party Acquisition shall be acquired by the Shared Services Party, and
(5) the aggregate amount of Investments made in Persons that do not become Loan
Parties shall not exceed at the time made, the greater of $75,000,000 and
1.02.5% of Total Assets of the Consolidated Group Entities;

(k) the Transactions and the Tribune Transactions;

 

132



--------------------------------------------------------------------------------

(l) Investments of any Covenant Entity in the ordinary course of business
consisting of endorsements for collection or deposit and customary trade
arrangements with customers consistent with past practices;

(m) Investments of any Covenant Entity (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon foreclosure in connection with any secured Investment or other
transfer of title with respect to any secured Investment or in satisfaction of
judgments or pursuant to any plan of reorganization;

(n) Investments by any Covenant Entity valued at cost at the time each such
Investment is made and including all related commitments for future Investments,
in an amount not exceeding the Available Amount; provided that (i) at the time
of any such Investment, no Default shall have occurred and be continuing or
would result therefrom and (ii) with respect to any such Investment in an amount
in excess of $25,000,000 (in one or more series of transactions related to any
such Investment), the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;

(o) advances by any Covenant Entity of payroll payments to employees in the
ordinary course of its business;

(p) so long as immediately before and immediately after any such transaction, no
Default shall have occurred and be continuing, Investments held by a Covenant
Entity acquired after the Closing Date or of a Person merged into a Covenant
Entity, or merged or consolidated with a Covenant Entity in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(q) Guarantee Obligations of any Covenant Entity in respect of leases of a
Covenant Entity (other than Capitalized Leases) or of other obligations of a
Covenant Entity that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

(r) Investments of any Covenant Entity to the extent that payment for such
Investments is made solely with Qualified Equity Interests of Nexstar Media
(except to the extent the proceeds of such Qualified Equity Interests are used
for a Specified Equity Contribution);

(s) Guarantee Obligations of any Covenant Entity in connection with the
provision of credit card payment processing services in the ordinary course of
business;

(t) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business;

(u) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisition, in each case
only to the extent the underlying transaction is permitted by this Section;

(v) Investments of any Covenant Entity to the extent acquired in connection with
Permitted Asset Swaps under Section 7.05(m);

(w) so long as immediately before and immediately after making any such
Investment and the transactions related thereto, no Default shall have occurred
and be continuing, Investments by the Covenant Entities which, when added
together with all other Investments made under this clause (w) and all
Investments made by the Mission Borrower under Section 7.17 of the Mission
Credit Agreement, do not exceed in an aggregate amount for all such Covenant
Entities and the Mission Borrower the greater of (x) $150,000,000 and (y)
15.020.0% of the Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis after giving effect to such Investments and any
related Specified Transaction) at the time made; and

 

133



--------------------------------------------------------------------------------

(x) unlimited additional Investments so long as (A) no Default shall have
occurred and be continuing or would result therefrom and (B) the Consolidated
Total Net Leverage Ratio (calculated on a Pro Forma Basis after giving effect to
such Investments and any related Specified Transaction) is not greater than 4.25
to 1.00 as of the end of the most recently ended Test Period.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this Section 7.03.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Delaware LLC Division), except that:

(a) any Covenant Entity may merge with (x) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (y) any one or more
other Covenant Entities; provided that when any Loan Party is merging with a
Non-Loan Party, the Loan Party shall be the continuing or surviving Person;
provided, further, that no Covenant Entity other than a Digital Business Entity
may merge into a Digital Business Entity with the Digital Business Entity as the
surviving Person;

(b) any Covenant Entity other than the Borrower may liquidate or dissolve and
may change its legal form, in each case only so long as (A) no Default shall
have occurred and be continuing or would result therefrom, (B) the Lien on or
security interest in any Collateral held by it under the Loan Documents shall
remain in effect to the same extent as immediately prior to such change, and
(C) with respect to any change in legal form, the Guaranty of the Secured
Obligations by such Covenant Entity shall remain in effect to the same extent as
immediately prior to such change;

(c) any Covenant Entity other than the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Covenant Entity; provided that if the transferor in such a transaction
is a Loan Party, then (i) the transferee must be a Loan Party that is a Covenant
Entity or (ii) to the extent constituting an Investment, such Investment must be
a permitted Investment in a Covenant Entity which is not a Loan Party in
accordance with Section 7.03 (other than Section 7.03(f)), respectively;

(d) the Borrower may merge with any other Person; provided that the Borrower
shall be the continuing or surviving corporation;

(e) any Covenant Entity other than the Borrower may merge with any other Person
in order to effect an Investment permitted pursuant to Section 7.03 (other than
Section 7.03(f)); provided that the continuing or surviving Person shall be a
Covenant Entity, which shall have complied with the requirements of
Section 6.11; and

(f) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)), may be effected.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions by the Covenant Entities of (i) obsolete, worn out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business, (ii) property no longer used or useful in the conduct of the business
of the Covenant Entities and (iii) motor vehicles in the ordinary course of
business;

 

134



--------------------------------------------------------------------------------

(b) Dispositions by (i) the Covenant Entities of inventory in the ordinary
course of business, (ii) the Covenant Entities of immaterial assets in the
ordinary course of business and (iii) the Covenant Entities constituting barter
programming or barter syndication in the ordinary course of business;

(c) Dispositions by the Covenant Entities of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property that is promptly purchased or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions by the Covenant Entities of property to the other Covenant
Entities; provided that if the transferor of such property is a Covenant Entity
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.03 (other than Section 7.03(f)); and provided, further, that no
Broadcast Licenses or other FCC Licenses owned by the Loan Parties may be
transferred to Digital Business Entities or Non-Loan Parties;

(e) Dispositions permitted by Section 7.03 (other than Section 7.03(f)),
Section 7.04 (other than Section 7.04(f)) and Section 7.09 and Liens permitted
by Section 7.01 (other than Section 7.01(l));

(f) Dispositions by the Covenant Entities in the ordinary course of business of
Cash Equivalents;

(g) leases, subleases, licenses or sublicenses of the Covenant Entities, in each
case in the ordinary course of business and which do not materially interfere
with the business of the Covenant Entities, taken as a whole;

(h) transfers of property of the Covenant Entities subject to Casualty Events
upon receipt of the Net Cash Proceeds of such Casualty Event;

(i) Dispositions of Investments in joint ventures by the Covenant Entities to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(j) Dispositions by the Covenant Entities of accounts receivable in the ordinary
course of business in connection with the collection or compromise thereof;

(k) the unwinding of any Swap Contract permitted hereunder of the Covenant
Entities pursuant to its terms;

(l) Permitted Sale Leasebacks;

(m) Dispositions by the Covenant Entities of any assets or 100% of the Equity
Interests of a Restricted Subsidiary of such Covenant Entity provided that such
Disposition is made together with a concurrent purchase of, or exchange for,
comparable assets (or 100% of the Equity Interests of a Restricted Subsidiary
owning comparable assets) of another Person (an “Asset Swap”), in each case so
long as (i) immediately before and immediately after any such Disposition, no
Default shall have occurred and be continuing, (ii) the EBITDA Percentage
attributable to (x) such assets Disposed of in connection with such Asset Swap
and (y) all VIE Asset Swaps consummated during the immediately preceding
12-month period shall not exceed 25% (and the EBITDA Percentage attributable to
clause (y) of all VIE Borrowers (other than the Mission Borrower) shall not
exceed 6.25%), (iii) the EBITDA Percentage attributable to (x) such assets
Disposed of in connection with such Asset Swap and (y) all VIE Asset Swaps
consummated during the term of this Agreement shall not exceed 40% (and the
EBITDA Percentage attributable to clause (y) of all VIE Borrowers (other than
the Mission Borrower) shall not exceed 10%), (iv) all FCC Licenses acquired in
connection with any such Asset Swap will be acquired by the Borrower or a
domestic Wholly-Owned Restricted Subsidiary of the Borrower which is a Guarantor
and the Equity Interests of which are pledged to secure the Secured Obligations
pursuant to Section 6.11 and the requirements set forth in the definition of

 

135



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement,” (v) after giving effect to such Asset
Swap, the Borrower shall be in compliance with Sections 6.11 and 6.14 (within
the time period specified therein) to the extent applicable, and Section 7.11;
provided that the caps set forth in clauses (ii) and (iii) above shall not apply
to any Dispositions contemplated by the Merger Agreement or any other sale of
assets that are required by law or regulation or by FCC, the Justice Department
or other regulators after the Closing Date in connection with any permitted
Investment consummated after the Closing Date;

(n) Dispositions by the Covenant Entities not otherwise permitted pursuant to
this Section 7.05; provided that (i) immediately before and immediately after
any such Disposition, no Default shall have occurred and be continuing (unless
consummated pursuant to a binding contract entered into when no Default had
occurred and was continuing at the time), (ii) such Disposition shall be for
fair market value as reasonably determined by the applicable Covenant Entity in
good faith based on sales of similar assets, if available, (iii) the Borrower or
the applicable Covenant Entity complies with the applicable provisions of
Section 2.05, (iv) the EBITDA Percentage attributable to (x) such assets to be
Disposed of pursuant to this clause (n) and (y) all VIE Asset Sales of all VIE
Borrowers during the immediately preceding 12-month period shall not exceed 25%
(and the EBITDA Percentage attributable to clause (y) of all VIE Borrowers
(other than the Mission Borrower) shall not exceed 6.25%), (v) the EBITDA
Percentage attributable to (x) all assets sold or exchanged by pursuant to this
clause (n) and (y) all VIE Asset Sales during the term of this Agreement shall
not exceed 40% (and the EBITDA Percentage attributable to clause (y) of all VIE
Borrowers (other than the Mission Borrower) shall not exceed 10%); and (vi) with
respect to any Disposition pursuant to this clause (n) for a purchase price in
excess of $100,000,000, the applicable Covenant Entity shall receive not less
than 75% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (vi), (A) any
liabilities (as shown on the most recent balance sheet of Nexstar Media provided
hereunder or in the footnotes thereto) of the Covenant Entities, other than
liabilities that are by their terms subordinated in right of payment to the
Obligations under the Loan Documents, that are assumed by the transferee with
respect to the applicable Disposition and for which the Covenant Entities shall
have been validly released by all applicable creditors in writing, shall be
deemed to be cash, (B) any securities, notes or other obligations received by
the Covenant Entities from such transferee that are converted by such Covenant
Entity into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition, shall be deemed to be cash and (C) any Designated Non-Cash
Consideration received by the Covenant Entities in respect of such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received in connection with all VIE Asset Sales that is
at the time outstanding, not in excess of the greater of (i) $100,000,000 and
(ii) 2.0% of the Total Assets of the Consolidated Group Entities at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash; and provided, further, that no Broadcast Licenses or other
FCC Licenses owned by the Loan Parties may be transferred or sold to Holding
Companies, Digital Business Entities or Non-Loan Parties; provided, further,
that the limitations set forth in clauses (iv) and (v) above shall not apply to
any Dispositions contemplated by the Merger Agreement or any other sale of
assets that are required by law or regulation or by FCC, the Justice Department
or other regulators after the Closing Date in connection with any permitted
Investment consummated after the Closing Date;

(o) (x) any Station Sharing Arrangement with Strategic Shared Services Parties
and (y) any Host Channel Sharing Agreement, provided that any Net Cash Proceeds
from the Disposition of spectrum under such Host Channel Sharing Agreement to a
Person other than a Nexstar Guarantor shall be subject to
Section 2.05(b)(ii)(A), provided, however, for the avoidance of doubt, that no
cost sharing reimbursements from the Channel Sharee under such Host Channel
Sharing Agreement shall be subject to Section 2.05(b)(ii)(A);

(p) the abandonment or other Disposition of intellectual property by the
Covenant Entities in the ordinary course of business or which are reasonably
determined by the Borrower, in good faith, to be no longer material to its
business;

 

136



--------------------------------------------------------------------------------

(q) any forgiveness, writeoff or writedown of any intercompany obligations;
provided that any forgiveness of obligations owing by a Non-Loan Party or
Unrestricted Subsidiary shall not result in additional ability to make
Investments in Non-Loan Parties or Unrestricted Subsidiaries in the amount of
such forgiven obligations;

(r) any disposition of Equity Interests in an Unrestricted Subsidiary;

(s) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(t) condemnation or any similar action by a Governmental Authority with respect
to any property or other assets, or foreclosure in connection with any Lien
permitted to exist under Section 7.01; and

(u) “Dispositions” (as defined in the CVR Agreement) of any “Company Spectrum”
(as defined in the CVR Agreement); provided that to the extent the proceeds
thereof are not required to be paid to the “Holders” (as defined in the CVR
Agreement) under the Merger Agreement or the CVR Agreement, such proceeds shall
be used pursuant to Section 2.05(b)(ii)(A);

(v) the Tribune Divestiture Transactions; and

(w) the Asset Sale Bridge Financed Divestitures with respect to any assets
acquired in connection with the applicable Permitted Acquisition or other
Investment.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Borrower, upon the certification by the
Borrower that such Disposition is expressly permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall act in
accordance with the terms of Section 9.10 and Section 10.18(a)(ii).

7.06 Prepayments, Etc. of Indebtedness; Amendments.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (i) any Senior Note (other than
(x) Senior 57⁄8% Notes due 2022 or (y) in connection with the Media General 2022
Notes Special Mandatory Redemption) and any other unsecured Indebtedness
incurred pursuant to Section 7.02(b) or Section 7.02(g)(i)(A) in excess of the
Threshold Amount, (ii) any Junior Lien Debt in excess of the Threshold Amount or
(iii) any Subordinated Debt in excess of the Threshold Amount (it being
understood that, in each case of clauses (i)-(iii), (A) payments of regularly
scheduled interest and mandatory prepayments shall be permitted, (B) any “AHYDO”
payment for the purpose of causing such Indebtedness not to be treated as
“applicable high yield discount obligation” within the meaning of Code
Section 163(i) shall be permitted and (C) any prepayment, redemption, purchase,
defease or other payment in anticipation of satisfying final maturity due within
one year of the date such prepayment, redemption, purchase, defease or other
payment shall be permitted), except for

(i) the refinancing thereof with the proceeds of a Permitted Refinancing;

(ii) the conversion thereof to Equity Interests (other than Disqualified Equity
Interests) of a Holding Company;

(iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an aggregate amount not to exceed
the Available Amount; provided that (A) at the time of any such payment, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) in the case of any such payment in an amount in excess
of $25,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;

 

137



--------------------------------------------------------------------------------

(iv) prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity so long as (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (B) the
Consolidated Total Net Leverage Ratio (calculated on a Pro Forma Basis after
giving effect to such prepayment, redemption, purchase, defeasance and other
payment and any related Specified Transaction) is not greater than 4.25 to 1.00
as of the end of the most recent Test Period; and

(v) prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity in an aggregate amount not to exceed the
greater of (x) $25,000,000 and (y) 2.54.5% of the Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis after giving
effect to such prepayments, redemptions, purchases, defeasances and other
payments and any related Specified Transaction).

(b) amend, modify or change any term or condition of any Subordinated Debt
Documents for Subordinated Debt in excess of the Threshold Amount in any manner
materially adverse to the interests of the Lenders.

7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.08 Transactions with Affiliates. Enter into or conduct any transaction or any
series of transactions, directly or indirectly, of any kind (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Consolidated Group Entity, whether or not in
the ordinary course of business (an “Affiliate Transaction”), involving
aggregate value in excess of $10,000,00025,000,000 unless:

(1) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to such Covenant Entity, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction or
the execution of the agreement providing for such transaction in arm’s length
dealings with a Person who is not such an Affiliate; and

(2) in the event such Affiliate Transaction involves an aggregate value in
excess of $20,000,000,50,000,000, the terms of such transaction have been
approved by a majority of the members of the board of directors of Nexstar
Media.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this paragraph if (x) such Affiliate Transaction is
approved by a majority of the Disinterested Directors or (y) in the event there
are no Disinterested Directors, a fairness opinion is provided by a nationally
recognized appraisal or investment banking firm with respect to such Affiliate
Transaction.

The provisions of the preceding paragraph will not apply to:

(a) any transaction between or among Covenant Entities (or an entity that
becomes a Covenant Entity as a result of such transaction); provided that no
Broadcast License or other FCC Licenses owned by the Loan Parties may be held by
a Holding Company, a Digital Business Entity or a Non-Loan Party;

(b) transactions on terms not less favorable to a Covenant Entity as would be
obtainable by such Covenant Entity at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate;

(c) the Transactions and the payment of premiums, fees, costs and expenses
describes in clause (a) of the definition of “Transaction Expenses”;

 

138



--------------------------------------------------------------------------------

(d) the issuance by the Borrower of Equity Interests to a Holding Company;

(e) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Covenant Entities, but
only to the extent specifically permitted under this Article VII;

(f) loans, Investments and other Sharing Arrangements, and other transactions by
and among the Covenant Entities, and joint ventures, but only to the extent
specifically permitted under this Article VII;

(g) employment and severance arrangements between the Covenant Entities and
their respective officers and employees, in each case in the ordinary course of
business as determined in good faith by the board of directors or senior
management of the relevant Person and transactions pursuant to stock option
plans and employee benefit plans and arrangements;

(h) payments by the Covenant Entities pursuant to the tax sharing agreements
among the Covenant Entities disclosed on Schedule 7.08 or entered into after the
Closing Date, in each case on customary terms to the extent attributable to the
ownership or operation of the Covenant Entities and not in contradiction with
past practices;

(i) the payment by the Covenant Entities of compensation, customary fees and
reasonable out-of-pocket costs to, and indemnities (including under customary
insurance policies) and employee benefit and pension expenses provided on behalf
of, directors, officers, employees and consultants of the Covenant Entities in
the ordinary course of business to the extent attributable to the ownership or
operation of the Covenant Entities;

(j) transactions of the Covenant Entities pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

(k) Restricted Payments by the Covenant Entities to the extent permitted under
Section 7.09;

(l) any purchases by the Borrower’s Affiliates of Indebtedness or Disqualified
Equity Interests of the Covenant Entities the majority of which Indebtedness or
Disqualified Equity Interest is purchased by Persons who are not Affiliates of
any Consolidated Group Entity; provided that such purchases by the Borrower’s
Affiliates are permitted under the terms of this Agreement and are on the same
terms as such purchases by such Persons who are not Affiliates of any
Consolidated Group Entity;

(m) transactions among the Covenant Entities and the Variable Interest Entities
of Nexstar Media to the extent otherwise permitted under this Article VII and
not otherwise prohibited by applicable Law;

(n) transactions with Holding Companies permitted by Section 7.13 (provided this
Section 7.08(n) shall not alone permit any transaction not otherwise permitted
by Article VII); and

(o) Management Advances.

7.09 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Covenant Entity (other than the Borrower or any direct Subsidiary of a
Holding Company) may make Restricted Payments to the other Covenant Entities
(and, in the case of a Restricted Payment by a non-Wholly-Owned Restricted
Subsidiary, to the Covenant Entities and to each other owner of Equity Interests
of such Covenant Entity based on their relative ownership interests of the
relevant class of Equity Interests);

 

139



--------------------------------------------------------------------------------

(b) any payments (i) made from the proceeds of “Dispositions” (as defined in the
CVR Agreement) of any “Company Spectrum” (as defined in the CVR Agreement) and
(ii) that are required to be made pursuant to the terms of (A) the Merger
Agreement or (B) the CVR Agreement;

(c) to the extent constituting Restricted Payments, the Covenant Entities may
enter into and consummate transactions expressly permitted by any provision of
Section 7.03 (other than Section 7.03(f)) or Section 7.04, respectively;
provided, however, that no such Restricted Payment may be made solely pursuant
to the terms of this Section 7.09(c);

(d) Restricted Payments made directly in connection with, or to effectuate, the
Transactions, and the fees and expenses related thereto;

(e) the Covenant Entities may pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of a Holding
Company held by any future, present or former employee, director, officer or
consultant (or any Affiliates, spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of any Covenant Entity pursuant to any employee,
management or director equity plan, employee, management or director stock
option plan or any other employee, management or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of a Covenant Entity; provided that
the aggregate amount of payments under Section 7.09(e) of the Group Credit
Agreements do not exceed $20,000,00035,000,000 in the aggregate in any fiscal
year;

(f) netting of shares under stock option plans of a Holding Company to settle
option price payments owed to employees and officers of the Covenant Entities
with respect thereto, and netting of shares to settle such employees’ and
officers’ federal, state and income tax liabilities (if any) related to
restricted stock units and similar stock based awards thereunder;

(g) the Covenant Entities may pay any dividend or distribution within 60 days
after the date of declaration thereof, if on the date of declaration such
payment complied with, and was permitted to be made by, another provision of
this Section 7.09;

(h) the Covenant Entities may (i) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or in
connection with any Permitted Acquisition and (ii) honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms so long as such
convertible Indebtedness was permitted to be issued under Section 7.02;

(i) the Covenant Entities may declare and make dividend payments to or other
distributions payable in Qualified Equity Interests of a Holding Company;

(j) so long as immediately before and immediately after giving effect to any
such Restricted Payment no Default shall have occurred and be continuing or
would result therefrom, the Covenant Entities may make additional Restricted
Payments in an amount in the aggregate not to exceed the Available Amount;
provided that in the case of any such Restricted Payment in an amount in excess
of $25,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount;

(k) unlimited Restricted Payments so long as (A) immediately before and
immediately after giving effect to any such Restricted Payment no Default shall
have occurred and be continuing or would result therefrom and (B) the
Consolidated Total Net Leverage Ratio (calculated on a Pro Forma Basis after
giving effect to such Restricted Payments and any related Specified Transaction)
is not greater than 4.25 to 1.00 as of the end of the most recent Test Period;

 

140



--------------------------------------------------------------------------------

(l) the declaration and payment of dividends on Disqualified Equity Interests or
preferred equity that was issued and incurred in accordance with the terms of
Section 7.02 to the extent such payments would be permitted under Section 7.06;
provided, however, that no such Restricted Payment may be made solely pursuant
to the terms of this Section 7.09(l);

(m) so long as immediately before and immediately after any such Restricted
Payment no Default shall have occurred and be continuing or would result
therefrom, the Covenant Entities may make additional Restricted Payments in an
amount in the aggregate not to exceed the greater of (i) $50,000,000 and (ii)
5.06.5% of the Consolidated EBITDA for the most recently ended Test Period
calculated on a Pro Forma Basis after giving effect to such Restricted Payment
and any related Specified Transaction; and

(n) dividends or other distributions by the Borrower in an amount not to exceed
an amount per fiscal quarter not to exceed $0.54 per share of common stock of
Nexstar Media (as such amount shall be appropriately adjusted for any stock
splits, stock dividends, reverse stock splits, stock consolidations or other
similar transactions);

(o) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of preferred stock of a Covenant Entity made by exchange for or out
of the proceeds of the substantially concurrent sale of preferred stock of such
Covenant Entity, that, in each case, is permitted to be issued and incurred
pursuant to Section 7.02.7.02; and

(p) dividends or distributions to a Holding Company, the sole purpose of which
is to consummate an Investment permitted under Section 7.13(i)(ii), subject to
compliance with the terms thereof; provided, for the avoidance of doubt, that no
contribution of property from a Holding Company to the Borrower or any Guarantor
that is a Covenant Entity in connection with such Investment shall be added to
the Available Amount or be deemed to be a Specified Equity Contribution.

7.10 Financial Covenant. Except with the written consent of the Required
Revolving Credit and Term A Lenders, permit the Consolidated First Lien Net
Leverage Ratio on the last day of each fiscal quarter of Nexstar Media
(commencing with the first full fiscal quarter of Nexstar Media occurring after
the Closing Date) during any period set forth belowending on September 30, 2019)
to be greater than the ratio set forth below opposite such period:4.25:1.00.

 

Period

   Maximum Consolidated First Lien
Net Leverage Ratio  

From the last day of the first full fiscal quarter of Nexstar Media occurring
after the Closing Date to and including June 30, 2018

     4.50:1.00  

Thereafter

     4.25:1.00  

7.11 Change in Nature of Business. Directly or indirectly engage in any material
line of business that is fundamentally and substantially different from the
Permitted Business or any business reasonably related, complementary,
synergistic or ancillary thereto or a reasonable extension thereof.

7.12 Burdensome Agreements. Enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of (a) any Covenant Entity to
make Restricted Payments to the holders of its Equity Interests, (b) any
Covenant Entity to enter into a Guaranty or otherwise Guarantee the Indebtedness
of each Group Borrower under Group Credit Agreements, or make loans or advances
to the Borrower or any Covenant Entity that is a Loan Party, (c) any Covenant
Entity to transfer any of its property to any other Covenant Entity that is a
Loan Party (other than a Holding Company) or (d) any Covenant Entity to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, for the benefit
of the Secured Parties with respect to the Obligations under the Loan Documents,
or any renewals, refinancings, exchanges, refundings or extension thereof,
except in respect of any of the matters referred to in clauses (a) through (d)
above:

 

141



--------------------------------------------------------------------------------

(i) restrictions and conditions imposed under any Loan Document, and the
Indenture Documentation;

(ii) restrictions and conditions existing on the Closing Date or any extension,
renewal, amendment, modification or replacement thereof, except to the extent
any such amendment, modification or replacement expands the scope of any such
restriction or condition;

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

(iv) customary provisions in leases, licenses and other contracts restricting
the assignment thereof;

(v) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(vi) restrictions or conditions set forth in any agreement in effect at any time
any Person becomes a Covenant Entity (but not any modification or amendment
expanding the scope of any such restriction or condition); provided that such
agreement was not entered into in contemplation of such Person becoming a
Covenant Entity and the restriction or condition does not apply to the Borrower;

(vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.02 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or are
market terms at the time of issuance (as determined by the Borrower in good
faith) or, in the case of Indebtedness of any Non-Loan Party, are imposed solely
on such Non-Loan Party and its Subsidiaries and are market terms at the time of
issuance (as determined by the Borrower in good faith); provided that any such
restrictions or conditions permit compliance with the Collateral and Guarantee
Requirement and Section 6.11 and Section 6.14;

(viii) encumbrances and restrictions under the Organization Documents of JV
Entities;

(ix) any encumbrance or restriction: (A) that restricts in a customary manner
the subletting, assignment or transfer of any property or asset that is subject
to a lease, license or similar contract or agreement, or the assignment or
transfer of any lease, license or other contract or agreement; or (B) pursuant
to customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary;

(x) any encumbrance or restriction pursuant to Swap Contracts; provided that any
such restrictions or conditions permit compliance with the Collateral and
Guarantee Requirement and Section 6.11 and Section 6.14; and

(xi) encumbrances or restrictions arising or existing by reason of applicable
Law or any applicable rule, regulation or order, or required by any regulatory
authority.

7.13 Holding Companies. Each Holding Company will not conduct, transact or
otherwise engage in any business or operations other than the following:

(a) the ownership or acquisition of Equity Interests (other than Disqualified
Equity Interests) in the Borrower, an Intermediate Holding Company and the other
Subsidiaries of Nexstar Media, provided that for the avoidance of doubt, no
Holding Company shall hold any Broadcast License or other FCC License,

(b) the maintenance of its legal existence, including the ability to incur fees,
costs and expenses and the hiring of employees relating to such maintenance,

 

142



--------------------------------------------------------------------------------

(c) to the extent applicable, participating in tax, accounting and other
administrative matters as a member of the combined group of Consolidated Group
Entities,

(d) the performance of its obligations under and in connection with, and
payments with respect to, the Group Loan Documents and related documentation in
respect of the foregoing and any documents relating to other Indebtedness
permitted under Section 7.02 of each Group Credit Agreement,

(e) any public offering of its common stock or any other issuance or
registration of its Equity Interests for sale or resale not prohibited by this
Article VII, including the costs, fees and expenses related thereto,

(f) repurchases of Indebtedness through open market purchases and Dutch auctions
(in the case of Loans, to the extent permitted hereunder),

(g) so long as immediately after giving effect to the issuance or incurrence
thereof and the use of the proceeds thereof, no Event of Default shall have
occurred and be continuing, the incurrence of Qualified Holding Company Debt,

(h) consummation of the Digital Spinoff,

(i) any transaction that a Holding Company is permitted to enter into or
consummate under this Article VII and any transaction between or among a Holding
Company and the Borrower or any one or more Covenant Entities permitted under
this Article VII, including:

(i) making any payment(s) or Restricted Payment(s) (A) to the extent otherwise
permitted under Section 7.13 and (B) with any amounts received pursuant to
transactions permitted under Section 7.09 or holding any cash received in
connection therewith pending application thereof by a Holding Company,

(ii) making any Investment (including by merging another Person into a Holding
Company, with such Holding Company as the surviving Person) to the extent
(A) payment therefor is made solely with the Equity Interests of a Holding
Company (other than Disqualified Equity Interests), the proceeds of Restricted
Payments received from the Borrower or proceeds of a Permitted Equity Issuance,
(B) any property (whether assets or Equity Interests) acquired in connection
therewith is immediately contributed to the Borrower or a Guarantor that is a
Covenant Entity (or, if otherwise permitted by Section 7.03, a Covenant Entity)
or the Person formed or acquired in connection therewith is merged with the
Borrower or a Guarantor that is a Covenant Entity (or, if otherwise permitted by
Section 7.03, a Covenant Entity) and (C) such Holding Company receives no other
consideration or other payment in connection with such transaction unless such
consideration and/or payment is contributed to the Borrower or a Guarantor that
is a Covenant Entity (or, if otherwise permitted by Section 7.03, a Covenant
Entity);

(iii) guaranteeing the obligations and granting of Liens of the Consolidated
Group Entities to the extent such obligations are not prohibited under any Group
Credit Agreement;

(iv) incurrence of unsecured Indebtedness of a Holding Company representing
deferred compensation to employees, consultants or independent contractors of
such Holding Company and unsecured Indebtedness consisting of promissory notes
issued by such Holding Company to current or former officers, directors,
partners, managers, consultants and employees, their respective heirs, estates,
spouses or former spouses to finance the retirement, acquisition, repurchase,
purchase or redemption of Equity Interests of such Holding Company; provided
that the aggregate amount of such Indebtedness of all Holding Companies shall
not exceed $20,000,000 in any fiscal year,

 

143



--------------------------------------------------------------------------------

(v) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying taxes,

(vi) providing customary indemnification to officers and directors in the
ordinary course of business and as otherwise permitted in this Article VII,

(vii) activities incidental to the consummation of the Transactions and the
Tribune Transactions,

(viii) the making of any loan to any officers or directors contemplated by
Section 7.03, the making of any Investment in the Borrower or any Guarantor or,
to the extent otherwise allowed under Section 7.03, a Restricted Subsidiary of
Nexstar Media,

(ix) making contributions to the capital of its Subsidiaries, or

(x) making Investments in cash and Cash Equivalents; and

(j) activities incidental to the businesses or activities described in clauses
(a) through (hi) of this Section 7.13.

7.14 Sanctions. Directly or, to the Borrower’s knowledge indirectly, use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner, to the extent that the
result of the foregoing would be a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or
otherwise) of Sanctions.

7.15 Amendments and Other Documents. The Borrower shall not, and shall not
permit any Covenant Entity to modify, change, amend, or terminate, any of the
provisions of any Nexstar/VIE Agreement with a Variable Interest Entity that is
a Loan Party or any material Channel Sharing Agreement if any such modification,
change, amendment or termination could reasonably be expected to be materially
adverse to the interests of the Lenders.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following events referred to in any of
clauses (a) through (n) shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Borrowing, or (ii) within
five Business Days after the same becomes due, (x) any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (y) the Borrower fails to
pay or to deposit any funds as Cash Collateral in respect of L/C Obligations, or
(z) any other amount payable hereunder or with respect to any other Loan
Document (in the case of this clause (z), excluding any amount payable in
respect of the Secured Hedging/Cash Management Obligations, the VIE Obligations
and the VIE Secured Hedging/Cash Management Obligations and the Guarantee
Obligations in respect thereof, which shall be subject to subsection (e) or (n)
below, if applicable); or

(b) Specific Covenants. The Borrower (or with respect to Section 7.13, any
Holding Company) fails to perform or observe any term, covenant or agreement
contained in (i) any of Section 6.03(a), 6.04(a) or Article VII (other than
Section 7.10) or (ii) Section 7.10; provided that an Event of Default under
Section 8.01(b)(ii) is subject to the terms of Section 8.05; provided, further
that an Event of Default under Section 8.01(b)(ii) shall not constitute an Event
of Default with respect to any Term Loans constituting Term B-3 Loans unless and
until such date that the Required Revolving Credit and Term A Lenders have
declared all amounts outstanding under the Revolving Credit Facility and Term
Loans

 

144



--------------------------------------------------------------------------------

constituting Term A Loans to be immediately due and payable and all outstanding
Revolving Credit Commitments to be immediately terminated, in each case in
accordance with this Agreement and the other Group Credit Agreements and to the
extent not rescinded in writing by the Required Revolving Credit and Term A
Lenders (such date, the “Term B Loan Standstill End Date”) (such period
commencing on the occurrence of an Event of Default under Section 8.01(b)(ii)
and continuing until the Term B Loan Standstill End Date, the “Term B Loan
Standstill Period”) or

(c) Other Defaults. The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed in
respect of the Obligations (but not the other Secured Obligations), or any Loan
Party fails to comply with the insurance requirements equivalent to the
requirements set forth in Section 6.06 as if such Loan Party were a Covenant
Entity; and, in each case, such failure continues for 30 days after receipt by
the Borrower of written notice thereof by the Administrative Agent or the
Majority Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein or in any other Loan Document or in any document
required to be delivered in connection herewith or therewith, in each case in
respect of the Obligations but not the other Secured Obligations, shall be
incorrect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Covenant Entity or any Loan Party (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness having an aggregate principal amount (or with
respect to any Swap Contract, having a Swap Termination Value) in excess of the
Threshold Amount (except in respect of the Obligations, which are addressed in
clause (a) above and in respect of the VIE Obligations, which are addressed in
clause (n) below), or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, after giving effect to any
grace period, with the giving of notice if required, all such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e)(B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that such failure
is unremedied and is not waived by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Covenant Entity or any Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, interim receiver, receiver and
manager, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property, or any receiver, interim receiver, receiver
and manager, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days, or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Covenant Entity or any Loan
Party becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Consolidated Group Entities, taken as a whole, and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

 

145



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Covenant Entity or any Loan Party a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent third
party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of 60
consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (ii) any
Covenant Entity, any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of this Agreement, or
any other Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder, and other
than as a result of a transaction permitted by Section 7.04 or 7.05 or solely as
a result of acts or omissions by the Administrative Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or any Security Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected Lien on the Collateral
purported to be covered thereby (to the extent required hereby or thereby), or
any Loan Party or any Subsidiary thereof contests in writing in any manner the
validity or enforceability of any material provision of any Loan Document, or
any Loan Party or any Restricted Subsidiary thereof denies in writing that it
has any or further liability or obligation under any provision of any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke,
terminate (other than in connection with payment in full) or rescind any
provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Subordination. (i) The subordination provisions of the Subordinated Debt
Documents for Subordinated Debt in excess of the Threshold Amount (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of such Subordinated Debt or the Lien subordination provisions in any
Intercreditor Agreement in respect of Junior Lien Debt in excess of the
Threshold Amount (the “Intercreditor Lien Subordination Provisions”) shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of such Junior Lien Debt or(ii) the
Borrower or any other Loan Party or any Restricted Subsidiary of a Loan Party
shall, directly or indirectly, disavow or contest in any manner the
effectiveness, validity or enforceability of any of the Subordination Provisions
or the Intercreditor Lien Subordination Provisions; or

(m) Material Licenses; Material Sharing Arrangements. (i)(1) Any Broadcast
License of any Consolidated Group Entity shall be terminated, forfeited or
revoked or shall fail to be renewed for any reason whatsoever or shall be
modified in a manner materially adverse to the interests of the Consolidated
Group Entities, taken as a whole, or (2) for any other reason (A) the Covenant
Entities shall at any time cease to be a licensee under any Broadcast License
relating to the Station to which such Broadcast Licenses have been granted or
shall otherwise fail to have all required authorizations, licenses and permits
to construct, own, operate or promote such Station (other than pursuant to any
Disposition or other transaction not prohibited under this Agreement), or
(B) any Material VIE for any Shared Services Party Station (other than any
Excluded VIE) shall fail to preserve and maintain its legal existence or any of
its material rights, privileges or franchises (including the Broadcast Licenses)
for such Shared Services Party Station (other than pursuant to any Disposition
or other transaction not prohibited under the applicable VIE Credit Agreement or
VIE Guarantee and Security Agreement applicable to such Material VIE), and in
each case of clause (1) or (2), the occurrence of which could, individually or
in the aggregate, reasonably be expected to

 

146



--------------------------------------------------------------------------------

result in a Material Adverse Effect; (ii) any Nexstar/VIE Agreement listed on
Schedule 5.22 shall (1) be revoked, cancelled, terminated or expired by its
terms and not renewed for any reason whatsoever or shall be modified at the
request of any Governmental Authority in a manner materially adverse to the
interests of the Consolidated Group Entities, taken as a whole and the
occurrence of which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect and (iii) any Channel Sharing
Agreement listed on Schedule 5.23 to which any Covenant Entity or Loan Party is
a Channel Sharee shall be revoked, cancelled, terminated or expired by its terms
and not renewed for any reason whatsoever or shall be modified at the request of
any Governmental Authority in a manner materially adverse to the interests of
the Consolidated Group Entities, taken as a whole and the occurrence of which
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect;

(n) Cross-Default to VIE Loan Documents; VIE Borrower Collateral.

(i) There shall occur an “Event of Default” (as defined under each VIE Credit
Agreement respectively) and one or more of the following events shall exist or
have occurred with respect to such VIE Credit Agreement: (A) the principal
amount of Indebtedness outstanding under such VIE Credit Agreement exceeds the
Threshold Amount or (B) both of the following shall have occurred: (x) 90 days
shall have elapsed since the occurrence of such “Event of Default” (including
any payment default) and (y) the “Obligations” (as defined thereunder) under
such VIE Credit Agreement shall have been accelerated and/or any other remedy
available to the “Administrative Agent” or the “Collateral Agent” (in each case
as defined in such VIE Credit Agreement) solely after the occurrence of an
“Event of Default” (as defined in such VIE Credit Agreement) shall have been
exercised; provided that such Event of Default under this clause (i) shall be
deemed to be cured and cease to exist under this Agreement so long as the
Borrower and/or other Nexstar Guarantors have performed their Guarantee
Obligations pursuant to clause (i) of the last paragraph of Section 10.18.

(ii) Within 45 days after (or such longer period as the Administrative Agent may
agree in its reasonable discretion)

(A) any VIE Borrower becoming a Material VIE, such VIE Borrower shall have
failed to cause the Nexstar Secured Obligations to be Guaranteed and secured on
an equal and ratable basis with the VIE Secured Obligations under its applicable
VIE Credit Agreement or

(B) any Material VIE Guaranteeing any Indebtedness of, or providing any other
credit support for, any of the Senior Notes, Indenture Documentation or any
other Indebtedness of Nexstar Media, the Borrower or any other Consolidated
Group Entity that is “Loan Party” as defined under any of the Group Credit
Agreements, such Material VIE shall have failed to either (I) have entered into
and delivered a valid and binding VIE Guarantee and Security Agreement to the
Collateral Agent or (II) caused it assets to be subject to a valid and perfected
security interest in accordance with the terms of the VIE Guarantee and Security
Agreement;

and in each case of clauses (A) and (B) preceding, such failure continues for 30
days after receipt by the Borrower of written notice thereof by the
Administrative Agent or the Majority Lenders.

Notwithstanding anything set forth above, an Event of Default under
Section 8.01(b)(ii) is subject to the terms of Section 8.05; provided, further
that an Event of Default under Section 8.01(b)(ii) or Section 8.01(n)(i) (solely
with respect to a VIE Credit Agreement that does not include Term B Loans) shall
not constitute an Event of Default with respect to any Second Amendment
Effective Date Term Loans constituting Term B Loans or any Third Amendment
Effective Date Term Loans constituting Term B Loans unless and until such date
that the Required Revolving Credit and Term A Lenders have declared all amounts
outstanding under the Revolving Credit Facility and Term Loans constituting Term
A Loans to be immediately due and payable and all outstanding Revolving Credit
Commitments to be immediately terminated, in each case in accordance with this
Agreement and the other Group Credit Agreements and to the extent not rescinded
in writing by the Required Revolving Credit and Term A Lenders (such date, the
“Term B Loan Standstill End Date”) (such period commencing on the occurrence of
an Event of Default under Section 8.01(b)(ii) or Section 8.01(n)(i) (solely with
respect to a VIE Credit Agreement that does not include Term B Loans) and
continuing until the Term B Loan Standstill End Date, the “Term B Loan
Standstill Period”)

 

147



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing (other than an Event of Default under Section 8.01(b)(ii) or
Section 8.01(n)(i) (solely with respect to a VIE Credit Agreement that does not
include Term B Loans)), the Administrative Agent may, and at the request of the
Majority Lenders (or, if an Event of Default occurs under Section 8.01(b)(ii) or
Section 8.01(n)(i) (solely with respect to a VIE Credit Agreement that does not
include Term B Loans) and such action is taken prior to the Term B Loan
Standstill End Date, at the request of the Required Revolving Credit and Term A
Lenders only, and in such case only with respect to the Revolving Credit
Commitments, Revolving Credit Loans, Swing Line Loans, L/C Obligations, Letters
of Credit, L/C Credit Extensions and Term Facilities constituting Term A Loans),
shall, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however (and notwithstanding whether the Term B Loan Standstill End
Date has occurred), that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans (including, for the avoidance
of doubt, all Term Loans constituting Term B-3 Loans) and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of determining
whether a Default has occurred under clause (f) or (g) of Section 8.01, any
reference in any such clause to any Covenant Entity or any Loan Party shall be
deemed not to include any Immaterial Subsidiary or Immaterial VIE or any entity
which at such time could, upon designation by Nexstar Media, become an
Immaterial Subsidiary or Immaterial VIE affected by any event or circumstances
referred to in any such clause unless (a) the Consolidated EBITDA of such Person
together with the Consolidated EBITDA of all other Persons affected by such
event or circumstance referred to in such clause (in each case determined using
the definition of “Consolidated EBITDA” and the other defined terms used therein
as if references to the Consolidated Group Entities therein were to such Person
and its Subsidiaries and Variable Interest Entities), shall exceed 5% of the
Consolidated EBITDA of the Consolidated Group Entities or (b) the total assets
of such Person together with the total assets of all other Persons affected by
such event or circumstance referred to in such clause (in each case determined
using the definition of “Total Assets” and the other defined terms used therein
as if references to the total assets of the Consolidated Group Entities on a
consolidated basis therein were to such Person and its Subsidiaries and Variable
Interest Entities), shall exceed 5% of the Total Assets of the Consolidated
Group Entities (taken as a whole).

8.04 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or

 

148



--------------------------------------------------------------------------------

insolvency proceeding, any amounts received on account of the Secured
Obligations shall, in each case subject to (x) the provisions of Section 2.16
and 2.17, (y) any Intercreditor Agreement then in effect and (z) the
Intercreditor Agreement Among Group Lenders, be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including Attorney
Costs payable under Section 10.04 and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest (including, but not
limited to, post-petition interest) on the Loans, L/C Borrowings and other
Secured Obligations arising under the Loan Documents, ratably among the Lenders
and the L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings, Cash Management Obligations and
obligations then owing under Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17;

Sixth, to the payment of all other Secured Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Secured Obligations (other than
contingent indemnity obligations) have been paid in full, to the Borrower or as
otherwise required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above and, if
no Secured Obligations remain outstanding, to the Borrower. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made to payments from other Loan Parties to preserve the allocation to Secured
Obligations otherwise set forth above in this Section 8.04.

8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
in the event that the Borrower fails to comply with the requirements of the
Financial Covenant and at any time during the last fiscal quarter in a Test
Period and until the expiration of the tenth Business Day after the date on
which financial statements with respect to such Test Period in which such
covenant is being measured are required to be delivered pursuant to Section 6.01
(the “Cure Period”), if the Borrower receives a Specified Equity Contribution
during such Cure Period, the Borrower may apply the amount of the net cash
proceeds of such Specified Equity Contribution to increase Consolidated EBITDA
with respect to the last fiscal quarter of the relevant Test Period; provided
that such net cash proceeds (i) are actually received by the Borrower as cash
equity other than Disqualified Equity Interests

 

149



--------------------------------------------------------------------------------

(including through capital contribution of such net cash proceeds to the
Borrower) during the Cure Period, and (ii) were not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose, or added to the Available
Amount. The parties hereby acknowledge and agree that this Section 8.05(a) may
not be relied on or used for purposes of determining permitted amounts with
respect to covenants in this Agreement and pricing, and that such pro forma
adjustment to Consolidated EBITDA shall be given solely for the purpose of
determining the existence of a Default under the Financial Covenant with respect
to any Test Period that includes the fiscal quarter for which such Specified
Equity Contribution was received, and not for any other purpose under any Loan
Document.

(b) If, after receipt of the Specified Equity Contribution and the
recalculations pursuant to clause (a) above, the Borrower shall then be in
compliance with the requirements of the Financial Covenant during such Test
Period (including for purposes of Section 4.02), the Borrower shall be deemed to
have satisfied the requirements of the Financial Covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default under Section 8.01
that had occurred shall be deemed cured; provided that (i) no more than five
Specified Equity Contributions will be made in the aggregate during the term of
this Agreement, (ii) in each four fiscal quarter period, there shall be at least
two fiscal quarters in respect of which no Specified Equity Contribution is
made, (iii) the amount of any Specified Equity Contribution shall be no greater
than the amount required to cause the Borrower to be in compliance with the
Financial Covenant for any applicable period and (iv) there shall be no pro
forma reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with the Financial Covenant.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except for the consent rights
of the Borrower pursuant to Section 9.06, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party or any Restricted
Subsidiary of the Loan Parties shall have rights as a third-party beneficiary of
any of such provisions. Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, the Administrative Agent shall
have no duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Related Parties” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

150



--------------------------------------------------------------------------------

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
or any Restricted Subsidiary of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

(d) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Lender.

The Administrative Agent shall not be liable to any Lender or any Affiliate of
any Lender for any action taken or not taken by it (i) with the consent or at
the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or an L/C
Issuer.

 

151



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the relevant L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuers unless the Administrative Agent shall have
received notice to the contrary from such Lender or an L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. Each Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent, Swing Line Lender, L/C Issuers and
Collateral Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, each L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the consent of
the Borrower (except during the existence of an Event of Default under Sections
8.01(f) or (g)), which consent shall not be unreasonably withheld or delayed, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers (without the consent of any Lenders or L/C Issuers),
appoint a successor Administrative Agent meeting the qualifications set forth
above, subject so long as there exists no Event of Default under Sections
8.01(f) or (g), to the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

152



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor, which appointment of a successor agent shall
require the consent of the Borrower (except during the existence of an Event of
Default under Sections 8.01(f) or (g)), which consent shall not be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the relevant
L/C Issuer directly, until such time, if any, as the Majority Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

(e) The Collateral Agent may at its option at any time give notice of its
resignation to the Administrative Agent, the Lenders and the Borrower, in each
case effective on the date that is 30 days after the date specified in such
notice; provided, however, that notwithstanding any provision herein or in any
other Group Loan Document to the contrary, the resignation of the Collateral
Agent pursuant to this clause (e) shall only be effective if such resigning
Person provides a simultaneous notice of resignation in accordance with the
terms of Section 9.06(d)

 

153



--------------------------------------------------------------------------------

of each other Group Credit Agreement, in each case resigning as Collateral
Agent, if applicable. Additionally, any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Collateral Agent. If Bank of America or any other Collateral
Agent resigns as Collateral Agent, it shall retain all the rights, powers,
privileges and duties of Collateral Agent hereunder with respect to all
Collateral and the Loan Documents until an assignment of such duties has been
made by Bank of America or such Collateral Agent to a successor Collateral
Agent. Upon the appointment by Bank of America or any other Collateral Agent of
a successor Collateral Agent (with the consent of the Borrower, except during
the existence of an Event of Default under Section 8.01(f) or (g), which consent
shall not be unreasonably withheld or delayed) to appoint a successor, if such
position exists and as applicable, hereunder and under each other Group Credit
Agreement (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Collateral Agent, and
(B) the retiring Collateral Agent shall be discharged from all of its respective
duties and obligations hereunder, under each other Group Credit Agreement, under
the other Loan Documents or under the other Group Loan Documents.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent or their respective Related Parties.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or the Co-Managers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party or any Restricted Subsidiary of a Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Sections 2.09 and 10.04.

 

154



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer in any such proceeding.

9.10 Collateral and Guarantee Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank and a holder of other Secured
Obligations) and the L/C Issuers irrevocably authorize the Administrative Agent
to,

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Group Aggregate Commitments and payment in full of all Secured Obligations
(excluding contingent indemnification obligations not yet accrued and payable)
and the expiration or termination of all Group Letters of Credit (if any) (other
than (x) Group Letters of Credit (if any), (y) obligations under Group Secured
Hedge Agreements not yet due and payable, and (z) Group Cash Management
Obligations not yet due and payable, in each case of clauses (x), (y) and (z) as
to which other arrangements satisfactory to the Group Administrative Agent, and
the relevant Group L/C Issuer, the relevant Group Hedge Bank or the relevant
Group Cash Management Bank, as applicable, shall have been made), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any sale or other Disposition permitted hereunder
or under any other Loan Document, (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Majority Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to the terms of this
Agreement;

(b) release any Guarantor from its obligations under any of the Guaranties and
the Security Documents and release any Liens granted by such Guarantor if such
Person is no longer required to be a Guarantor pursuant to the definition of
“Collateral and Guarantee Requirement” and Section 6.11; and

(c) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the applicable Guaranty pursuant to
this Section 9.10.

9.11 Cash Management Obligations and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, any Secured
Hedging/Cash Management Obligations unless the Administrative Agent has received
written notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, any other Loan Party
or any Covenant Entity therefrom, shall be effective unless (i) in writing
signed by the Majority Lenders (or by the Administrative Agent with the consent
of the Majority Lenders) and the Borrower or the applicable Loan Party, as the
case may be, (ii) solely with respect to the Common Terms, a comparable
amendment

 

155



--------------------------------------------------------------------------------

is entered into among the required parties to the other applicable Group Credit
Agreements and (iii) acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of each Lender
directly adversely affected thereby (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default, any
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to such payment, it being understood that
(A) the waiver of (or amendment to the terms of) any mandatory prepayment of the
Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest, (B) any change to the definition of
“Consolidated First Lien Net Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction in any rate of interest and (C) only
the consent of the Majority Lenders shall be necessary to amend the definition
of “Default Rate” or to waive or postpone any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing (other than any waiver or amendment to the “MFN” provision
set forth in Section 2.14(b)(viii) pursuant to clause (v) of the third proviso
to this Section 10.01), or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
adversely affected thereby (it being understood any change to the definition of
“Consolidated First Lien Net Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction in any rate of interest); provided,
however, that only the consent of the Majority Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;

(d) change Section 8.04, Section 2.13 or Section 10.20 in a manner that would
alter the pro rata sharing of payments or ratable status required thereby
without the written consent of each Lender adversely affected thereby;

(e) change (i) any provision of this Section 10.01 or the definition of
“Majority Lenders,” “Required Revolving Credit Lenders,” “Required Term Lenders”
of any applicable Class, “Required Revolving Credit and Term A Lenders” or any
other provision hereof specifying the number or percentage of Lenders or Group
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender that is materially and adversely affected thereby,
(ii) the order of application of any mandatory reduction in the Commitments or
any mandatory prepayment of Loans among the Facilities and Incremental
Facilities from the application thereof set forth in the applicable provisions
of Section 2.05(b) or 2.06(b), respectively, in any manner that materially and
adversely affects any tranche under the Facilities and Incremental Facility
without the written consent of the majority of the holders of each such tranche
(such majority to be determined in a manner consistent with the methodology used
in the definition of Required Revolving Credit Lenders) or (iii) any provision
in Section 10.26 by removing the consent right of any Group Lender holding Group
Loans or Group Commitments of the same Class as the Proposed Loans set forth
therein;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Collateral;

 

156



--------------------------------------------------------------------------------

(g) release all or substantially all of the value of the Guaranties (or the
Guaranties in respect of any Group Credit Agreement) in any transaction or
series of related transactions, without the written consent of each Lender (or
each Lender under the applicable Group Credit Agreement); provided that any
transaction permitted under Section 7.04 or Section 7.05 shall not be subject to
this clause (g) to the extent such transaction does not result in the release of
all or substantially all of the value of the Guaranties (or the Guaranties in
respect of the applicable Group Credit Agreement); or

(h) modify any Guaranty in a manner that by its terms adversely and
disproportionately affects Lenders of one or more Classes of Loans under any
Group Credit Agreement relative to the Lenders under one or more of the other
Group Credit Agreements, without the written consent of the majority lenders of
such adversely affected Class(es) under such Group Credit Agreement(s).

provided, further, that (1) in clause (a) above, any change to the Commitment of
any Revolving Credit Lender pursuant to Section 2.06(d) shall be permitted
without the consent or action of any such Revolving Credit Lender and (2) in
each case of clauses (a)-(e) above, any change as a result of the re-allocation
of the Group Commitments and/or Group Loans of the same Class pursuant to
Section 10.20 shall be permitted without the consent or action of any Lender;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required
herein, affect the rights or duties of an L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required herein, affect the rights
or duties of the Swing Line Lender under this Agreement, (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required herein, affect the rights or duties of the Administrative Agent or the
Collateral Agent, as applicable, under this Agreement or any other Loan
Document, (iv) the Agency Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
amendment or waiver that by its terms affects the rights or duties of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders,
including: (A) waiver of any condition set forth in Section 4.02 as to any
Credit Extension under the Revolving Credit Facility shall only require the
consent of the Required Revolving Credit Lenders, (B) any waiver of the “MFN”
requirement set forth in Section 2.14(b)(viii) shall only require the Required
Term Lenders of the applicable Class of Term B Loans and (C) with respect to
reallocation of the Revolving Credit Commitment pursuant to Section 2.06(d), any
waiver, consent or other amendment to any term or provision of this Agreement
necessary or advisable to effectuate any reallocation of the Revolving Credit
Commitments in accordance with the terms or the intent of Section 2.06(d), shall
be effective when executed by the Borrower, the Administrative Agent and the
Required Revolving Credit Lenders, (vi) (x) any amendment or waiver of the
Financial Covenant or any provision requiring pro forma compliance with the
Financial Covenant and (y) any amendment or waiver of Section 8.01(n)(i) (solely
with respect to a VIE Credit Agreement that does not include Term B Loans) shall
only require the consent or waiver of the Required Revolving Credit and Term A
Lenders and (vii) the addition of any VIE Borrower pursuant to Section 10.26 and
any amendment to this Agreement and the other Loan Documents shall only require
the consent of the Persons and follow the procedures set forth in Section 10.26.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (2) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, (x) the Letter of Credit Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, each L/C
Issuer and the Administrative Agent, (y) the Swing Line Sublimit may be
increased with the consent of the Required Revolving Credit Lenders, the Swing
Line Lender and the Administrative Agent and (z) this Agreement may be amended
(or amended and restated) with the written consent of the Majority Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the Term Loans, the Revolving Credit
Loans, the Incremental Revolving Facilities, the Incremental Term

 

157



--------------------------------------------------------------------------------

Loans, if any, and the accrued interest and fees in respect thereof and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Majority Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Majority Lenders or by any other number,
percentage or class of Lenders hereunder.

Notwithstanding anything to the contrary contained in this Section 10.01, (a)
the Borrower and the Administrative Agent may, without the input or consent of
the Lenders, effect amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14, 2.15 or 10.26, (b) the Administrative
Agent is hereby authorized by the Lenders to approve the forms of Security
Documents as contemplated herein, and to enter into any Loan Documents in such
forms as approved by it on or prior to the Closing Date (and thereafter as
contemplated by the provisions of this Agreement), (c) the Administrative Agent
shall be permitted to agree to the form of, and approve such modifications to,
the Schedules hereto on or prior to the Closing Date as shall be reasonably
satisfactory to the Administrative Agent, (d) the Administrative Agent is hereby
authorized by the Lenders to enter into amendments to this Agreement or any
other Loan Document that amend any provision that is in contravention with
Section 10.20 without the consent of any Lender, (e) if the Administrative Agent
and the Borrower have jointly identified an obvious error or any error or
omission, in each case, in any Loan Document, then the Administrative Agent and
the Borrower shall be permitted to amend such provision without the input or
consent of the Lenders and (f) any guarantees, collateral security documents,
Intercreditor Agreements and related documents executed by any Loan Party in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents. Furthermore, notwithstanding anything to the contrary
herein, with the consent of the Administrative Agent at the request of the
Borrower (without the need to obtain any consent of any Lender), any Loan
Document may be amended to increase interest rate margin or floor, prepayment
premium or call protection, increase amortization, extend any MFN protection,
and/or extend or “reboot” any “softcall” provision, in each case to achieve
fungibility in connection with the incurrence of any Incremental Facility.

Notwithstanding anything to the contrary contained in this Section 10.01, after
the Second Amendment Effective Date, if at any time a VIE Credit Agreement does
not contain any Class of Group Commitments or Group Loans that are designated as
“Constitutes Same Class With” any Commitments or Loans under this Agreement, the
Borrower shall be permitted to provide, affirm, re-affirm, terminate, revoke or
remove its Guarantee Obligations with respect to the VIE Obligations under such
VIE Credit Agreement and/or the VIE Secured Hedging/Cash Management Obligations
as defined under such VIE Credit Agreement without the consent of any Group
Lender; provided that the Borrower shall not be permitted to terminate, revoke
or remove such Guarantee Obligations in respect of any such VIE Obligations
without the consent of each of the Group Lenders benefiting from such Guarantee
Obligations. Each Group Lender who is a party hereto on the Second Amendment
Effective Date confirms and acknowledges its agreement of the provisions of this
paragraph in its capacity as a Lender hereunder and as a Group Lender under the
other VIE Credit Agreements and such Group Lender and its successors and
assigns, in each case, as a Group Lender under such VIE Credit Agreement to
which this paragraph applies shall be a third-party beneficiary of this
paragraph, Sections 10.01(g) and 10.01(h).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, any other Loan Party or any other Covenant Entity, the
Administrative Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

158



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received, and notices and other communications sent by facsimile shall be deemed
to have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, each L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
any other Loan Party’s, or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic message service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the

 

159



--------------------------------------------------------------------------------

L/C Issuers and the Swing Line Lender. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance in good faith by such Person on each notice purportedly given by or
on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. The agreements in this Section 10.02(e) shall survive the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Secured Obligations.

(f) Notice to Other Persons. The Borrower agrees that notices to be given to any
Holding Company, any other Covenant Entity or any Loan Party under this
Agreement or any other Loan Document may be given to the Borrower in accordance
with the provisions of this Section 10.02 with the same effect as if given to
such other Person in accordance with the terms hereunder or thereunder.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties, or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 8.02
for the benefit of all the Lenders and each L/C Issuer; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law, and provided, further, that, if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, the Majority Lenders may enforce any rights and
remedies available to them (it being understood and agreed that Majority Lenders
must enforce their rights and remedies under any Loan Document collectively and
no Lender shall be entitled to enforce any right or remedy that would have only
been exercisable by the Administrative Agent or Collateral Agent).

 

160



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay or reimburse (i) all
reasonable and documented or invoiced out-of-pocket costs and expenses incurred
by the Administrative Agents and the Arrangers associated with the syndication
of the Term Loans and Revolving Credit Loans (including reasonable and
documented out-of-pocket travel expenses) and the preparation and negotiation of
this Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby are consummated), including all Attorney Costs of Winstead
PC (and any other counsel retained with the Borrower’s consent), one special FCC
counsel to the Administrative Agent and, if necessary, one local and foreign
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions), (ii) the Agents, Swing Line Lender,
each L/C Issuer and the Lenders for all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all costs and expenses incurred in connection with any workout in
respect of the Loans), all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one counsel to the Agents, Swing Line Lender, each L/C
Issuer and the Lenders (and any other counsel retained with the Borrower’s
consent), one special FCC counsel to the Administrative Agent and, if necessary,
one local and foreign counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and, in the case of an
actual or perceived conflict of interest where the Person affected by such
conflict informs the Borrower of such conflict of interest and thereafter
retains its own counsel, of another firm for counsel for such affected Person,
and (iii) the Administrative Agent for all reasonable and documented or invoiced
out-of-pocket costs and expenses associated with the administration, amendment,
modification, waiver and/or enforcement of this Agreement and the other Loan
Documents, including, without limitation, assignment and unwind costs under
Section 10.06, including all Attorney Costs of one counsel to the Administrative
Agent (and any other counsel retained with the Borrower’s consent), one special
FCC counsel to the Agents, Swing Line Lender, each L/C Issuer and the Lenders,
and, if necessary, one local and foreign counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions).
The foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Secured Obligations.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Arranger, the Co-Managers, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, liabilities, damages, claims, and reasonable
and documented or invoiced out-of-pocket expenses, including, without
limitation, assignment and unwind costs under Section 10.06 (including the
reasonable and documented fees, charges and disbursements and other charges of
(i) one counsel for all Indemnitees and, in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower of such conflict of interest and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee, and (ii) if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions)) of any such Indemnitee
arising out of or relating to any claim or any litigation or other proceeding
(regardless of whether such Indemnitee is a party thereto and whether or not
such proceedings are brought by the Borrower, the other Group Borrowers, their
equity holders, any Consolidated Group Entity, any of the Affiliates of any of
the preceding entities, creditors or any other third person) that relates to the
Transactions including the financing contemplated hereby in any way relating to,
arising out of, in connection with, or as a result of (A) the execution,
delivery or enforcement of this Agreement, any other Loan Document or any
agreement, instrument or letter contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (C) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Consolidated Group Entity, or any
Environmental Liability related in any way to any Consolidated Group Entity, or
(D) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other

 

161



--------------------------------------------------------------------------------

Loan Party, Subsidiary of a Loan Party or any of the Borrower’s or such Loan
Party’s or Subsidiary of a Loan Party’s directors, equityholders, Affiliates or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (1) are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Indemnified Persons, (2) are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from a material breach of the Loan Documents by such Indemnitee or one of its
Affiliates or (3) are related to disputes to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates and that
is brought by an Indemnitee against any other Indemnitee (other than claims
against an Indemnitee acting is its capacity as an L/C Issuer, Arranger,
Co-Managers or similar role under the Loan Documents or an Arranger or an
Initial Lender, solely in connection with its syndication activities, but, in
each case, solely to the extent that such indemnification would not be denied
pursuant to subclause (A) preceding). Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Agent (or any such sub-agent), each L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the total credit exposure under the Group Loan Documents at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such sub-agent), an L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for such Agent (or any such sub-agent), such L/C Issuer or the
Swing Line Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. No Indemnitee or any Loan Party shall
have any liability for any special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Borrower’s indemnification
obligations above to the extent such special, indirect, consequential and
punitive damages are included in any third party claim in connection with which
any Indemnitee is entitled to indemnification hereunder. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence, bad faith or willful misconduct of such Indemnitee as determined by
a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
30 days after demand therefor, provided, however, that any Indemnitee that has
received any indemnification payment pursuant to the express provisions of
clause (b) preceding, shall promptly refund such payment to the extent that
there is a final and nonappealable judgment of a court of competent jurisdiction
that such Indemnitee was not entitled to such indemnification payment pursuant
to the express provisions of clause (b) preceding.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
Collateral Agent, any L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.

 

162



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent, any L/C Issuer or any Lender, or any Agent, any
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate. The obligations of the Lenders and
the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Secured Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
provided herein (including without limitation as permitted under Section 7.04)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section or (iv) with respect to any Term B Loans, by way
of assignment to a Holding Company or the Borrower in accordance with the
provisions of subsection (b) and subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto (other than to any
Disqualified Lender) shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility and any Incremental Facility) any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility or Incremental Facility and/or the Loans
at the time owing to it under such Facility or Incremental Facility or
contemporaneous assignments to related Affiliates or Approved Funds of a Lender
that equal at least the amount specified in subsection (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment

 

163



--------------------------------------------------------------------------------

and Assumption, as of the Trade Date, shall, together with any assignment of
Group Facilities of the same Class under the other Group Credit Agreements
pursuant to clause (ii) below, not be less than the Assignment Minimum Amount as
specified for such Facility on the Facilities Schedule and shall be in integral
increments of an amount of $500,000 in excess thereof, unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities and separate Incremental Facilities on a non-pro rata basis.
Notwithstanding the foregoing or any other provision in any Loan Document to the
contrary, each assignment of Loans and/or Commitments hereunder must be
consummated simultaneously with an assignment among the same parties of a
corresponding percentage of the same Class (if any) under the other Group Credit
Agreements;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment, or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and provided, further, that notwithstanding the foregoing, during the
30 day period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified in the initial allocations of the Loans provided by the Arrangers to
the Borrower and reviewed and approved by the Borrower (such approval not to be
unreasonably withheld or delayed) in writing on or prior to the Closing Date;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment, Revolving Credit Loan or Loan in respect of an Incremental Revolving
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility or Incremental Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund, unless in the case of this clause (2), such assignment is
pursuant to Section 10.06(f) below; and

(C) the consent of each of the L/C Issuers and the Swing Line Lender (in each
case, such consent not to be unreasonably withheld or delayed) shall be required
for any assignment in respect of the Revolving Credit Facility and Incremental
Revolving Facility; provided that no consent of the L/C Issuers and the Swing
Line Lender shall be required for any assignment of a Revolving Credit
Commitment or Revolving Credit Loan to a Revolving Credit Lender or an
Incremental Revolving Commitment or Loan under the Incremental Revolving
Facility to a Revolving Credit Lender or Incremental Revolving Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (A) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment, (B) only one
such fee shall be payable with respect to the assignment of Loans and/or
Commitments hereunder and the simultaneous assignment among the parties of a
corresponding percentage of the same Class of Group Loans and/or Group
Commitments under the other Group Credit Agreements and (C) no such fee will be
due and payable with respect to any assignment made by a Disqualified Lender
pursuant to Section 10.06(g)(ii). Other than in the case of assignment pursuant
to Section 10.06(f) below, the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01. Each Assignment and Assumption shall have an express
statement that such Loans and/or Commitments being conveyed by such Assignment
and Assumption are in each case subject to the Intercreditor Agreement Among
Group Lenders and Section 10.20 of each Group Credit Agreement.

 

164



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Affiliate of the Borrower other than pursuant to Section 10.06(f), (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person), (D) to any Disqualified Lender other than pursuant to
Section 10.06(g), (E) to any Consolidated Group Entities or their Affiliates
other than pursuant to Section 10.06(f) or (F) to any Person, if such assignment
would cause any Loan Party or the assignee to be in material violation of the
Communication Laws.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, and the surrender by the
assigning Lender of its Note (if any), the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

For greater certainty, any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the

 

165



--------------------------------------------------------------------------------

Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower, any Agent and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. So long as participation of the same percentage of Group
Commitment and/or Group Loans is entered into concurrently therewith, any Lender
may at any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural person), a Defaulting Lender or a
Disqualified Lender); provided that, notwithstanding anything to the contrary
contained herein, participations may be sold to Disqualified Lenders unless the
DQ List has been posted to the Platform (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) no Lender shall sell a participation
if such sale would cause any Loan Party or the Participant to be in violation of
any material Communications Law. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. This Section 10.06(d) shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. All parties hereto
acknowledge and agree that the Administrative Agent shall have no obligation or
duty to monitor or track whether any Disqualified Lender shall have become a
Participant hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a “non-fiduciary” agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

166



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Assignment to Consolidated Group Entities. Any Lender may, so long as no
Default has occurred and is continuing and, only to the extent purchased at a
discount, no proceeds of Revolving Credit Borrowings are applied to fund the
consideration for any such assignment, at any time, assign all or a portion of
its rights and obligations with respect to Term Loans constituting Term B Loans
under this Agreement to a Holding Company or the Borrower through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with the
procedures of the type described in Section 2.05(e) or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis (which open market purchase shall also apply to
any Group Term Loans of the same Class under other Group Credit Agreements);
provided that in connection with assignments pursuant to clauses (x) and (y)
above, if a Holding Company is the assignee, upon such assignment, transfer or
contribution, such Holding Company shall automatically be deemed to have
contributed the principal amount of such Term Loans, plus all accrued and unpaid
interest thereon, to the Borrower; and if the assignee is the Borrower
(including through contribution or transfer set forth in clause (i) above), (A)
the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower shall
be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (B) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishment of the Term Loans then held by the Borrower and (C) the
Borrower shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Term Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Term Loans in the Register.

(g) Disqualified Lenders. Assignments may be made to Disqualified Lenders unless
the DQ List has been posted to the Platform. If the DQ List has been posted to
the Platform,

(i) no assignment shall be made to any Person that was a Disqualified Lender as
of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment to such Person, in which case such Person will not
be considered a Disqualified Lender for the purpose of such assignment). For the
avoidance of doubt, with respect to any assignee that becomes a Disqualified
Lender after the applicable Trade Date (including as a result of the delivery of
a notice pursuant to the definition of “Disqualified Lender”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Lender. Any assignment in violation of this clause (g)(i) shall not
be void, but the other provisions of this clause (g) shall apply.

(ii) If any assignment is made to any Disqualified Lender without the Borrower’s
prior consent in violation of clause (i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) terminate any Revolving Credit Commitment of such
Disqualified Lender and repay all Obligations owing to such Disqualified Lender
in connection with such Revolving Credit Commitment, (B) in the case of
outstanding Term Loans held by Disqualified Lenders, purchase or prepay such
Term Loan by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (C) require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.06), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and other Loan Documents; provided, that (i) such assignment does not
conflict with applicable Laws and (ii) in the case of clause (B), the Borrower
shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Lenders.

 

167



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (a “Plan”), each Disqualified Lender party hereto hereby agrees (1) not to
vote on such Plan, (2) if such Disqualified Lender does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

10.07 Treatment of Certain Information; Confidentiality. Each of the Agents, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person agrees (except with respect to any
audit or examination conducted by bank accountants or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14 or
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (f)), (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or, (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (j) to any credit insurance provider relating to the Loan
Parties and their obligations. For purposes of this Section, “Information” means
all information received from the Borrower or

 

168



--------------------------------------------------------------------------------

any Subsidiary (or deemed to have been received from the Borrower or any
Subsidiary pursuant to Section 6.01(d)) relating to Nexstar Media, the Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to any Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
Nexstar Media and any of its Subsidiaries and Variable Interest Entities, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all of the obligations of the Borrower, such Loan Party or such Subsidiary of
any Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party or such Subsidiary
of any Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the relevant L/C Issuer and the Lenders, and
(b) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Secured Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Secured Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and each other
Loan Document may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or each L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

 

169



--------------------------------------------------------------------------------

Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement and each other
Loan Document by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement and such other Loan Document.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which come as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, each L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, a Non-Consenting Lender or a Non-Extended Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (x) notwithstanding
anything set forth in Sections 2.12 and 2.13, so long as no Default known to the
Borrower or Event of Default shall have occurred and be continuing, terminate
all of such Lender’s Group Commitments and repay all Group Obligations of the
Group Borrowers owing to such Lender and participations held by such Lender as
of such termination date under all of the Group Facilities or (y) require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under the Group Credit Agreements and
the related Group Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that, in the case of this clause (y):

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Group Credit Agreements and Group Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including in connection with an assignment of Second Amendment Effective Date
Term B-4 Loans in connection with a Repricing Transaction, the premium, if any,
that would have been payable by the Borrower on such date pursuant to
Section 2.05(a)(iv) if such Lender’s Term Loans subject to such assignment had
been prepaid on such date);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

170



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws;

(e) such assignment must be pro rata among the Group Facilities of the same
Class;

(f) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent, and in the case of an assignment
resulting from a Lender becoming a Non-Extended Lender, the applicable assignee
shall have consented to the applicable extension; and

(g) each Lender agrees that if it is replaced pursuant to this Section 10.13, it
shall execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such assignment and shall deliver to the Administrative
Agent any Note (if the assigning Lender’s Loans are evidenced by Notes) subject
to such Assignment and Assumption; provided that the failure of any Lender
replaced pursuant to this Section 10.13 to execute an Assignment and Assumption
or deliver such Notes shall not render such assignment (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register and
the Notes shall be deemed cancelled.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY AND EACH
SUBSIDIARY OF ANY LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY OTHER LOAN PARTY, ANY
SUBSIDIARY OF ANY LOAN PARTY, OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

171



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER, EACH OTHER LOAN PARTY AND EACH SUBSIDIARY OF
EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower, each other Loan Party and each Subsidiary of each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (a) (i) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party, each
Subsidiary of each Loan Party and their respective Affiliates, on the one hand,
and the Administrative Agent, each Arranger, and the Lenders, on the other hand,
(ii) each of the Borrower and the other Loan Parties, and each Subsidiary of
each Loan Party, has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each of the Borrower
and each other Loan Party, and each Subsidiary of each Loan Party, is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent each Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party, any Subsidiary of a Loan
Party, or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, nor any Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party, any Subsidiary of a Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, and (c) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties, each Subsidiary of each Loan Party, and their respective
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party, any Subsidiary of each Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower, each
other Loan Party and each Subsidiary of each Loan Party hereby waives and
releases any claims that it may have against the Administrative Agent, any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents)

 

172



--------------------------------------------------------------------------------

shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

10.18 Guarantee and Collateral Matters. Upon the request of the Borrower, the
Administrative Agent will,

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Group Aggregate Commitments and payment in full of all Secured Obligations
(excluding contingent indemnification obligations not yet accrued and payable)
and the expiration or termination of all Group Letters of Credit (if any) (other
than (x) Group Letters of Credit (if any), (y) obligations under Group Secured
Hedge Agreements not yet due and payable, and (z) Group Cash Management
Obligations not yet due and payable, in each case of clauses (x), (y) and (z) as
to which other arrangements satisfactory to the Group Administrative Agent, and
the relevant Group L/C Issuer, the relevant Group Hedge Bank or the relevant
Group Cash Management Bank, as applicable, shall have been made), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any sale or other Disposition permitted hereunder
or under any other Loan Document, (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Majority Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty so long as it is no longer
required to be a Guarantor pursuant to the terms of this Agreement;

(b) release any Guarantor from its obligations under any of the Guaranties and
the Security Documents and release any Liens granted by such Guarantor if such
Person is no longer required to be a Guarantor pursuant to the definition of
“Collateral and Guarantee Requirement” and Section 6.11; and

(c) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

The Administrative Agent will promptly, at the Borrower’s expense, execute and
deliver to the applicable Loan Party or any Restricted Subsidiary of a Loan
Party such documents as the Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the applicable
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 10.18.

Notwithstanding anything otherwise provided in the Loan Documents (including the
Security Agreement and the other Security Documents), (i) the Nexstar Guarantors
may perform their Guarantee Obligations in respect of any VIE Obligations and/or
VIE Secured Hedging/Cash Management Obligations (x) with respect to any
Guarantee Obligations that have become due and payable, by paying such amounts
due and payable in cash or, if reasonably acceptable to the Group Administrative
Agent under the relevant VIE Credit Agreement, by posting cash collateral and/or
letters of credit (and in the case of this clause (x), upon such performance,
the Nexstar Guarantors shall be entitled to be subrogated to any of the rights
of any Secured Party with respect to the VIE Borrower and the other VIE
Guarantors under the same VIE Credit Agreement and seek any and all
reimbursement and/or contribution rights under applicable law notwithstanding
anything otherwise set forth in Section 12.18 of the Security Agreement or other
similar provisions in the Loan Documents) or (y) with respect to any Guarantee
Obligations that have not yet become due and payable, by posting cash collateral
and/or letters of credit on terms satisfactory to the applicable Group
Administrative Agent in an amount sufficient to cover all amounts that will
become due and payable through the scheduled maturity date/termination date of
such VIE Obligations that are then due and payable under such VIE

 

173



--------------------------------------------------------------------------------

Credit Agreement or the relevant VIE Secured Hedging/Cash Management Obligations
thereunder and (ii) if the Commitments are terminated and the Obligations have
been paid in full ((I) excluding contingent indemnification obligations not yet
accrued and payable and (II) excluding (x) Letters of Credit, (y) obligations
under Secured Hedge Agreements not yet due and payable and (z) Cash Management
Obligations not yet due and payable, in each case of clauses (x)—(z) as to which
other arrangements satisfactory to the Administrative Agent, the relevant L/C
Issuer, the relevant Hedge Bank or the relevant Cash Management Bank, as
applicable, shall have been made), the Administrative Agent shall, in the case
of this clause (ii), upon the request of the Borrower, release any Lien granted
to such Administrative Agent on any property of the Nexstar Borrower and Nexstar
Guarantors and release the Nexstar Guarantors from the Secured Obligations, so
long as the Administrative Agent shall have received (1) written confirmation
from the other Group Administrative Agents that the Borrower shall have
performed its Guarantee Obligations pursuant to clause (i)(y) above with respect
to each VIE Credit Agreement or (2) written confirmations from the other Group
Administrative Agents that separate arrangements have been made with such Group
Administrative Agents which do not materially disadvantage the Lenders under the
applicable Group Credit Agreement and the Guaranties and/or Liens granted to the
Administrative Agent may be released. In the case of this clause (ii)(2), each
Group Lender party hereto, in its capacity as a Lender hereunder and as a Group
Lender under the other VIE Credit Agreements, hereby confirms that the Group
Administrative Agents under the VIE Credit Agreements shall be authorized to
enter into separate guaranty and/or security documents in substantially the same
form as the Guaranty and/or Security Documents that continue to provide guaranty
and/or security for the relevant VIE Obligations under the relevant VIE Credit
Agreement and/or VIE Secured Hedging/Cash Management Obligations as defined
therein.

10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party and each Subsidiary of each Loan Party, which
information includes the name and address of each Loan Party and each Subsidiary
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party and each
Subsidiary of each Loan Party in accordance with the Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and Anti-Money Laundering Laws, including the Act.

10.20 Pro Rata Nature of Group Loans of the Same Class; Administrative Agent
Right to Adjust.

(a) Notwithstanding anything set forth in this Agreement or any other Group
Credit Agreement, it is the intention of all parties to the Group Credit
Agreements that the Group Lenders of the same Class are and will remain at all
times pro rata in terms of percentage holdings of the respective Group
Facilities of the same Class.

(b) The parties hereto acknowledge and agree that (w) on the Second Amendment
Effective Date and at all times thereafter during the term of this Agreement,
each Revolving Credit Lender hereunder shall be a Group Revolving Credit Lender
under each other Group Credit Agreement with a Group Revolving Credit Facility
thereunder and shall hold the same percentage of Revolving Credit Borrowings,
Revolving Credit Exposure and Revolving Credit Commitments under this Agreement
as its holdings of Group Revolving Credit Borrowings, Group Revolving Credit
Exposure and Group Revolving Credit Commitments under each other Group Credit
Agreement, respectively (such pro rata holdings referred to as the “Group
Revolving Credit Facility Ratable Status”), (x) on the Second Amendment
Effective Date and at all times thereafter during the term of this Agreement,
each Term Lender holding Second Amendment Effective Date Term Loans constituting
Term A Loans hereunder shall be a Group Term Lender under each other Group
Credit Agreement with Group Second Amendment Effective Date Term Loans
constituting Term A Loans thereunder and shall hold the same percentage of
Second Amendment Effective Date Term Loans constituting Term A Loans under this
Agreement as its holdings of Group Second Amendment Effective Date Term Loans
constituting Term A Loans under each other Group Credit Agreement (such pro rata
holdings referred to as the “Group Second Amendment Effective Date Term A Loans
Ratable Status”), (y) on the Second Amendment Effective Date and at all times
thereafter during the term of this Agreement, each Term Lender holding Second
Amendment Effective Date Term Loans constituting Term B Loans hereunder shall be
a Group Term Lender under each other Group Credit Agreement with Group Second
Amendment Effective Date Term Loans constituting Term B Loans thereunder and
shall hold the same percentage of Second Amendment Effective Date Term Loans

 

174



--------------------------------------------------------------------------------

constituting Term B Loans under this Agreement as its holdings of Group Second
Amendment Effective Date Term Loans constituting Term B Loans under each other
Group Credit Agreement (such pro rata holdings referred to as the “Group Second
Amendment Effective Date Term B Loans Ratable Status”) and (z) upon the
incurrence of any Refinancing Revolving Commitments or Refinancing Term Loans
and thereafter during the term of this Agreement, to the extent the Borrower has
designated any Group Refinancing Revolving Commitments or Group Refinancing Term
Loans under other Group Credit Agreements as constituting the same Class, each
Lender holding such Refinancing Revolving Commitments or Refinancing Term Loans
shall be a Group Lender under each other Group Credit Agreement with such Group
Refinancing Revolving Commitments or Group Refinancing Term Loans and shall hold
the same percentage of Refinancing Revolving Commitments or Refinancing Term
Loans under this Agreement as its holdings of Group Refinancing Revolving
Commitments of the same Class or Group Refinancing Term Loans of the same
Class under each other Group Credit Agreement (such pro rata holdings referred
to as the “Group Refinancing Loans Ratable Status”). The Group Revolving Credit
Facility Ratable Status, the Group Second Amendment Effective Date Term A Loans
Ratable Status, the Group Second Amendment Effective Date Term B Loans Ratable
Status and the Group Refinancing Loans Ratable Status are collectively referred
to herein as the “Group Facilities Ratable Status.”

(c) Notwithstanding anything in any Group Loan Document to the contrary, and
subject only to clause (e) below, each Lender (in its capacity hereunder as a
Lender and as a Group Lender under other Group Credit Agreements) hereby
authorizes and directs the Administrative Agent, in each case set forth in this
Agreement and in any other cases where Group Facilities Ratable Status is not
maintained, at any time and from time to time, without notice or consent, to
cause the Group Lenders of the same Class to purchase assignments and sell
assignments, as necessary, of holdings and commitments, and to purchase and sell
participations in Group Letters of Credit, Group Swing Line Loans and other
Group Obligations under this Agreement and the other Group Credit Agreements
among each other, in such amounts and at such times as determined by the
Administrative Agent in its reasonable discretion to maintain the Group
Facilities Ratable Status.

(d) Each such purchase and sale under this Section 10.20 will be effected
pursuant to direct adjustments to entries in the Register and the other Group
Registers without the execution of any Assignment and Assumption Agreement, and
each Lender hereby authorizes and directs the Administrative Agent to make such
adjustments for the sole purpose of effectuating the terms and provisions of
this Section 10.21 and maintaining the Group Facilities Ratable Status. The
provisions of Section 10.06 shall not apply.

(e) Notwithstanding the foregoing, with respect to any Lender affected by this
Section 10.20, in no event shall (i) the aggregate principal amount of the Group
Revolving Credit Commitments of such Lender be increased or decreased by any
such action under this Section 10.20, (ii) the aggregate principal amount of the
Group Second Amendment Effective Date Term Loans constituting Term A Loans of
such Lender be increased or decreased by any such action under this
Section 10.20, (iii) the aggregate principal amount of the Group Second
Amendment Effective Date Term Loans constituting Term B Loans of such Lender be
increased or decreased by any such action under this Section 10.20 or (iv) the
aggregate principal amount of the Group Refinancing Revolving Commitments or
Group Refinancing Term Loans of the same Class of such Lender be increased or
decreased by any such action under this Section 10.20.

(f) Each Lender party hereto acknowledges and agrees, in its capacity as a
Lender hereunder and as a Group Lender under the Marshall Credit Agreement, that
each Group Loan and each Group Revolving Credit Commitment outstanding under the
Marshall Credit Agreement on the Second Amendment Effective Date shall not
“Constitute Same Class With” any Class of Loan or Commitment hereunder unless
and until any Class of Group Loan or Group Commitment thereunder is specifically
so designated as “Constitute Same Class With” any Class of Loan or Commitment
hereunder both pursuant to the Marshall Credit Agreement and this Agreement, and
no Lender party hereto, in its capacity as a Lender hereunder or as a Group
Lender, shall assert that the foregoing constitutes a Default or Event of
Default under any Group Credit Agreement.

10.21 Intercreditor Arrangements. Reference is made to the Intercreditor
Agreement Among Group Lenders. Each Lender, on behalf of itself and its
Affiliates (as other Secured Parties accepting the benefits of the Security
Documents), with respect to Group Commitments, Group Loans and Group Secured
Obligations hereunder and under the Group Loan Documents (i) acknowledges that
it has received a copy of the Intercreditor Agreement

 

175



--------------------------------------------------------------------------------

Among Group Lenders, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement Among Group
Lenders, (iii) authorizes and instructs the Administrative Agent to enter into
the Intercreditor Agreement Among Group Lenders as the Administrative Agent and
on behalf of such Lender and its Affiliates (as other Secured Parties accepting
the benefits of the Security Documents) and (iv) agrees that it will not effect
any assignment or participation under Section 10.06 or otherwise unless such
assignment or participation is expressly subject to the Intercreditor Agreement
Among Group Lenders.

10.22 Keepwell. Each Loan Party that is a Qualified ECP Guarantor hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support by each other Loan Party to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.22 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.22, or otherwise under its Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Secured Obligations have
been paid and performed in full. Each Qualified ECP Guarantor intends this
Section 10.22 to constitute, and this Section 10.22 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

10.23 Designation of Subsidiaries.

(a) Subject to Section 10.23(b), the board of directors of Nexstar Media may at
any time designate any Restricted Subsidiary of Nexstar Media as an Unrestricted
Subsidiary or any Subsidiary of Nexstar Media that is an Unrestricted Subsidiary
as a Restricted Subsidiary, provided that, notwithstanding the foregoing, none
of the Intermediate Holding Companies or the Borrower may be re-designated as an
Unrestricted Subsidiary. The designation of any Restricted Subsidiary of Nexstar
Media as an Unrestricted Subsidiary shall constitute an Investment by the
applicable Covenant Entity at the date of designation in an amount equal to the
fair market value of such Covenant Entity’s Investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary of Nexstar Media shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b) Nexstar Media may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default shall have occurred and be continuing or would result therefrom;

(ii) in the case of clause (b)(x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of, any
Consolidated Group Entities and (B) the Subsidiary to be so designated does not
Guarantee or otherwise provide credit support for or is otherwise obligated
under any Indenture Documentation, Subordinated Debt, or any other public
indebtedness of Nexstar Media, any other Holding Company, the Borrower, or any
Covenant Entity, or any Permitted Refinancing of any thereof, or any security
with respect to any of such debt issuances; and

(iii) the Consolidated Group Entities shall be in compliance (on a Pro Forma
Basis) with the Financial Covenant as of the end of the most recent Test Period
(as if such designation had occurred on the first day of such Test Period).

10.24 Designation of Excluded VIEs.

(a) Subject to Section 10.24(b), the board of directors of Nexstar Media may at
any time designate any Variable Interest Entity of Nexstar Media as an Excluded
VIE or withdraw such designation if such Variable Interest Entity does not
otherwise constitute an Excluded VIE, provided that, notwithstanding the
foregoing, (x) no VIE Borrower or a Subsidiary of a VIE Borrower (other than the
Marshall Borrower or a Subsidiary of the Marshall Borrower) may be re-designated
as an Excluded VIE and (y) no Variable Interest Entity of Nexstar Media that
Guarantees any Indebtedness of, or provides any other credit support for, any
Indebtedness of Nexstar Media, any other Holding Company, the Borrower or any
Covenant Entity may be an Excluded VIE.

 

176



--------------------------------------------------------------------------------

(b) Nexstar Media may not designate any Variable Interest Entity as an Excluded
VIE unless:

(i) no Default shall have occurred and be continuing or would result therefrom;
and

(ii) the Consolidated Group Entities shall be in compliance (on a Pro Forma
Basis) with the Financial Covenant as of the end of the most recent Test Period
(as if such designation had occurred on the first day of such Test Period).

10.25 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.26 Additional VIE Borrowers. Notwithstanding anything herein or in any Loan
Document to the contrary, this Agreement may be amended at any time and from
time to time with the consent of only the Borrower, the Administrative Agent and
the applicable proposed Lenders making such loans (the “Proposed Lenders”), to
add any Variable Interest Entity of Nexstar Media that is organized under the
laws of the United States, any state thereof or the District of Columbia as an
additional Variable Interest Entity borrower (“Proposed VIE Borrower”) under an
additional Variable Interest Entity credit agreement (“Proposed VIE Credit
Agreement”) of loans of one or more class of revolving credit commitments or
revolving loans or Term A Loans that will be treated as of the same Class as any
Class of Revolving Credit Commitments or Term A Loans under this Agreement and
the relevant Group Credit Agreements (the “Proposed Loans”), subject to the
following terms and conditions:

(a) each Group Lender of the relevant Class of the Proposed Loans in each Group
Credit Agreement (regardless of whether such Group Lender is a Proposed Lender)
(collectively, the “Allocated Proposed Lenders”) shall have consented in writing
to the making of the Proposed Loan to such Proposed VIE Borrower (after having
been given reasonably adequate time and information (as reasonably determined by
the Administrative Agent and the Borrower) to satisfy each such Allocated
Proposed Lender’s requirements regarding “know your customer” and Anti-Money
Laundering laws, including the Act) or shall have been prepaid in full or
replaced by consenting Group Lenders in accordance with the terms of
Section 10.13;

 

177



--------------------------------------------------------------------------------

(b) subject to Section 1.08(d), no Default shall have occurred and be continuing
immediately before and after giving pro forma effect to the addition of such
Proposed VIE Borrower and the making of such Proposed Loans under any Group
Credit Agreement or Group Loan Document;

(c) all conditions set forth in Section 4.02 of each Group Credit Agreement that
has loans in the same Class with the Proposed Loans shall have been satisfied or
waived; provided that in connection with any Limited Condition Acquisition, the
Allocated Proposed Lenders may elect to agree to “SunGard” conditionality or
waive such requirements set forth in Section 4.02;

(d) the addition of such Proposed VIE Borrower must be reasonably satisfactory
to the Group Administrative Agent; provided that, notwithstanding the foregoing,
if such Proposed VIE Credit Agreement will have a revolving credit facility, the
prior written consent of the Group Administrative Agent shall be required;

(e) no Proposed VIE Credit Agreement may have a letter of credit facility, swing
line facility or Term B Loan facility;

(f) the addition of such VIE Borrower is permitted under the corresponding terms
of each other Group Credit Agreement and Group Loan Document that has the
Proposed Loan’s Class of commitments or loans;

(g) upon the consummation of the Proposed Loan and the addition of the Proposed
VIE Borrower to the Group Facilities, such new VIE Borrower shall be treated as
a Consolidated Group Entity and all provisions applicable to the VIE Borrowers
in this Agreement and the other Loan Documents will apply to such new VIE
Borrower, consistent with the treatment of other VIE Borrowers existing at the
time;

(h) the Guarantee Obligations of the Covenant Entities in respect of the
Indebtedness incurred by such Proposed VIE Borrower must be permitted under
Section 7.02 (other than Section 7.02(a)(iii)) and (ii) the Liens on the assets
of the Covenant Entities to secure such Guarantee Obligations must be permitted
under Section 7.01 (other than Section 7.01(a)) and (iii) the Investments of the
Covenant Entities in the Proposed VIE Borrower must be permitted under
Section 7.03;

(i) the terms of the Proposed VIE Credit Agreement and loan documents in
connection therewith shall be reasonably satisfactory to the Administrative
Agent, each Group Lender of the relevant Class of the Proposed Loans in each
Group Credit Agreement (regardless of whether such Group Lender is a Proposed
Lender) and substantially in the form of the then existing VIE Credit
Agreements, with additional changes approved by the Administrative Agent and
each Group Lender of the relevant Class of the Proposed Loans in each Group
Credit Agreement;

(j) if such Proposed VIE Borrower will constitute a Material VIE, the Borrower
will notify the Administrative Agent regarding its treatment under this
Agreement;

(k) nothing in this Section 10.26 will permit any increase to any of the
Facilities (incremental or otherwise), or the addition of any new basket or
exception, or any increase to any existing basket (other than any grower basket
based on the financials or results of Consolidated Group Entities) or exception,
to any restriction set forth in Article VII or otherwise in this Agreement;

(l) each Nexstar Guarantor and each other Person that will Guarantee and/or
collateralize the obligations of the Proposed VIE Borrower under the new
Proposed VIE Credit Agreement and its related documents shall acknowledge and
agree to its Guarantee and collateralization of such obligations in a manner and
pursuant to documentation reasonably satisfactory to the Administrative Agent
(except to the extent such Person is executing a Guarantee and collateralizing
such obligations in connection with the making of the Proposed Loans); and

 

178



--------------------------------------------------------------------------------

(m) upon consummation of the transaction adding such VIE Borrower, the Group
Facilities of the same Class may be re-allocated pursuant to the terms of
Section 10.20 to maintain Group Facilities Ratable Status.

10.27 ERISA

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each of the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

10.28 Acknowledgement Regarding Any Supported QFCs To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer

 

179



--------------------------------------------------------------------------------

Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

(b) As used in this Section 10.28, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

             “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

             “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

10.29 10.28 Time of the Essence. Time is of the essence of the Loan Documents.

10.30 10.29 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

180



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

The Borrower: NEXSTAR BROADCASTING, INC. By:  

/s/ Thomas E. Carter

  Name: Thomas E. Carter   Title:   Chief Financial Officer

 

Holding Company: NEXSTAR MEDIA GROUP, INC. By:  

/s/ Thomas E. Carter

  Name: Thomas E. Carter   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

The Administrative Agent:

BANK OF AMERICA, N.A., as Administrative Agent and

Collateral Agent

By:   /s/ Don B. Pinzon   Name: Don B. Pinzon   Title: Vice President



--------------------------------------------------------------------------------

The Lenders:

BANK OF AMERICA, N.A., as Administrative Agent and

Collateral Agent

By:   /s/ Marie F. Harrison   Name: Marie F. Harrison   Title: Vice President



--------------------------------------------------------------------------------

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

Revolving Credit Facility

“Nexstar Revolving Credit Facility”

October 26, 2018

 

Revolving Credit    Lender    Revolving Credit Commitment Commitment    Deutsche
Bank AG New York Branch    $21,901,337.87      Bank of America, N.A.   
$21,547,341.94      Capital One, N.A.    $12,148,203.94      MUFG Bank, Ltd.
(f/k/a The Bank of Tokyo-
Mitsubishi UFJ, Ltd.)    $12,148,203.94      Royal Bank of Canada   
$12,148,203.94      SunTrust Bank    $12,148,203.94      Goldman Sachs Bank USA
   $12,148,203.94      Barclays Bank PLC    $12,148,203.94      Citizens Bank,
N.A.    $8,378,071.69      Credit Suisse AG, Cayman Islands Branch   
$8,378,071.69      Citibank, N.A.    $8,378,071.69      Wells Fargo Bank,
National Association    $7,238,653.92      Regions Bank    $6,283,553.75     
Fifth Third Bank    $6,283,553.75      PNC Bank, National Association   
$2,094,517.91      Total    $163,372,397.83 Letter of Credit Sublimit    L/C
Issuer    Letter of Credit Sublimit      Bank of America, N.A.    $25,000,000
Swing Line Sublimit    Swing Line Lender    Swingline Sublimit      Bank of
America, N.A.    $25,000,000 Applicable Rate    Until the delivery to the
Administrative Agent, pursuant to Section 6.01(a) or      6.01(b), of Nexstar
Media’s consolidated financial information for the first full      fiscal
quarter ending after the Closing Date, the “Applicable Rate” shall be     
determined by reference to Level 3 on the grid below. Thereafter, the Applicable
     Rate shall be determined using the grid below and by reference to the
Consolidated      First Lien Net Leverage Ratio as set forth in the most recent
Compliance      Certificate received by the Administrative Agent pursuant to
Section 6.02(a).

 

Level

  

Consolidated
First Lien Net
Leverage Ratio

  

Eurodollar
Rate Loans and

Letter of Credit
Fees

  

Base Rate
Loans

  

Commitment
Fee

1    Less than 1.50:1.00    1.25%    0.25%    0.375% 2    Less than 2.50:1.00
but    1.50%    0.50%    0.375%

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

Page 1 of 712 Pages



--------------------------------------------------------------------------------

3    Less than 3.25:1.00 but greater than or equal to 2.50:1.00      1.75 %    
  0.75 %       0.50 %  4    Greater than or equal to 3.25:1.00      2.00 %      
1.00 %       0.50 % 

 

Rate Floor    Base Rate:         0%    Eurodollar Rate:     0% Class   
Revolving Credit Facility Constitutes Same Class With    Mission Revolving
Credit Facility;    Shield Revolving Credit Facility. Maturity Date    Unless
extended pursuant to Section 2.15 with respect to any particular Lender as
agreed to in writing, the date that is five years after the Second Amendment
Effective Date; provided that if as of the date that is 91 days prior to the
respective stated maturity date of each of the Senior Notes, such Senior Notes
have more than $200 million in principal amount outstanding, the Maturity Date
shall be the stated maturity date of such Senior Notes. Use of Proceeds    On
the Second Amendment Effective Date, to refinance any Revolving Credit Loans (as
defined in the Credit Agreement immediately prior to the Second Amendment
Effective Date) and to pay fees and expenses in connection with the Amendment
No. 2 Transactions. Assignment Minimum    $5.0 million Amount Under Section   
10.06(b)(i)(B)   

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

Page 2 of 712 Pages



--------------------------------------------------------------------------------

Term Facilities

“Nexstar Term A-4 Facility”

October 26, 2018

 

Term A-4 Loan Commitment    Lender    Term A-4 Loan Commitment    Bank of
America, N.A.    $194,954,737.16    Capital One, N.A.    $88,272,420.38    MUFG
Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)    $65,576,615.65   
Citizens Bank, N.A.    $63,359,114.62    Royal Bank of Canada    $61,684,341.98
   SunTrust Bank    $61,684,341.98    Regions Bank    $46,015,186.13    Goldman
Sachs Bank USA    $45,070,196.60    Wells Fargo Bank, National Association   
$40,647,633.28    Fifth Third Bank    $33,851,830.92    Deutsche Bank AG New
York Branch    $27,520,144.29    Credit Suisse AG, Cayman Islands Branch   
$26,284,239.35    Citibank, N.A.    $20,074,495.63    Barclays Bank PLC   
$14,596,026.24    Credit Industriel Et Commercial, New York Branch   
$10,855,884.79    Raymond James Bank    $10,681,059.14    PNC Bank, National
Association    $10,635,231.37    Cathay Bank    $3,892,273.67    Manufacturers
Bank    $3,892,273.67    Total    $829,548,046.85

 

Designations    Second Amendment Effective Date Term Loans Term A Loans/Term B
Loans    Term A Loans Applicable Rate    Until the delivery to the
Administrative Agent, pursuant to Section 6.01(a) or 6.01(b), of Nexstar Media’s
consolidated financial information for the first full fiscal quarter ending
after the Closing Date, the “Applicable Rate” shall be determined by reference
to Level 3 on the grid below. Thereafter, the Applicable Rate shall be
determined using the grid below and by reference to the Consolidated First Lien
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a).

 

Level

  

Consolidated First
Lien Net Leverage
Ratio

  

Eurodollar Rate
Loans

  

Base Rate Loans

1    Less than 1.50:1.00    1.25%    0.25% 2    Less than 2.50:1.00 but greater
than or equal to 1.50:1.00    1.50%    0.50% 3    Less than 3.25:1.00 but
greater than or equal to 2.50:1.00    1.75%    0.75% 4   

Greater than or equal to 3.25:1.00

   2.00%    1.00%

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

 

Page 3 of 712 Pages



--------------------------------------------------------------------------------

Rate Floor    Base Rate:           0%    Eurodollar Rate:  0% Amortization   
Commencing on the first Business Day after December 31, 2018 and continuing on
the first Business Day after the end of each March, June, September and December
thereafter, an aggregate principal amount equal to one quarter of the following
annual percentage reductions for each payment set forth below of the aggregate
principal amount of all Term A-4 Loans.

 

Date

  

Annual Percentage Reduction

for the four payments commencing December 31, 2018 through and including
September 30, 2019    5% for the four payments commencing December 31, 2019
through and including September 30, 2020    5% for the four payments commencing
December 31, 2020 through and including September 30, 2021    7% for the four
payments commencing December 31, 2021 through and including September 30, 2022
   10% for the four payments commencing December 31, 2022 through and including
September 30, 2023    10% Maturity Date    Remaining Balance

 

Class    Second Amendment Effective Date Term Loan — Term A-4 Facility
Constitutes Same Class With    Shield Term A-4 Facility. Maturity Date    Unless
extended pursuant to Section 2.15 with respect to any particular Lender as
agreed to in writing, the date that is five years after the Second Amendment
Effective Date; provided that if as of the date that is 91 days prior to the
respective stated maturity date of each of the Senior Notes, such Senior Notes
have more than $200 million in principal amount outstanding, the Maturity Date
shall be the stated maturity date of such Senior Notes. Use of Proceeds    On
the Second Amendment Effective Date, to (1) refinance all of the existing Term
A-2 Loans (as defined in the Credit Agreement immediately prior to the Second
Amendment Effective Date), (2) to refinance a portion of the existing Term B-2
Loans (as defined in the Credit Agreement immediately prior to the Second
Amendment Effective Date) and (3) pay fees and expenses related thereto.
Assignment Minimum    $1.0 million Amount Under Section    10.06(b)(i)(B)   

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

Page 4 of 712 Pages



--------------------------------------------------------------------------------

“Nexstar Term B-3 Facility”

October 26, 2018A-5 Facility”

September 19, 2019

 

Term A-5 Loan Commitment

   Lender    Term A-5 Loan Commitment    Bank of America, N.A.   
$125,000,000.00    Credit Suisse AG, Cayman Islands Branch    $60,000,000.00   
Deutsche Bank AG New York Branch    $60,000,000.00    BNP Paribas   
$60,000,000.00    MUFG Bank, Ltd.    $53,750,000.00    SunTrust Bank   
$53,750,000.00    Capital One, N.A.    $40,000,000.00    Fifth Third Bank   
$32,500,000.00    Citibank, N.A.    $30,000,000.00    Citizens Bank, N.A.   
$30,000,000.00    Goldman Sachs Bank USA    $30,000,000.00    Mizuho Bank, Ltd.
   $30,000,000.00    Regions Bank    $30,000,000.00    U.S. Bank National
Association    $25,000,000.00    CIT Bank, N.A.    $10,000,000.00   
Manufacturers Bank    $5,000,000.00    Total    $675,000,000.00

Designations

   Third Amendment Effective Date Term Loans

Term A Loans/Term B Loans

   Term A Loans

Applicable Rate

   Until the delivery to the Administrative Agent, pursuant to Section 6.01(a)
or 6.01(b), of Nexstar Media’s consolidated financial information for the first
full fiscal quarter ending after the Third Amendment Effective Date, the
“Applicable Rate” shall be determined by reference to Level 3 on the grid below.
Thereafter, the Applicable Rate shall be determined using the grid below and by
reference to the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a).

 

     Level   

Consolidated First
Lien Net Leverage
Ratio

   Eurodollar Rate
Loans     Base Rate Loans      1    Less than 1.50:1.00      1.25 %      0.25 % 
   2    Less than 2.50:1.00 but greater than or equal to 1.50:1.00      1.50 % 
    0.50 %     3    Less than 3.25:1.00 but greater than or equal to 2.50:1.00
     1.75 %      0.75 %     4    Greater than or equal to 3.25:1.00      2.00 % 
    1.00 % 

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

Page 5 of 712 Pages



--------------------------------------------------------------------------------

Rate Floor

   Base Rate:           0%    Eurodollar Rate: 0%

Amortization

   Commencing on the first Business Day after December 31, 2019 and continuing
on the first Business Day after the end of each March, June, September and
December thereafter, an aggregate principal amount equal to one quarter of the
following annual percentage reductions for each payment set forth below of the
aggregate principal amount of all Term A-4 Loans.     

Date

  

Annual Percentage Reduction

   for the four payments commencing December 31, 2019 through and including
September 30, 2020    5%    for the four payments commencing December 31, 2020
through and including September 30, 2021    5%    for the four payments
commencing December 31, 2021 through and including September 30, 2022    7%   
for the four payments commencing December 31, 2022 through and including
September 30, 2023    10%    for the three payments commencing December 31, 2023
through and including June 30, 2024    10%    Maturity Date    Remaining Balance

Class

   Third Amendment Effective Date Term Loan — Term A-5 Facility

Constitutes Same Class With

   None   

Maturity Date

   Unless extended pursuant to Section 2.15 with respect to any particular
Lender as agreed to in writing, the date that is five years after the Third
Amendment Effective Date; provided that if as of the date that is 91 days prior
to the respective stated maturity date of each of the Senior Notes, such Senior
Notes have more than $200 million in principal amount outstanding, the Maturity
Date shall be the stated maturity date of such Senior Notes.

Use of Proceeds

   On the Third Amendment Effective Date, to finance the Tribune Transactions.

Assignment Minimum


Amount Under Section

10.06(b)(i)(B)

   $1.0 million   

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

Page 6 of 712 Pages



--------------------------------------------------------------------------------

“Nexstar Term B-3 Facility”

October 26, 2018

 

Term B-3 Loan Commitment

   Lender    Term B-3 Loan Commitment    Bank of America, N.A.   
                  $1,428,580,000.00    Total   
                  $1,428,580,000.00

Designations

   Second Amendment Effective Date Term Loans   

Term A Loans/Term B Loans

   Term B Loans   

Applicable Rate

   Base Rate Loans: 1.25%       Eurodollar Rate Loans: 2.25%   

Rate Floor

   Base Rate:           0%       Eurodollar Rate:  0%   

Amortization

   Commencing on the first Business Day after December 31, 2018 and continuing
on the first Business Day after the end of each March, June, September and
December thereafter, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of Nexstar Term B-3 Facility.

Class

   Second Amendment Effective Date — Term B-3 Facility

Constitutes Same Class With

   Mission Term B-3 Facility

Maturity Date

   Unless extended pursuant to Section 2.15 with respect to any particular
Lender as agreed to in writing, the date that is seven years after the Closing
Date; provided that if as of the date that is 91 days prior to the respective
stated maturity date of each of the Senior Notes, such Senior Notes have more
than $200 million in principal amount outstanding, the Maturity Date shall be
the stated maturity date of such Senior Notes.

Use of Proceeds

   To refinance, together with a portion of the proceeds of the Term A-4 Loans,
all of the outstanding Term B-2 Loans (as defined in the Credit Agreement
immediately prior to the Second Amendment Effective Date) on the Second
Amendment Effective Date.

Assignment Minimum

Amount Under Section

10.06(b)(i)(B)

   $1.0 million   

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

Page 7 of 712 Pages



--------------------------------------------------------------------------------

“Nexstar Term B-4 Facility”

September 19, 2019

 

Term B-4 Loan Commitment

   Lender    Term B-4 Loan Commitment    Bank of America, N.A.   
                  $3,065,000,000.00    Total   
                  $3,065,000,000.00

Designations

   Third Amendment Effective Date Term Loans   

Term A Loans/Term B Loans

   Term B Loans   

Applicable Rate

   Until the delivery to the Administrative Agent, pursuant to Section 6.01(a)
or 6.01(b), of Nexstar Media’s consolidated financial information for the first
full fiscal quarter ending after the Third Amendment Effective Date, the
“Applicable Rate” shall be determined by reference to Level 2 on the grid below.
Thereafter, the Applicable Rate shall be determined using the grid below and by
reference to the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a).

 

     Level   

Consolidated First

Lien Net Leverage

Ratio

   Eurodollar Rate
Loans     Base Rate Loans      1    Less than 2.50:1.00      2.50 %      1.50 % 
   2    Greater than or equal to 2.50:1.00      2.75 %      1.75 % 

 

Rate Floor

   Base Rate:           0%       Eurodollar Rate: 0%   

Amortization

   Commencing on the first Business Day after December 31, 2019 and continuing
on the first Business Day after the end of each March, June, September and
December thereafter, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of Nexstar Term B-4 Facility.

Class

   Third Amendment Effective Date — Term B-4 Facility

Constitutes Same Class With

   None   

Maturity Date

   Unless extended pursuant to Section 2.15 with respect to any particular
Lender as agreed to in writing, the date that is seven years after the Third
Amendment Effective Date; provided that if as of the date that is 91 days prior
to the respective stated maturity date of each of the Senior Notes, such Senior
Notes have more than $200 million in principal amount outstanding (or, with
respect to the Senior 55⁄8% Notes due 2024, $500 million), the Maturity Date
shall be the stated maturity date of such Senior Notes.

Use of Proceeds

   On the Third Amendment Effective Date, to finance the Tribune Transactions.

Assignment Minimum

Amount Under Section

10.06(b)(i)(B)

   $1.0 million   

Nexstar Broadcasting, Inc. SecondThird Amendment Effective Date Facilities
Schedule

 

Page 8 of 712 Pages



--------------------------------------------------------------------------------

Schedule A

 

Document

  

Delivery Deadline

Joinder to the Guarantee and Security Agreement, dated as of September 19, 2019,
by and between the Grantors party thereto and Bank of America, N.A. as
Collateral Agent    Third Amendment Effective Date Acknowledgement, Acceptance
and Agreement of Intercreditor Agreement among Group Lenders, dated as of
September 19, 2019, by the Obligors party thereto    Third Amendment Effective
Date Grant of Security Interest in United States Trademark and Patents, dated as
of September 19, 2019, by the Grantors party thereto and Bank of America, N.A.
as Collateral Agent    Third Amendment Effective Date



--------------------------------------------------------------------------------

Schedule B

Tribune Existing Letters of Credit

 

Account Party

  

L/C Issuer

   Expiry Date    Letter of
Credit Amount   

Beneficiary

BOA68088671    Bank of America, N.A.    31-Dec-2019    $7,227,029.00    ACE
AMERICAN INSURANCE COMPANY BOA68089558    Bank of America, N.A.    25-Jan-2020
   $328,096.00    OFFICE OF SELF INSURANCE PLANS BOA68089559    Bank of America,
N.A.    25-Jan-2020    $1,439,065.08    LUMBERMENS MUTUAL CASUALTY COMPANY
BOA68089936    Bank of America, N.A.    11-Feb-2020    $10,512,000.00    CHAIR,
WORKERS’ COMPENSATION BOARD